Exhibit 10.14

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of October 22, 2020 (together
with all exhibits and schedules hereto, this “Amendment”), is entered into by
and among APi Group DE, Inc., a Delaware corporation (the “Borrower”), APi Group
Corporation (f/k/a J2 Acquisition Limited), a Delaware corporation (“Holdings”),
certain subsidiaries of the Borrower party hereto, Citibank, N.A., as collateral
agent and administrative agent (in such respective capacities, the “Collateral
Agent” and the “Administrative Agent”; collectively, the “Agent”), the Lenders
and L/C Issuers party hereto. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Amended Credit Agreement
(as defined below).

RECITALS

A.Pursuant to that certain Credit Agreement, dated as of October 1, 2019, by and
among Holdings, the Borrower, the Agent, the lending institutions parties
thereto and the other agents and entities party thereto (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”), the Lenders have extended, and have
agreed to extend, credit to the Borrower, including the Initial Term Loans, the
Initial Revolving Credit Loans and the Initial Revolving Credit Commitments
(such Initial Term Loan Lenders prior to giving effect to this Amendment, the
“Existing Lenders”).

B.Pursuant to the Credit Agreement, the Borrowers may obtain Incremental Term
Loans by, among other things, entering into an Incremental Amendment in
accordance with the terms and conditions of the Credit Agreement.

C.On the Funding Date (as defined below), the Borrower shall borrow new term
loans denominated in Dollars in an aggregate principal amount of $250,000,000
from the parties to this Amendment designated as a “2020 Incremental Term Loan
Lender” on such party’s signature page hereto (each, a “2020 Incremental Term
Loan Lender” and, collectively, the “2020 Incremental Term Loan Lenders”)
incurred as a new tranche of term loans (the “2020 Incremental Term Loans”)
under and in accordance with Section 2.14 of the Credit Agreement, and each 2020
Incremental Term Loan Lender severally agrees to fund an amount equal to its
“2020 Incremental Term Loan Commitment” set forth on Exhibit C attached hereto.

D.Section 11.01 of the Credit Agreement permits the Administrative Agent (with
the consent of the Required Lenders) to enter into certain waivers, amendments,
supplements or modifications to the Credit Agreement and the other Loan
Documents with the relevant Loan Parties.  The Existing Lenders party hereto and
the 2020 Incremental Term Lenders have consented to certain amendments to the
Credit Agreement and the other Loan Documents as set forth herein.

E.The Borrower, the other Loan Parties party hereto, the Agent, the Lenders
party hereto consisting of at least the Required Lenders under the Credit
Agreement have agreed to amend the Credit Agreement as set forth herein (the
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”)
as provided in Section 2 hereof on the Funding Date.

F.Each of the Borrower and the Loan Parties party hereto (each, a “Reaffirming
Party” and, collectively, the “Reaffirming Parties”) expects to realize
substantial direct and indirect benefits as a result of this Amendment
(including the agreements set forth in Section 2 hereof becoming effective and
the consummation of the transactions contemplated thereby) and desires to
reaffirm its obligations pursuant to the Collateral Documents to which it is a
party.

 

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

SECTION 1.Funding.  Pursuant to and in accordance with Section 2.14 of the
Credit Agreement and subject to the satisfaction (or waiver by the
Administrative Agent in its sole discretion) of the conditions set forth in
Section 4 hereof, on the Funding Date, each 2020 Incremental Term Loan Lender
severally agrees to make 2020 Incremental Term Loans to the Borrower in Dollars
in an amount equal to its “2020 Incremental Term Loan Commitment” set forth on
Exhibit C attached hereto (and the existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Exhibit C attached hereto).  The 2020 Incremental Term Loans shall be subject to
the provisions of the Amended Credit Agreement.

SECTION 2.Amendment of the Credit Agreement as of the Funding Date.  Immediately
after giving effect to the incurrence of the 2020 Incremental Term Loans, the
Borrower, the other Loan Parties, the 2020 Incremental Term Loan Lenders, the
Existing Lenders party hereto and the Administrative Agent hereby agree that
effective as of the Funding Date,

(a)the Credit Agreement shall be amended in accordance with the provisions of
Section 2.14 and Section 11.01 of the Credit Agreement, in the form of the
Amended Credit Agreement set forth on Exhibit A hereto (i) by deleting each term
thereof which is reflected in red strike-through font (by way of an example) and
(ii) by inserting each term thereof which is reflected in blue double underlined
font (by way of an example), in each case in the place where such term appears
therein, such that, on the Funding Date, the terms and provisions set forth in
the Amended Credit Agreement shall replace the terms and provisions of the
Credit Agreement in their entirety; and

(b)Exhibit A to the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Exhibit B.

(c)Schedule 7.12 to the Credit Agreement is hereby added in its entirety in the
form attached hereto as Exhibit D.

SECTION 3.Representations and Warranties.  The Borrowers and the other Loan
Parties party hereto represent and warrant to the Agent and the Lenders as of
the Funding Date that:

(a)The execution, delivery and performance by each Loan Party of this Amendment
and other documents executed in connection herewith to which such Person is a
party, and the consummation of the transactions contemplated herein, are within
such Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any material Lien under, or require any material payment to be made under (i)
any material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law that would adversely affect the rights of the Lenders,
the Administrative Agent or the Collateral Agent under the Loan Documents.

(b)This Amendment and each other document executed in connection herewith have
been duly executed and delivered by each Loan Party that is a party hereto and
thereto. This

 

2

 

--------------------------------------------------------------------------------

 

Amendment and each other document executed in connection herewith constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party hereto and thereto in accordance with their terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

(c)(i) Immediately before and after the Funding Date, no Default or Event of
Default has occurred and is continuing, and (ii) all representations and
warranties of each Borrower and each other Loan Party contained in Article VI of
the Credit Agreement or similar provisions in any other Loan Document are true
and correct in all material respects on and as of such dates, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(d)Neither the Amended Credit Agreement effected on the Funding Date pursuant to
this Amendment nor the execution, delivery, performance or effectiveness of this
Amendment:  (i) impairs (or will impair as of the Funding Date) the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document (as
defined in the Amended Credit Agreement), and such Liens continue unimpaired
with the same priority to secure repayment of the Obligations (as defined in the
Amended Credit Agreement), whether heretofore or hereafter incurred or (ii)
requires (or will require as of the Funding Date) that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens
(other than any filings in connection with the addition of new Loan Parties and
any actions contemplated by Section 7.12 and Section 7.14(b) of the Amended
Credit Agreement).

SECTION 4.Conditions to the Funding Date.  This Amendment shall become a binding
agreement of the parties hereto and the agreements set forth herein and the
amendments set forth in Section 2 shall each become effective on the date (the
“Funding Date”) on which each of the following conditions is satisfied or
waived:

(a)The Administrative Agent shall have received from (i) the Borrower and each
other Loan Party, (ii) the 2020 Incremental Term Loan Lenders and (iii) the
Lenders collectively constituting the Required Lenders, a counterpart of this
Amendment signed on behalf of such party.

(b)The Administrative Agent shall have received a customary closing certificate
from a secretary, assistant secretary or similar officer or foreign
representative of the Borrower and each Loan Party that is a party hereto, in
each case, certifying as to (i) resolutions duly adopted by the board of
directors (or equivalent governing body) of the Borrower and each such Loan
Party authorizing the execution, delivery and performance of this Amendment (and
the Loan Documents or other documents executed in connection therewith or
herewith in each case as amended on the Funding Date), (ii) the accuracy and
completeness of copies of the certificate or articles of incorporation,
association or organization (or memorandum of association or other equivalent
thereof) of each Loan Party party hereto certified by the relevant authority of
the jurisdiction of organization of such Loan Party (to the extent relevant and
available in the jurisdiction of organization of such Loan Party) and copies of
the by-laws or operating, management, partnership or similar agreement (to the
extent applicable and/or relevant and available in the jurisdiction of
organization of such Loan Party) of each Loan Party party hereto and that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified

 

3

 

--------------------------------------------------------------------------------

 

therein as being the only amendments thereto as of such date) (or, if
applicable, a certification that there has been no change to the organizational
documents of such entity previously delivered to the Administrative Agent on
October 1, 2019, and that such organizational documents remain in full force and
effect as of the Funding Date), (iii) incumbency (to the extent applicable) and
specimen signatures of each officer, director or authorized representative
executing any Loan Document on behalf of each such Borrower and each such Loan
Party and (iv) the good standing (or subsistence or existence) of each such
Borrower and each such Loan Party from the Secretary of State (or similar state,
province or foreign official) of the state, province or other jurisdiction of
such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party).

(c)The Borrowers shall have paid (i) to the Administrative Agent all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent
required in connection with this Amendment pursuant to Section 11.04 of the
Credit Agreement and (ii) to the Lead Arrangers (as defined below) all
reasonable and documented out-of-pocket costs, expenses and fees (including any
payment of fees separately agreed to in writing by Holdings and each Lead
Arranger pursuant to that certain fee letter, dated as of October 7, 2020) that
are due on or before to the Funding Date, including reasonable expenses
associated with the arrangement, negotiation and preparation of this Amendment,
and the reasonable and documented fees, disbursements and other charges of one
firm of counsel, Latham & Watkins LLP, plus one local counsel in each
appropriate jurisdiction.

(d)The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler P.C., counsel to the Borrowers, and, to the limited extent New
York law is applicable, the other Loan Parties party hereto, as customary for
transactions of this type, and (ii) local counsel to the other Loan Parties
party hereto, as customary for transactions of this type.

(e)Each 2020 Incremental Term Loan Lender shall have received, if requested at
least five Business Days in advance of the Funding Date, a Term Loan Note,
payable to the order of such 2020 Incremental Term Loan Lender, duly executed by
the Borrower.

(f)To the extent requested at least 10 Business Days prior to the Funding Date,
the Lenders shall have received (i) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act, and (ii) a Beneficial Ownership Certification in relation to
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, in each case, at least five Business Days prior to the
Funding Date.

(g)The Administrative Agent shall have received a Request for Credit Extension
prior to (i) 12:00 p.m., New York City time, one Business Day prior to the
Funding Date in the case of Base Rate Loans and (ii) 12:00 p.m., New York City
time, three Business Days prior to the Funding Date in the case of Eurocurrency
Rate Loans (in each case, or such shorter period as may be agreed by the
Administrative Agent in its sole discretion) requesting that each 2020
Incremental Term Loan Lender make the 2020 Incremental Term Loans on the Funding
Date and specifying the amount to be borrowed.

(h)The Administrative Agent shall have received a certificate from a financial
officer of Holdings substantially in the form of Exhibit D attached to the
Amended Credit Agreement, to the effect that, immediately before and after
giving effect to the 2020 Incremental Term Loans and

 

4

 

--------------------------------------------------------------------------------

 

the other transactions contemplated hereby, Holdings and its Subsidiaries, taken
as a whole, are Solvent (as defined in the Amended Credit Agreement).

(i)The Administrative Agent shall have received confirmation that (i) the
representations and warranties of the Loan Parties contained in Section 3 shall
be true and correct in all materials respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Funding Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date and
(ii) at the time of the Funding Date (and after giving effect thereto) no
Default or Event of Default shall exist.

(j)The Administrative Agent shall have received the Consent Fee (as defined
below) for the account of the Existing Lenders party hereto in accordance with
Section 5 hereof.

Each party hereto agrees that their respective signatures to this Amendment,
once delivered, are irrevocable and may not be withdrawn.  Each Lender, by
delivering its signature page to this Amendment, shall be deemed to have
consented to, approved and accepted each term of the Amended Credit Agreement
set forth in Section 2 hereof.

SECTION 5.Consent Fee.  Each Existing Lender that consents to this Amendment and
provides its signature page to the Administrative Agent no later than 12:00 p.m.
eastern time on Wednesday, October 14, 2020 shall receive a fee (the “Consent
Fee”) equal to 0.10% of the principal amount of such Existing Lender’s Initial
Term Loans.

SECTION 6.Post-Closing Security.  Each Required Foreign Subsidiary shall become
a Guarantor within 90 days (or such longer period as agreed to by the
Administrative Agent) after the Funding Date and be otherwise subject to Section
7.12 of the Amended Credit Agreement.

SECTION 7.Counterparts.  This Amendment and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or e-mail (including “.pdf” or “.tif”) of an
executed counterpart of a signature page to this Amendment and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Amendment and such other Loan Document.  The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby (including without limitation, amendments, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the Agent, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 8.Applicable Law.  THIS AMENDMENT AND ANY OTHER LOAN DOCUMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT

 

5

 

--------------------------------------------------------------------------------

 

IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 9.Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

SECTION 10.Effect of Amendment.

(a)Until this Amendment becomes effective in accordance with its terms and the
Funding Date shall have occurred, the Credit Agreement shall remain in full
force and effect and shall not be affected hereby.  On and after the Funding
Date, all obligations of the Borrower under the Credit Agreement shall become
obligations of such Borrower under the Amended Credit Agreement and the
provisions of the Credit Agreement shall be superseded by the provisions of the
Amended Credit Agreement.  

(b)Except as expressly set forth in this Amendment or in the Amended Credit
Agreement, this Amendment and the Amended Credit Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which (as amended by this Amendment and the Amended Credit
Agreement) are ratified and affirmed in all respects and shall continue in full
force and effect.  Except as expressly set forth herein or in the Amended Credit
Agreement, nothing herein shall be deemed to entitle the Borrower, any Loan
Party or any other Person to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances or be construed as a release or other
discharge of any Borrower or any of its Subsidiaries under any Loan Document
from any of its obligations and liabilities as a “Borrower”, a “Grantor” or a
“Guarantor” (or any similar term) under the Credit Agreement or the Loan
Documents.  The parties hereto expressly acknowledge that it is not their
intention that this Amendment or any of the other Loan Documents executed or
delivered pursuant hereto constitute a novation of any of the obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, but a modification thereof pursuant to the terms contained herein.  

(c)Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Secured Parties, the Administrative Agent, or the
Collateral Agent, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Collateral Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower, any Loan Party or any other person to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Collateral
Documents in similar or different circumstances.

(d)As of the Funding Date, each reference in the Credit Agreement (including the
Exhibits and Schedules thereto) to “the Credit Agreement,” “this Agreement,”
“hereunder,”

 

6

 

--------------------------------------------------------------------------------

 

“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder”, “thereof” and words of like import), shall mean and
be a reference to the Amended Credit Agreement.  This Amendment shall constitute
a Loan Document (as defined in the Credit Agreement both before and after giving
effect to the amendment thereof by this Amendment and the Amended Credit
Agreement).

(e)On the Funding Date, each 2020 Incremental Term Loan Lender, if not already a
Lender immediately prior to the Funding Date, shall, as applicable, (i) become a
“Lender” and a “Term Loan Lender”, in each case, for all purposes of the Amended
Credit Agreement and the other Loan Documents and (ii) have the “2020
Incremental Term Loan Commitment” set forth on Exhibit C attached hereto be a
“2020 Incremental Term Loan Commitment” under the Amended Credit Agreement and
such 2020 Incremental Term Loan Lender’s 2020 Incremental Term Loans be “2020
Incremental Term Loans” under the Amended Credit Agreement.

(f)Except as provided herein, the 2020 Incremental Term Loans shall be treated
as Term Loans for all purposes under the Amended Credit Agreement, including,
without limitation with respect to maturity, prepayments, repayments, interest
rate and other economic terms.

SECTION 11.Reaffirmation.  

(a)Each Reaffirming Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and the Amended Credit Agreement and consents
to (i) the amendment and restatement of the Credit Agreement effected pursuant
to this Amendment and the Amended Credit Agreement and (ii) the transactions
contemplated by this Amendment and the Amended Credit Agreement.  Each
Reaffirming Party hereby (i) reaffirms its obligations under the Loan Documents
to which it is a party and (ii) reaffirms that, notwithstanding the
effectiveness of this Amendment and the consummation of the transactions
contemplated hereby (including the amendment of the Credit Agreement), the
guarantees, pledges, grants of security interests, Liens and other agreements
and obligations of such Reaffirming Party and the terms of each of the
Collateral Documents and each other Loan Document to which such Reaffirming
Party is a party are not impaired or affected in any manner whatsoever and shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties under the Amended Credit Agreement.

(b)Each Reaffirming Party hereby confirms and agrees that (i) the Initial Term
Loans and the Initial Revolving Credit Loans have constituted and continue to
constitute, and the 2020 Incremental Term Loans shall, upon the funding thereof
pursuant to Section 1 hereof, constitute, “Obligations” (or any word of like
import) under each of the Amended Credit Agreement and Collateral Documents and
each other Loan Document, and (ii) the Obligations under the Amended Credit
Agreement have been and will continue to be guaranteed pursuant to Article IV of
the Amended Credit Agreement and secured pursuant to the Collateral Documents by
a legal, valid, binding and enforceable security interest in and a fully
perfected continuing Lien on all of such Reaffirming Party’s right, title and
interest in, to and under all “Collateral” as defined in the Collateral
Documents and the other Loan Documents.

(c)Each of the Reaffirming Parties hereby confirms that the Agent is authorized
to prepare and file all documents, agreements and instruments and take all other
actions necessary to satisfy the perfection requirements and to cause the Lien
created by each applicable Collateral Document in respect of the Obligations to
be duly perfected to the extent required by such agreement in accordance with
all applicable Laws, including the filing of financing statements in

 

7

 

--------------------------------------------------------------------------------

 

such jurisdictions as may be reasonably determined by the Administrative Agent
or the Collateral Agent as necessary.

SECTION 12.Submission to Jurisdiction; WAIVERS OF JURY TRIAL.  Sections 11.16(b)
and (c) of the Credit Agreement is hereby incorporated by reference
herein.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING OR DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.FATCA.

(a)For purposes of determining withholding Taxes imposed under FATCA, the
Borrowers and the Administrative Agent shall treat (and the 2020 Incremental
Term Loan Lenders party hereto hereby authorize the Administrative Agent to
treat) the 2020 Incremental Term Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(b)The Borrowers and the Administrative Agent request each Lender to provide the
U.S. federal income tax documentation as required under Section 11.14 of the
Credit Agreement (including documentation required under Section 11.14(c) of the
Credit Agreement to allow the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment).

SECTION 14.Lead Arrangers.  The Borrowers agree that each of Citigroup Global
Markets Inc. and U.S. Bank National Association (collectively, in such
capacities, the “Lead Arrangers”) (a) are hereby appointed as joint lead
arrangers and bookrunners for the 2020 Incremental Term Loans and shall be
entitled to the privileges, indemnification, immunities and other benefits
afforded to the Arranger pursuant to Article X and Section 11.04 of the Credit
Agreement and (b) except as otherwise agreed to in writing by the Borrowers and
the Lead Arrangers, shall have no duties, responsibilities or liabilities with
respect to this Amendment, the Amended Credit Agreement or any other Loan
Document.

[Signature pages follow]

 

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

API GROUP CORPORATION, as Holdings

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Chief Financial Officer

 

 

API GROUP DE, INC., as Borrower

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Chief Financial Officer

 

 

 

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS:

A.P.I. Inc.

A.P.I. Garage Door, Inc.

American Fire Protection Group, Inc.

APi Acquisition IV, Inc.

APi Acquisition V, Inc.

APi Group Headquarters, LLC

APi Group, Inc.

APi Real Estate, LLC

Classic Industrial Services, Inc.

Davis-Ulmer Sprinkler Company, Inc.

ICS, Inc.

Jomax Construction Company, Inc.

LeJeune Steel Company

Metropolitan Mechanical Contractors, Inc.

Mid-Ohio Pipeline Company, Inc.

Mid-Ohio Pipeline Services, LLC

MP Technologies, LLC

Northland Constructors of Duluth, Inc.

Sprinkler Acquisition, LLC

technologies inc.

The Jamar Company

United Piping, Inc.

United States Alliance Fire Protection, Inc.

VIKING AUTOMATIC SPRINKLER COMPANY

Western States Fire Protection Company

API Group Holdings CANADA ULC

SUMMIT PIPELINE SERVICES ULC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Chief Financial Officer

 

 

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS (cont.):

 

 

 

 

 

 

Cream Ridge Construction Co., Inc.

J. Fletcher CreamER & Son, Inc.

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Assistant Secretary

 

 

granau company, INC.

VIPOND INC.

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Secretary

 

 

MMC HOLDINGS, LLC

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Treasurer

 

 

MP NEXLEVEL, LLC

NEXLEVEL INC.

tl nexlevel companies, LLC

 

 

 

 

 

 

By:

 

/s/ Scott Hatfield

Name:

 

Scott Hatfield

Title:

 

Assistant Treasurer

 

 

T. Texas Sprinkler, LP

 

 

 

By:

 

Sprinkler Acquisition, LLC, its General Partner

 

 

 

 

 

 

By:

 

/s/ Thomas A. Lydon

Name:

 

Thomas A. Lydon

Title:

 

Chief Financial Officer

 

 

 

[Signature Page to Amendment Agreement]

 

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Revolving Credit Lender, Term Loan
Lender, L/C Issuer and a 2020 Incremental Term Loan Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Justin Tichauer

Name:

 

Justin Tichauer

Title:

 

Vice President & Managing Director

 

 

 

 

[Signature Page to Amendment Agreement]

 

--------------------------------------------------------------------------------

 

Executed Signature Pages from Required Lenders on file with Administrative Agent

 

 

 

[Signature Page to Amendment Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended Credit Agreement

[see attached]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Assignment and Assumption

[see attached]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

2020 INCREMENTAL TERM LOAN COMMITMENTS

 

 

2020 Incremental Term Loan Commitments:

 

2020 Incremental Term Loan Lenders

Pro Rata Share

2020 Incremental Term Loan Commitments

Citibank, N.A.

100.0%

$250,000,000.00

TOTAL

100.0%

$250,000,000.00

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Agreed Security Principles

[see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

 

CREDIT AGREEMENT

dated as of October 1, 2019,

as amended as of October 22, 2020,

by and among

API GROUP DE, INC.,
as the Initial Borrower,

J2 ACQUISITION LIMITEDAPI GROUP CORPORATION,
as Holdings,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

The Lenders AND L/C ISSUERS FROM TIME TO TIME Party HeretO,

and

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

 

Defined Terms

 

1

 

1.02

 

Other Interpretive Provisions

 

6468

 

1.03

 

Accounting Terms.

 

6568

 

1.04

 

Rounding

 

6569

 

1.05

 

References to Agreements and Laws

 

6669

 

1.06

 

Times of Day

 

6669

 

1.07

 

Letter of Credit Amounts

 

6669

 

1.08

 

Conversion of Foreign Currencies.

 

6669

 

1.09

 

Divisions

 

6670

 

1.10

 

Limited Condition Transactions

 

6771

 

1.11

 

Dutch Terms.

 

71

 

1.12

 

Belgian Terms.

 

72

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

6773

 

 

 

 

2.01

 

The Loans.

 

6773

 

2.02

 

Borrowings, Conversions and Continuations of Loans.

 

6874

 

2.03

 

Letters of Credit.

 

6975

 

2.04

 

[Reserved].

 

7985

 

2.05

 

Prepayments.

 

7985

 

2.06

 

Termination or Reduction of Commitments.

 

8288

 

2.07

 

Repayment of Loans.

 

8389

 

2.08

 

Interest.

 

8390

 

2.09

 

Fees.

 

8490

 

2.10

 

Computation of Interest and Fees

 

8591

 

2.11

 

Evidence of Indebtedness.

 

8591

 

2.12

 

Payments Generally.

 

8692

 

2.13

 

Sharing of Payments

 

8794

 

2.14

 

Incremental Facilities.

 

8894

 

2.15

 

Defaulting Lender.

 

9399

 

2.16

 

Extension of Term Loans and Revolving Credit Commitments.

 

97103

 

2.17

 

Interest Act (Canada).

 

100107

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

101108

 

 

 

 

3.01

 

Taxes.

 

101108

 

3.02

 

Illegality

 

103110

 

3.03

 

Inability to Determine Rates.

 

103110

 

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

 

105111

 

i

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

3.05

 

Funding Losses

 

106113

 

3.06

 

Matters Applicable to all Requests for Compensation.

 

107113

 

3.07

 

Pro Rata Treatment

 

107113

 

3.08

 

Survival

 

107114

 

 

 

Article IV. GUARANTY

 

107114

 

 

 

 

4.01

 

The Guaranty.

 

107114

 

4.02

 

Obligations Unconditional.

 

108114

 

4.03

 

Reinstatement

 

108115

 

4.04

 

Certain Additional Waivers

 

109115

 

4.05

 

Remedies

 

109115

 

4.06

 

Rights of Contribution

 

109116

 

4.07

 

Guarantee of Payment; Continuing Guarantee

 

109116

 

4.08

 

Keepwell

 

109116

 

4.09

 

Guarantee Limitations.

 

116

 

 

 

Article V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

110116

 

 

 

 

5.01

 

Conditions to Initial Credit Extension

 

110116

 

5.02

 

Conditions to all Credit Extensions after the Closing Date

 

112119

 

 

 

Article VI. REPRESENTATIONS AND WARRANTIES

 

113120

 

 

 

 

6.01

 

Existence, Qualification and Power; Compliance with Laws

 

113120

 

6.02

 

Authorization; No Contravention

 

113120

 

6.03

 

Governmental Authorization; Other Consents

 

114121

 

6.04

 

Binding Effect

 

114121

 

6.05

 

Financial Statements; No Material Adverse Effect.

 

114121

 

6.06

 

Litigation

 

115122

 

6.07

 

No Default

 

116122

 

6.08

 

Properties.

 

116123

 

6.09

 

Environmental Compliance.

 

116123

 

6.10

 

Insurance

 

117124

 

6.11

 

Taxes

 

117124

 

6.12

 

ERISA Compliance.

 

117124

 

6.13

 

Subsidiaries; Equity Interests

 

119126

 

6.14

 

Margin Regulations; Investment Company Act.

 

119126

 

6.15

 

Disclosure.

 

119126

 

6.16

 

Compliance with Laws

 

120126

 

6.17

 

Intellectual Property; Licenses, Etc

 

120127

 

6.18

 

Solvency

 

120127

 

6.19

 

Casualty, Etc

 

120127

 

6.20

 

Perfection, Etc

 

120127

 

6.21

 

Swap Obligations

 

120127

 

6.22

 

Labor Matters

 

121127

 

ii

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

6.23

 

OFAC, Anti-Terrorism and Anti-Money Laundering Law and Anti-Corruption Laws.

 

121128

 

6.24

 

Senior Indebtedness

 

121128

 

6.25

 

Canadian Defined Benefit Plans.

 

122128

 

6.26

 

Centre of Main Interests and Establishments.

 

129

 

6.27

 

Pensions.

 

129

 

 

 

Article VII. AFFIRMATIVE COVENANTS

 

122129

 

 

 

 

7.01

 

Financial Statements

 

122129

 

7.02

 

Certificates; Other Information

 

123130

 

7.03

 

Notices

 

125132

 

7.04

 

Payment of Obligations

 

125132

 

7.05

 

Preservation of Existence, Etc.

 

125132

 

7.06

 

Maintenance of Properties

 

126133

 

7.07

 

Maintenance of Insurance.

 

126133

 

7.08

 

Compliance with Laws

 

126133

 

7.09

 

Books and Records

 

126133

 

7.10

 

Inspection Rights

 

126133

 

7.11

 

Use of Proceeds

 

127134

 

7.12

 

Additional Guarantees and Collateral; Guarantor Coverage Ratio.

 

127134

 

7.13

 

Compliance with Environmental Laws

 

130138

 

7.14

 

Further Assurances

 

131138

 

7.15

 

Collateral and Guarantee Limitations

 

131139

 

7.16

 

Credit Rating

 

132140

 

7.17

 

Post-Closing Matters

 

132140

 

7.18

 

OFAC and Anti-Corruption Laws

 

132140

 

7.19

 

Lender Calls

 

132140

 

 

 

Article VIII. NEGATIVE COVENANTS

 

133141

 

 

 

 

8.01

 

Liens

 

133141

 

8.02

 

Indebtedness

 

136144

 

8.03

 

Fundamental Changes

 

141151

 

8.04

 

Dispositions

 

143152

 

8.05

 

Restricted Payments

 

144153

 

8.06

 

Change in Nature of Business

 

145155

 

8.07

 

Transactions with Affiliates

 

146155

 

8.08

 

Burdensome Agreements

 

146156

 

8.09

 

Use of Proceeds

 

148157

 

8.10

 

Financial Covenant.

 

148157

 

8.11

 

Amendments of Organization Documents and Certain Other Agreements

 

149159

 

8.12

 

Accounting Changes

 

150159

 

8.13

 

Sale and Leaseback Transactions

 

150159

 

8.14

 

No Other “Designated Senior Indebtedness”

 

150159

 

iii

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

8.15

 

Centre of Main Interests and Establishments

 

159

 

8.16

 

Holding Covenant

 

159

 

 

 

Article IX. EVENTS OF DEFAULT AND REMEDIES

 

150159

 

 

 

 

9.01

 

Events of Default

 

150159

 

9.02

 

Remedies Upon Event of Default

 

153162

 

9.03

 

Application of Funds

 

154163

 

 

 

Article X. THE AGENTS AND THE ARRANGERS

 

154164

 

 

 

 

10.01

 

Appointment and Authority

 

154164

 

10.02

 

Delegation of Duties

 

155164

 

10.03

 

Rights as a Lender

 

155165

 

10.04

 

Exculpatory Provisions

 

155165

 

10.05

 

Reliance by Agents

 

156166

 

10.06

 

Non-Reliance on Agents and Other Lenders

 

156166

 

10.07

 

Resignation of Agent

 

157166

 

10.08

 

Administrative Agent May File Proofs of Claim

 

157167

 

10.09

 

Collateral and Guaranty Matters

 

158167

 

10.10

 

No Other Duties, Etc

 

159168

 

10.11

 

Certain ERISA Matters.

 

159168

 

10.12

 

Parallel Debt

 

169

 

 

 

Article XI. MISCELLANEOUS

 

160170

 

 

 

 

11.01

 

Amendments, Etc

 

160170

 

11.02

 

Notices and Other Communications; Facsimile Copies.

 

161172

 

11.03

 

No Waiver; Cumulative Remedies

 

163173

 

11.04

 

Expenses; Indemnity; Damage Waiver.

 

163173

 

11.05

 

Payments Set Aside

 

165175

 

11.06

 

Successors and Assigns.

 

165176

 

11.07

 

Confidentiality

 

173183

 

11.08

 

Setoff

 

174184

 

11.09

 

Interest Rate Limitation

 

175185

 

11.10

 

Counterparts

 

175185

 

11.11

 

Integration

 

175185

 

11.12

 

Survival of Representations and Warranties

 

175185

 

11.13

 

Severability

 

175186

 

11.14

 

Tax Forms.

 

175186

 

11.15

 

Replacement of Lenders.

 

177187

 

11.16

 

Governing Law.

 

178188

 

11.17

 

Binding Effect

 

179189

 

11.18

 

Waiver of Right to Trial by Jury

 

179189

 

11.19

 

USA PATRIOT Act Notice

 

179189

 

11.20

 

Waiver of Notice of Termination

 

179190

 

iv

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

11.21

 

Headings

 

180190

 

11.22

 

Joint and Several Obligations

 

180190

 

11.23

 

Judgment Currency.

 

181191

 

11.24

 

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

 

182192

 

11.25

 

Acknowledgement Regarding Any Supported QFCs

 

182192

 

11.26

 

Canadian AML Legislation.

 

183193

 

SCHEDULES

 

1.01(a)

 

Existing Letters of Credit

1.01(c)

 

Mortgaged Properties

1.01(d)

 

Existing Investments

1.01(e)

 

Excluded Subsidiaries

1.01(f)

 

Subsidiary Guarantors

1.01(g)

 

Immaterial Subsidiaries

2.01

 

Commitments and Pro Rata Shares

6.05(a)

 

Financial Statement Matters

6.06

 

Litigation

6.09

 

Environmental Matters

6.12

 

ERISA

6.13

 

Subsidiaries

6.17

 

Intellectual Property Matters

6.22

 

Labor Matters

7.12

 

Agreed Security Principles

7.17

 

Post-Closing Matters

8.01(c)

 

Existing Liens

8.02

 

Existing Indebtedness

8.04

 

Certain Dispositions

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

A

 

Assignment and Assumption

B

 

Committed Loan Notice

C

 

Compliance Certificate

D

 

Solvency Certificate

E

 

Perfection Certificate

F

 

Subsidiary Joinder Agreement

G-1

 

Term Loan Note

G-2

 

Revolving Credit Note

H

 

Prepayment Notice

 

 

 

v

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

CREDIT AGREEMENT

This Credit Agreement is entered into as of October 1, 2019 by and among APi
Group DE, Inc. (the “Initial Borrower”), a Delaware corporation, J2 Acquisition
LimitedAPi Group Corporation, a Delaware corporation (“Holdings”), a company
limited by shares incorporated in the British Virgin Islands, the Guarantors
from time to time party hereto, the lenders from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), the L/C Issuers
from time to time party hereto and Citibank, N.A., as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”) and
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”).

WHEREAS, Holdings has, in connection with the Closing Date, requested that,
substantially simultaneously with the consummation of the APi Acquisition, (a)
the Term Loan Lenders extend Initial Term Loans in an aggregate principal amount
of $1,200,000,000, (b) the Revolving Credit Lenders provide Initial Revolving
Credit Commitments in an aggregate principal amount of $300,000,000 and (c) the
L/C Issuers agree to issue Letters of Credit in an aggregate amount available to
be drawn not in excess of the Letter of Credit Sublimit; and

WHEREAS, the Borrower has entered into that certain Amendment No. 1 to Credit
Agreement, dated as of October 22, 2020 (the “2020 Incremental Amendment”) by
and among Holdings, the Borrower, the Guarantors party thereto, the Existing
Lenders (as defined below) party thereto, the 2020 Incremental Term Loan Lenders
party thereto and Citibank, N.A. pursuant to which the 2020 Incremental Term
Loan Lenders have agreed to extend credit to the Borrower in the form of the
2020 Incremental Term Loans in an aggregate principal amount of $250,000,000 and
to make certain other amendments to the Credit Agreement as set forth herein;

WHEREAS, the Lenders and the L/C Issuers are willing to provide such extensions
of credit, subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

SECTION 15.

DEFINITIONS AND ACCOUNTING TERMS

(a)Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:

“2020 Incremental Amendment” has the meaning specified in the recitals hereto.

“2020 Incremental Amendment Effective Date” shall mean October 22, 2020.

“2020 Incremental Lead Arrangers” shall mean the Lead Arrangers (as defined in
the 2020 Incremental Amendment).

 

A-1

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“2020 Incremental Term Loan Commitment” means, as to each 2020 Incremental Term
Loan Lender, its obligation to make 2020 Incremental Term Loans to the Borrowers

(i)pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such 2020 Incremental
Term Loan Lender’s name on Schedule 2.01 under the caption “2020 Incremental
Term Loan Commitment”,  and

(ii)in the Assignment and Assumption pursuant to which such 2020 Incremental
Term Loan Lender becomes a party hereto,

in each case, as such amount may be adjusted from time to time in accordance
with this Agreement.

The aggregate amount of 2020 Incremental Term Loan Commitments on the 2020
Incremental Amendment Effective Date is $250,000,000.

“2020 Incremental Term Loan Facility” means the 2020 Incremental Term Loan
Commitments and the 2020 Incremental Term Loans made thereunder.

“2020 Incremental Term Loan Lenders” shall have the meaning assigned to such
term in the 2020 Incremental Amendment.

“2020 Incremental Term Loan Maturity Date” means October 1, 2026.

“2020 Incremental Term Loans” shall have the meaning assigned to such term in
the 2020 Incremental Amendment.

“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition”.

“Acquired Indebtedness” means with respect to any specified Person

(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, provided
such Indebtedness is not incurred (x) in connection with, or in contemplation
of, such other Person merging with or into, or becoming a Subsidiary of, such
specified Person or (y) for purposes of financing the acquisition of such other
Person; and

(ii)Indebtedness that is secured by a Lien encumbering any asset acquired by
such specified Person.

“Additional Borrower” has the meaning specified in Section 2.14(a).

“Adjusted Eurocurrency Rate” means, for any Interest Period, an interest rate
per annum equal to the greater of:

 

A-2

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)0.00% per annum and

(b)the product of (A) the Eurocurrency Rate in effect for such Interest Period
and (B) Statutory Reserves.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify Holdings and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisory Agreement” means the Advisory Services Agreement, dated as of October
1, 2019 between Holdings and Mariposa Capital, LLC.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person (other than, in
the case of the Loan Parties, a Subsidiary of such Person) that directly, or
indirectly through one or more intermediaries, Governs or is Governed by or is
under common Governance with the Person specified.  “Govern” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Governance”, “Governing”
and “Governed” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agents” has the meaning specified in Section 10.01(b).

“Agreed Security Principles” means the Agreed Security Principles attached as
Schedule 7.12 hereto.

“Agreement” means this Credit Agreement.

“Alternate Currency LIBO Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Alternative Currency” means, (x) with respect to Revolving Credit Loans,
Canadian Dollars, Yen, Euros and Pounds Sterling and (y) with respect to a New
Term Loan Facility, Euros and Pounds Sterling.

“AML Legislation” has the meaning specified in Section 11.26.

“Anti-Corruption Laws” means the (i) United States Foreign Corrupt Practices Act
of 1977, as amended, (ii) the United Kingdom Bribery Act of 2010, (iii) the
Proceeds of Crime

 

A-3

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(Money Laundering) and Terrorist Financing Act (Canada) and (iv) any applicable
related provisions and/or anti-bribery, and corruption and/or anti-money
laundering laws, rules, or regulations of any jurisdiction in which a Borrower
conducts business.

“Anti-Terrorism and Anti-Money Laundering Laws” means any laws or regulations
relating to terrorism or money laundering, including the Bank Secrecy Act of
1990, as amended by the USA PATRIOT ACT, the laws administered by the United
States Treasury Department’s Office of Foreign Assets Control, the Criminal Code
(Canada), and the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced), the U.S. Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, the U.S. Currency and Foreign Transaction Reporting Act
of 1970, as amended, the U.S. Money Laundering Control Act of 1986, as amended,
the UK Proceeds of Crime Act 2002 and the UK Terrorism Act 2000, as amended.

“Anticipated Cure Deadline” shall have the meaning assigned to such term in
Section 8.10(b).

“APi” means APi Group, Inc., a Minnesota corporation.

“APi Acquisition” means the purchase of all of the capital stock of APi pursuant
to the APi Acquisition Agreement.

“APi Acquisition Agreement” means the Business Combination Agreement, dated as
of September 2, 2019, between Holdings, APi and the Sellers (as defined
therein).

“Applicable Rate” means

(a)(i)        with respect to any Initial Term Loan that is (iA) a Eurocurrency
Rate Loan, 2.50% per annum and (iiB) a Base Rate Loan, 1.50% per annum, and

(ii)with respect to any 2020 Incremental Term Loan that is (A) a Eurocurrency
Rate Loan, 2.75% per annum and (B) a Base Rate Loan, 1.75% per annum,

(b)with respect to any Revolving Credit Loan that is (i) a Eurocurrency Rate
Loan, 2.25% per annum and (ii) a Base Rate Loan, 1.25% per annum,

(c)with respect to the Letter of Credit Fees, 2.25% per annum and

(d)with respect to the Commitment Fees,

(i)until delivery of a Compliance Certificate for the first full fiscal quarter
ending after the Closing Date, 0.50% per annum and

(ii)at any time thereafter, (x) 0.50% per annum if the First Lien Net Leverage
Ratio as of the most recent determination date is greater than 2.75 to 1.00 or
(y)

 

A-4

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

0.375% per annum if the First Lien Net Leverage Ratio as of the most recent
determination date is less than or equal to 2.75 to 1.00.

“Approved Fund” has the meaning specified in Section 11.06(g).

“Approved Member State” means each of the following: Belgium, Canada, France,
Germany, Italy, Luxembourg, The Netherlands, Spain, Sweden and the United
Kingdom.

“Arrangers” means Citibank, N.A., BofaBofA Securities, Inc., Barclays Bank PLC,
UBS Securities LLC and U.S. Bank National Association.

“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by Holdings or any Restricted Subsidiary to any Person other than a
Loan Party of

(a)any Equity Interests of any Restricted Subsidiary (other than directors’
qualifying shares and employee options granted in the ordinary course of
business) or

(b)any other assets of Holdings or any Restricted Subsidiary, including Equity
Interests of any Person that is not a Restricted Subsidiary (other than

(i)inventory disposed of in the ordinary course of business or the disposition
of excess, damaged, obsolete, worn out or no longer needed assets, scrap and
Cash Equivalents,

(ii)dispositions between Restricted Subsidiaries permitted by Section 8.04(c),
clause (c) of the definition of “Permitted Intercompany Transaction” with
respect to dispositions or acquisitions of any Subsidiary of a Borrower that is
not a Loan Party or clause (d) of the definition of “Permitted Intercompany
Transaction” relating to Dispositions with respect to any Excluded Subsidiary,

(iii)dispositions permitted by Section 8.04(h) and dispositions of non-core
assets acquired in connection with any Permitted Acquisition or Investment
permitted hereunder

(iv)dispositions contemplated by the Reorganization (as defined in the APi
Acquisition Agreement) as set forth on Schedule 8.04 and

(v)any Permitted Sale Leaseback Transaction);

provided that any asset sale or series of related asset sales described above
having a value not in excess of $5,000,000 in any single transaction or series
of related transactions shall be deemed not to be an “Asset Sale” for purposes
of this Agreement.

“Assignee Group” means, with respect to any Lender, such Lender’s Affiliates and
Approved Funds with respect to such Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A or such other form approved by the Administrative Agent.

 

A-5

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date,

(a)in respect of any capital lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and

(b)in respect of any Synthetic Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

“Audited Financial Statements of APi” means the audited consolidated balance
sheets of APi for the fiscal years ended December 31, 2017 and December 31, 2018
and, in each case, related consolidated statements of income, stockholders
equity and cash flows for such fiscal year, including the notes thereto.

“Audited Financial Statements of Holdings” means the audited statement of
financial position of Holdings for the period commencing on incorporation
(September 18, 2017) and ending August 31, 2018 and the related statements of
comprehensive income, changes in equity and cash flows for such period,
including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which shall not be less than zero) determined on a cumulative basis
equal to the sum of (without duplication):  an amount equal to

(a)$50,000,000 plus

(b)Net Cash Proceeds from any sale or issuance of Equity Interests of Holdings
(excluding Disqualified Stock) to the extent such Net Cash Proceeds are received
by Holdings after the Closing Date (other than any Net Cash Proceeds (x) from
any Cure Amount, (y) to the extent such Net Cash Proceeds have been used to
build any other basket for the incurrence of Indebtedness or the making of any
Investment or Restricted Payment or (z) from the sale of any Equity Interests to
any employee, director, officer, manager or consultant of Holdings, any direct
or indirect parent of Holdings and any Subsidiary of Holdings), plus

(c)Net Cash Proceeds of Indebtedness and Disqualified Stock of Holdings, in each
case, issued after the Closing Date, which has been exchanged or converted into
Equity

 

A-6

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Interests (excluding Disqualified Stock) of Holdings (other than with respect to
any such exchange or conversion involving the sale or issuance of Equity
Interests to any employee, director, officer, manager or consultant of Holdings,
any direct or indirect parent of Holdings and any Subsidiary of Holdings), plus

(d)(x)       the cumulative amount of Excess Cash Flow for all fiscal years of
Holdings completed after the Closing Date (commencing with the fiscal year
ending on December 31, 2020) and prior to the Reference Date minus

(y)the portion of such Excess Cash Flow that has been (or will be) after the
Closing Date and on or prior to the Reference Date required to be offered to
prepay the Loans in accordance with Section 2.05(b) (without giving effect to
any dollar-for-dollar reduction in respect of voluntary prepayments of the Loans
as therein provided), plus

(e)to the extent not (A) included in Consolidated Net Income or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by Holdings or any Restricted
Subsidiary from any Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date and prior to
the Reference Date in respect of Investments made by Holdings or any Restricted
Subsidiary in reliance on the Available Amount, plus

(f)to the extent not (A) included in Consolidated Net Income or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the Investments of Holdings and any
Restricted Subsidiary in any Unrestricted Subsidiary that has been re-designated
as a Restricted Subsidiary or that has been merged or consolidated with or into
Holdings or any Restricted Subsidiary (up to the lesser of (x) the fair market
value (as determined in good faith by Holdings) of the investments of Holdings
and any Restricted Subsidiary in such Unrestricted Subsidiary at the time of
such re-designation or merger or consolidation and (y) the fair market value (as
determined in good faith by Holdings) of the original investments by Holdings
and any Restricted Subsidiary in such Unrestricted Subsidiary) plus

(g)to the extent not (A) included in Consolidated Net Income, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay the Loans in accordance with Section 2.05(b), the aggregate amount of all
Net Cash Proceeds received by Holdings or any Restricted Subsidiary in
connection with the sale, transfer or other Disposition of its ownership
interest in any Unrestricted Subsidiary, to the extent that the original
Investments in such Unrestricted Subsidiary were made in reliance on the
Available Amount plus

(h)the aggregate amount of Retained Declined Proceeds minus

(i)the sum, without duplication, of the aggregate amount of Restricted Payments
made pursuant to Section 8.05(k) after the Closing Date and on or prior to the
Reference Date.

 

A-7

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of

(a)the Federal Funds Effective Rate in effect on such day plus ½ of 1.00%,

(b)the Prime Rate in effect on such day;

(c)the Adjusted Eurocurrency Rate determined on such day (or if such day is not
a Business Day, the immediately preceding Business Day) for a Eurocurrency Rate
Loan with a one-month Interest Period plus 1.00% and

(d)0.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of

(a)an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA,

(b)a “plan” as defined in and subject to Section 4975 of the Code or

(c)any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” has the meaning specified in Section 11.25(b).

“Borrower Equity Contribution” means a contribution by Holdings to the capital
of the Initial Borrower in an amount not less than $1,250,000,000.

 

A-8

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowers” means the Initial Borrower and each Additional Borrower (and each, a
“Borrower”).

“Borrowing” means each of a Term Loan Borrowing or a Revolving Credit Borrowing,
as the context may require.

“Business Companies Act” means the BVI Business Companies Act 2004, as amended.

“Business Day” means

(a)any day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close under the Laws of, or are in fact closed in, the state
where the Administrative Agent’s Office is located and, if such day relates to
any Eurocurrency Rate Loan, on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurocurrency market and

(b)(i)when such term is used for the purposes of determining the date on which
the Eurocurrency Rate is determined for any Term Loan denominated in Euros or
Pounds Sterling for any Interest Period therefor and for purposes of determining
the first and last day of any Interest Period, a Target Operating Day or a day
of the year on which banks are not required or authorized to close in New York;
and

(ii)for notices, determinations, fundings and payments in connection with any
Term Loan denominated in Euros or Pounds Sterling, a Target Operating Day or a
day of the year on which banks are not required or authorized to close in New
York.

“BVI Debenture” means the BVI Debenture, dated as of the Closing Date, executed
by Holdings and the Administrative Agent for the benefit of the holders of the
Obligations, as may be further amended or modified from time to time in
accordance with the terms hereof.

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a “defined benefit provision” as that term is defined in subsection
147.1(1) of the Income Tax Act (Canada), other than a multi-employer Canadian
Pension Plan.

“Canadian IP Security Agreement” means each Canadian Patent Security Agreement,
Canadian Trademark Security Agreement and Canadian Copyright Security Agreement
to be executed and delivered by a Loan Party, substantially in the form of
Exhibits A, B and C to the Canadian Pledge and Security Agreement, respectively,
or such other form approved by the Administrative Agent.

“Canadian Loan Parties” means any Loan Party (as defined herein) incorporated or
otherwise organized under the laws of Canada or any province or territory
thereof.

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada), which is sponsored,
administered

 

A-9

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

or contributed to, or required to be contributed to by, any primary obligor or
under which any primary obligor has any liability.

“Canadian Pledge and Security Agreement” means the Canadian Pledge and Security
Agreement, dated as of the Closing Date, executed by each of the Canadian Loan
Parties and the Administrative Agent for the benefit of the holders of the
Obligations, as may be further amended or modified from time to time in
accordance with the terms hereof.

“Canadian Subsidiary” means any Restricted Subsidiary that is organized under
the laws of Canada or any political subdivision thereof.

“Capital Expenditures” means, for any period, with respect to any Person,
without duplication

(a) the net additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP and

(b) capital lease obligations incurred by such Person and its consolidated
subsidiaries during such period.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary free and clear of all
Liens:

(a)(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(ii) securities issued by any state or municipality within the United States of
America (or, in the case of securities arising from student loans, approved by
any such state or municipality) that are rated “A‑2” or better by S&P or “P‑2”
or better by Moody’s or the equivalent rating from any other nationally
recognized rating agency; and

(iii) securities issued or fully guaranteed or insured by any Approved Member
State, or an agency or instrumentality thereof (provided, that the full faith
and credit of the applicable Approved Member State is pledged in support of
those securities) and having maturities of not more than one year;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that

(i)(A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of

 

A-10

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System,

(ii)issues (or the parent of which issues) commercial paper rated as described
in clause (c) of this definition and

(iii)has combined capital and surplus of at least $250,000,000, in each case
with maturities of not more than one year from the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; and

(d)Investments classified in accordance with GAAP as Current Assets of Holdings
or any Restricted Subsidiary, in money market investment programs registered
under the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

“Change of Control” means, an event or series of events by which:

(a)a “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding (x) any employee benefit plan
of such Person or its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (y) Martin E. Franklin and/or his Affiliates) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the fully vested
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
50% of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b)any Borrower (other than Holdings, if a Borrower) shall cease to be a
Wholly-Owned Restricted Subsidiary or if any Subsidiary of Holdings that
directly or indirectly owns any portion of the Equity Interests of any Borrower
shall cease to be a Guarantor;

(c)APi shall cease to be a Wholly-Owned Restricted Subsidiary unless all Equity
Interests not owned directly or indirectly by Holdings are owned by passive
holding companies; or

(d)any change of control (or similar event, however denominated) with respect to
Holdings or any Restricted Subsidiary shall occur under any indenture or
agreement to which Holdings or any Restricted Subsidiary is a party, the effect
of which is to cause Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and

 

A-11

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

including amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of the Threshold Amount after taking into account any
amount paid or payable under Section 2.05(b) to (i) be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or otherwise)
prior to its stated maturity date, or (ii) become subject to the requirement
that Holdings or any Restricted Subsidiary make an offer to repurchase, prepay,
defease or redeem such Indebtedness prior to its stated maturity date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Term Loan Commitment.

“Closing Date” means October 1, 2019.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as specifically provided otherwise).

“Collateral” means all of the “Collateral” or “Pledged Collateral” referred to
in the Collateral Documents, the Mortgaged Property and all of the other
property and assets that are or are intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Canadian Pledge and Security Agreements, the BVI Debenture, the Mortgages,
the Intellectual Property Security Agreements, the Canadian IP Security
Agreements, or other similar agreements delivered to the Collateral Agent and
the Lenders pursuant to Section 7.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of any Secured Party.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).  

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form approved by the Administrative
Agent.

“Committed Warrant Exchange and Rollover” means

(i)the exercise of certain warrants of the Warrant Exchange Parties (as defined
in the APi Acquisition Agreement) in exchange for at least $119,500,000 in cash
proceeds and

 

A-12

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)the exchange of the Aggregate Share Consideration (as defined in the APi
Acquisition Agreement) in accordance with the APi Acquisition Agreement for all
the equity interests in APi of the Continuing Shareholders (as defined in the
APi Acquisition Agreement).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and acceptable
to Holdings.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a)without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i)Consolidated Interest Charges for such period,

(ii)consolidated income tax expense for such period (including any franchise
taxes imposed in lieu of income taxes and any income taxes that would be payable
if the entity were to become a taxable entity for purposes of federal, state or
local income taxes),

(iii)all amounts attributable to depreciation and amortization for such period
(including those related to any Receivables Facility),

(iv)any non-cash charges, expenses or losses (including, but not limited to,
non-cash rent expense, impairment of goodwill or other intangible assets and
exchange rate losses) of Holdings or any Restricted Subsidiary for such period
(excluding any such charge, expense or loss incurred that constitutes an accrual
of or a reserve for cash charges for any future period or an amortization of a
prepaid cash expense paid in a prior period or writeoff or writedown of reserves
with respect to current assets); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash items (excluding
any non-cash items to the extent representing an accrual for a future cash
expenditure) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made,

(v)any extraordinary, unusual, or non-recurring cash charges or expenses for
such period (including business optimization expenses, restructuring charges,
integration, acquisition and disposition (or potential acquisition or
disposition) related costs (whether incurred prior to, or after, the
consummation of any such acquisition)) and severance, retention bonuses,
separation payments or other similar one time compensation payments made to
employees of Holdings or any Restricted Subsidiary or made in connection with a
Permitted Acquisition,

(vi)deferred compensation, stock-option or employee benefits-based and other
equity-based compensation expenses for such period,

 

A-13

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(vii)transaction fees and expenses in connection with the Transactions for such
period,

(viii)transaction fees, costs and expenses during such period in connection with
any investment (including any Permitted Acquisition), Disposition,
recapitalization or issuance of Equity Interests and incurrence of Indebtedness
or similar transactions, in each case, to the extent permitted under this
Agreement and whether or not such investment, Disposition, recapitalization,
issuance of Equity Interests or Indebtedness or acquisition shall have been
consummated,

(ix)losses or price adjustments to the extent reimbursable by third parties in
connection with any Permitted Acquisition, as determined in good faith by
Holdings, for such period; provided, however, that if the Administrative Agent,
acting reasonably, determines in such period or the immediately succeeding
period that such losses or price adjustments, or any portion thereof (which, in
each case, were included in Consolidated EBITDA in such period or such
immediately preceding period pursuant to this clause (ix)), are no longer
reimbursable or are not likely to be reimbursed, then such losses, or any
portion thereof, shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in each such applicable period,

(x)unrealized losses in respect of Obligations under Swap Contracts during such
period,

(xi)any loss or expense during such period from a disposition or discontinued
operations or any loss or expense incurred in connection with the disposal of a
business or product line, whether or not treated as discontinued operations in
accordance with GAAP (or if not in accordance with GAAP as otherwise reasonably
acceptable to the Administrative Agent) and whether or not such disposition or
discontinuance shall have been consummated or completed,

(xii)fees paid during such period in accordance with the Advisory Agreement as
in effect on the Closing Date,

(xiii)non-cash charges or amounts recorded in connection with purchase
accounting for such period (including any applicable to future Permitted
Acquisitions),

(xiv)non-cash purchase accounting adjustments during such period relating to the
writedown of deferred revenue (whether billed or unbilled) that are the result
of accounting for any acquisition,

(xv)fees, costs and expenses incurred under this Agreement for such period,

(xvi)the cumulative effect of a change in accounting principles for such period
and to the extent permitted by Section 1.03(b),

(xvii)expenses during such period in connection with the settlement of any
litigation or claim involving Holdings or any Restricted Subsidiary,

 

A-14

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xviii)debt discount and debt issuance costs, fees, charges, commissions or
other related or similar costs during such period, in each case incurred in
connection with Indebtedness permitted to be incurred hereunder (whether or not
such Indebtedness has been incurred),

(xix)the amount of net cost savings, operating expense reductions, other
operating improvements or initiatives and acquisition synergies projected by the
Borrowers in good faith to be realized during such period (calculated on a Pro
Forma Basis as though such items had been realized on the first day of such
period) as a result of actions taken or to be taken in connection with
any established cost reduction program, restructuring, acquisition, operation
change, initiative or disposition by Holdings or any Restricted Subsidiary, net
of the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions, provided
that

(A)a duly completed certificate signed by a Responsible Officer of the Borrowers
shall be delivered to the Administrative Agent together with the Compliance
Certificate required to be delivered pursuant to Section 7.02(a), certifying
that

(x)such cost savings, operating expense reductions and synergies are reasonably
expected and factually supportable as determined in good faith by Holdings, and

(y)such actions are to be taken within 24 months after the consummation or
initiation, as the case may be, of the relevant action, which is expected to
result in such cost savings, expense reductions or synergies,

(B)no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (xix) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period,

(C)projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (xix) to the extent
occurring more than eight full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and

(D)the aggregate amount of add backs made pursuant to this clause (xix) shall
not exceed an amount equal to 20% of Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to the determination date
(without giving effect to any adjustments pursuant to this clause (xix)),

(xx)the amount of any expense related to minority interests,

 

A-15

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xxi)any loss resulting from the payment of earn-out obligations, and

(xxii)any non-cash expenses or charges recorded in accordance with GAAP relating
to currency valuation of foreign denominated debt, and any non-cash expenses or
charges recorded in accordance with GAAP relating to equity interests issued to
non-employees in exchange for services provided in connection with any
acquisition or business arrangement (in each case, including any such
transaction undertaken but not completed) minus

(b)without duplication

(i)to the extent included in determining such Consolidated Net Income, any
extraordinary, unusual, or non-recurring gains or income and all non-cash items
of income or gains for such period, all determined on a consolidated basis in
accordance with GAAP,

(ii)unrealized gains in respect of Obligations under Swap Contracts and

(iii)any gains resulting from the payment of earn-out obligations;

provided that solely for purposes of calculating the First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio, the Total Net Leverage Ratio and
the Fixed Charge Coverage Ratio for any period

(A)the Consolidated EBITDA of any Acquired Entity acquired by Holdings or any
Restricted Subsidiary pursuant to a Permitted Acquisition during such period
shall be included on a Pro Forma Basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and

(B)the Consolidated EBITDA of any Person or line of business sold or otherwise
disposed of by Holdings or any Restricted Subsidiary during such period shall be
excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).

For purposes of determining Consolidated EBITDA for any period that includes the
quarterly periods ending December 31, 2018, March 31, 2019, June 30, 2019 and
September 30, 2019, the Consolidated EBITDA for each such quarterly period shall
be deemed to be $91,000,000.

“Consolidated First Lien Indebtedness” means Consolidated Indebtedness that is
secured by a first priority Lien (other than Permitted Liens) on assets of
Holdings or any Restricted Subsidiary.

“Consolidated Indebtedness” means, at any time, the aggregate amount of
Indebtedness of Holdings and the Restricted Subsidiaries outstanding at such
time, in the amount that would be reflected on a balance sheet prepared at such
time on a consolidated basis in accordance with GAAP.

 

A-16

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Consolidated Interest Charges” means, for any period, the sum of, without
duplication,

(a)the interest expense (including imputed interest expense in respect of
capital lease obligations and Synthetic Lease Obligations) of Holdings and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP (including, for the avoidance of doubt,

(i)any amounts of premium or penalty payable in connection with the payment of
make-whole amounts or other prepayment premiums payable in connection with any
Indebtedness of Holdings or any Restricted Subsidiary, and

(ii)all commissions, discounts and other fees and charges owed in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP) plus

(b)any interest accrued during such period in respect of Indebtedness of
Holdings or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP and minus

(c)any consolidated interest income of such Persons for such period, in each
case as recorded by Holdings pursuant to GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by Holdings or any Restricted Subsidiary with respect to
interest rate Swap Contracts.

“Consolidated Net Income” means, for any period, for Holdings and the Restricted
Subsidiaries on a consolidated basis, the net income (including, without
duplication, interest income but excluding extraordinary gains and extraordinary
losses, including such extraordinary items set forth in the definition of
Consolidated EBITDA) of Holdings and the Restricted Subsidiaries for such period
determined before any reduction in respect of preferred stock dividends;
provided that there shall be excluded

(a)the income or loss of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with Holdings or any
Restricted Subsidiary or the date that such Person’s assets are acquired by
Holdings or any Restricted Subsidiary; provided, however, that such income or
loss of such Person shall be included for such period to the extent Consolidated
Net Income and Consolidated EBITDA are being calculated on a Pro Forma Basis in
accordance with this Agreement,

(b)the income of any Person (other than a Restricted Subsidiary) in which any
other Person (other than a Wholly-Owned Restricted Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Wholly-Owned Restricted Subsidiary by such Person during such period,
and

(c)any net unrealized gain or loss (after any offset) resulting in such period
from obligations in respect of Swap Contracts or other derivative instruments
and the application of Statement of Financial Accounting Standards No. 133.

 

A-17

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

For the avoidance of doubt, cash amounts used by Holdings or its Subsidiaries to
make purchases of debt (including, without limitation, purchases of Term Loans)
shall not reduce Consolidated Net Income, nor will any non-cash gain associated
with the cancellation of such purchased debt increase Consolidated Net Income.

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Indebtedness outstanding on such date
that is secured by a Lien (other than Permitted Liens) on assets of Holdings or
any Restricted Subsidiary.

“Consolidated Total Assets” means, as of any date, the total assets of Holdings
and the Restricted Subsidiaries, determined in accordance with GAAP, as set
forth on the consolidated balance sheet of Holdings as of such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Notice” means a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Covered Entity” has the meaning specified in Section 11.25(b).

“Covered Party” has the meaning specified in Section 11.25(a).

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is incurred to refinance, in whole or in part, existing Term Loans
(“Refinanced Debt”); provided, further, that

(i)the final maturity date of any such Indebtedness, (x) in the case of any
Permitted Equal Priority Refinancing Debt, shall be no earlier than the maturity
date of the Refinanced Debt and (y) in the case of any Permitted Junior Priority
Refinancing Debt and/or any Permitted Unsecured Refinancing Debt, shall be at
least 91 days beyond the final maturity date for the Refinanced Debt,

(ii)the weighted average life to maturity of any such Indebtedness shall be no
shorter than the weighted average life to maturity of the Refinanced Debt,

(iii)the borrower under such Indebtedness shall be a borrower under the
Refinanced Debt and there shall be no obligors in respect of any such
Indebtedness that are not Loan Parties, and, to the extent such obligors are
organized in jurisdictions other than the United States or Canada, the holders
of such Indebtedness (or their representative) and the Administrative Agent
and/or Collateral Agent shall become parties to a Customary European
Intercreditor Agreement,

(iv)the covenants, events of default and other terms and conditions of such
Indebtedness (excluding, for the avoidance of doubt, interest rates, margins and
floors, fees, funding discounts, original issue discounts and prepayment or
redemption premiums

 

A-18

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

and terms) are, when taken as a whole, substantially identical in all material
respects to, or less favorable to the persons providing any such Indebtedness
than, those applicable to the Refinanced Debt (other than covenants, events of
default and other terms and conditions applicable only to periods after the
Latest Maturity Date or added for the benefit of the Secured Parties hereunder),

(v)except to the extent otherwise permitted under this Agreement (subject to a
dollar-for-dollar usage of any other basket set forth in Section 8.02, if
applicable), such Indebtedness shall not have a greater principal amount (or
shall not have a greater accreted value, if applicable) than the principal
amount of the Refinanced Debt plus accrued interest, fees and premiums (if any)
thereon and fees and expenses associated with the refinancing and

(vi)such Refinanced Debt shall be repaid, defeased or satisfied and discharged
on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if
any) in connection therewith which shall also be paid, substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained (but excluding any non-material fees, charges,
expenses or reimbursements, which may be paid when due prior to or after such
date), in each case, in accordance with this Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” shall have the meaning assigned to such term in Section 8.10(b).

“Cure Right” shall have the meaning assigned to such term in Section 8.10(b).

“Current Assets” means, at any time, the consolidated current assets (other than
(i) cash and Cash Equivalents and (ii) the current portion of current and
deferred Taxes) of Holdings and the Restricted Subsidiaries in accordance with
GAAP.

“Current Liabilities” means, at any time, the consolidated current liabilities
of Holdings and the Restricted Subsidiaries at such time in accordance with
GAAP, but excluding, without duplication, (a) the current portion of any
long‑term Indebtedness and any accrued interest thereon (other than interest
expense that is past due and unpaid), (b) outstanding Revolving Credit Loans and
any accrued interest thereon (other than interest expense that is past due and
unpaid) and (c) the current portion of current and deferred Taxes.

“Customary European Intercreditor Agreement” means a Customary Intercreditor
Agreement that contains customary “European-style” intercreditor provisions.

“Customary Intercreditor Agreement” means

(a)in connection with the incurrence of Indebtedness intended to be secured by
Liens (other than Permitted Liens) on the Collateral ranking equal in priority
to the Liens on the Collateral securing the Obligations (but without regard to
the control of remedies), at the option of Holdings and the Administrative Agent
acting together in good faith, a customary intercreditor

 

A-19

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

agreement, in form and substance reasonably acceptable to the Administrative
Agent and Holdings, which agreement shall, to the extent possible under
applicable laws, provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) and

(b)in connection with the incurrence of Indebtedness secured by Liens (other
than Permitted Liens) on the Collateral ranking junior to the Liens on the
Collateral securing the Obligations, at the option of Holdings and the
Administrative Agent acting together in good faith, a customary intercreditor
agreement, in form and substance reasonably acceptable to the Administrative
Agent and the Borrowers, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.;

provided, to the extent a Loan Party that is not organized in the United States
or Canada is an obligor with respect to Indebtedness subject to such Customary
Intercreditor Agreement, such Customary Intercreditor Agreement shall be a
Customary European Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, without limitation, in the case of Canada only the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the provisions of any applicable corporations legislation pursuant
to which proceedings seeking a compromise or arrangement of, or stay of
proceedings to enforce, some or all of the debts of any Person subject to such
legislation may be instituted).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to

(a)the Base Rate plus

(b)the Applicable Rate applicable to Base Rate Loans plus

(c)2.0% per annum;

provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Default Right” has the meaning specified in Section 11.25(b).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that

 

A-20

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)has failed to

(i)fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and Holdings in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or

(ii)pay to the Administrative Agent, any L/C Issuer or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due,

(b)has notified Holdings, the Administrative Agent or any L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied),

(c)has failed, within three Business Days after written request by the
Administrative Agent or Holdings, to confirm in writing to the Administrative
Agent and Holdings that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and Holdings), or

(d)has, or has a direct or indirect parent company that has,

(i)become the subject of a proceeding under any Debtor Relief Law or any
applicable bankruptcy law,

(ii)had appointed for it a receiver, receiver and manager, interim receiver,
manager, monitor, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or

(iii)become the subject of a Bail-in Action;

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

A-21

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to Holdings, each L/C Issuer and each Lender.

“Defaulting Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.15(a)(iv)(C).

“Designation Date” has the meaning set forth in Section 2.16(e).

“Disclosed Litigation” has the meaning set forth in Section 6.06.

“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Institution” shall mean,

(a)any Person agreed by Holdings and the Administrative Agent to be a
“Disqualified Institution” on or prior to September 2, 2019,

(b)any Person that is a competitor of Holdings or any of its Subsidiaries, which
Person has been designated by Holdings as a “Disqualified Institution” after the
Closing Date by written notice to the Administrative Agent not less than five
Business Days prior to the effective date of such designation and

(c)any Affiliate of any Person referred to in clause (a) or (b) above that is
identified by Holdings in writing to the Administrative Agent from time to time
(not less than five Business Days prior to the effective date of such Person’s
designation as a “Disqualified Institution”) or that is readily identifiable
solely on the basis of the similarity of such Affiliate’s name (other than, in
the case of an Affiliate of any “competitor”, any Person or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business which is managed, sponsored or advised by a Person controlling,
controlled by or under common control with such competitor and for which no
personnel involved with the management of such competitor

(i)makes any investment decisions or

(ii)has access to any information (other than information that is publicly
available) relating to the Loan Parties or any entity that forms a part of the
Loan Parties’ business (including their Subsidiaries));

provided that

(x)“Disqualified Institutions” shall exclude any Person that Holdings has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time and

 

A-22

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(y)the identification of any Person as a Disqualified Institution after the
Trade Date shall not apply to retroactively disqualify any Person that has
previously acquired an assignment or participation interest in the Loans if such
Person was not a Disqualified Institution on the Trade Date.

“Disqualified Stock” means, with respect to any Person, any Equity Interest
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder of the Equity Interest), or upon the happening of any event (other than
any event solely within the control of the issuer thereof), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Equity Interest, in whole or in
part, on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that

(a)only the portion of the Equity Interest that so mature or are mandatorily
redeemable, are so convertible or exchangeable, so accrue dividends, or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock;

(b)if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of Holdings or any Restricted Subsidiary or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Stock solely because they may be required to be repurchased by Holdings in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; and

(c)any class of Equity Interests in such person that by its terms authorizes
such person to satisfy its obligations thereunder by delivery of Equity
Interests that are not Disqualified Stock shall not be deemed to be Disqualified
Stock.

Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders of the Equity Interest
have the right to require Holdings to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Equity Interest provide that Holdings
may not repurchase or redeem any such Equity Interest pursuant to such
provisions unless such repurchase or redemption complies with Section 8.05.  

“Distribution Amount” has the meaning set forth in Section 8.05(a).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on the applicable Valuation Date, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.08 using
the applicable Exchange Rate with respect to such Alternative Currency at the
time in effect on the Valuation Date under the provisions of such Section 1.08.

“Dutch Auction” means an auction conducted by Holdings or any Restricted
Subsidiary in order to purchase Term Loans of any Tranche in accordance with the
procedures as may be agreed to between the Administrative Agent and Holdings.

 

A-23

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“EEA Financial Institution” means

(a) (a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,

(b) (b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or

(c) (c) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 11.06(g).

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, arising (i)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law, (ii) in connection with any Environmental Liability, or (iii)
in connection with any actual or alleged damage, injury, threat or harm to
natural resources or the environment.

“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, agreements or governmental
restrictions relating to pollution, the protection of human health or the
environment, or the Release of any Hazardous Materials into the environment,
including those related to hazardous materials, substances or wastes (including
the exposure thereto), air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any Restricted Subsidiary directly or indirectly resulting
from or based upon

 

A-24

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)any non-compliance with, or liability pursuant to, any Environmental Law,

(b)the generation, use, handling, transportation, storage, treatment, disposal
or presence of any Hazardous Materials,

(c)exposure to any Hazardous Materials,

(d)the Release or threatened Release of any Hazardous Materials or

(e)any contract, agreement or other consensual arrangement pursuant to which
liability is assumed, retained or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, registration, identification
number, license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, and the rules and regulations
promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which, together with any Borrower is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code or Section 302 of ERISA) or
Section 4001 of ERISA.

“ERISA Event” means

(a)a Reportable Event with respect to a Pension Plan;

(b)a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA;

(c)a complete or partial withdrawal by any Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
“insolvency” (within the meaning of Section 4245 of ERISA), or “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA);

 

A-25

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(d)the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan;

(e)an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan;

(f)the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate;

(g)the failure to meet the minimum funding standard of Section 412 or 430 of the
Code or Section 302 or 303 of ERISA with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan;

(h)a determination that any Pension Plan is, or is expected to be in “at-risk”
status (as defined in Section 303(i) of ERISA or Section 430(i) of the Code);

(i)the assertion of a material claim (other than routine individual claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Loan Party or any of their respective ERISA Affiliates
in connection with any Plan;

(j)receipt from the IRS of notice of the failure of any Pension Plan (or any
other Plan intended to be qualified under Section 401(a) of the Code) to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any Pension Plan to qualify for exemption from taxation under Section 501(a) of
the Code;

(k)any other event or condition with respect to any Plan that would reasonably
be expected to result in material liability of the Loan Parties, taken as a
whole; or

(l)the conditions for the imposition of a Lien under Section 430(k) of the Code
or Section 303(k) of ERISA are met with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“European Loan Party” means each UK Loan Party and each other Loan Party whose
jurisdiction of incorporation or organization is in a member state of the
European Union.

“EURIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

A-26

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation

“Eurocurrency Liabilities” has the meaning specified in Section 3.04(c).

“Eurocurrency Rate” means for any Interest Period:

(a)as to any Eurocurrency Rate Loan denominated in Dollars,

(i)the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “US LIBO Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or

(ii)in the event the rate referenced in the preceding clause (i) does not appear
on such page or service or if such page or service shall cease to be available,
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service which displays the US LIBO Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period;

provided that if US LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
US LIBO Rate shall be equal to the Interpolated Rate; provided, further, that if
any such rate determined pursuant to the preceding clauses (i) or (ii) is below
zero, the Eurocurrency Rate will be deemed to be zero,

(b)as to any Eurocurrency Rate Loan denominated in Euros,

(i)the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the European
interbank offered rate administered by the Banking Federation of the European
Union (such page currently being the EURIBOR01) (the “EURIBO Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(Brussels, Belgium time), two Business Days prior to the commencement of such
Interest Period, or

(ii)in the event the rate referenced in the preceding clause (i) does not appear
on such page or service or if such page or service shall cease to be available,
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service which displays the EURIBO Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period;

 

A-27

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

provided that if EURIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
EURIBO Rate shall be equal to the Interpolated Rate; provided, further, that if
any such rate determined pursuant to the preceding clauses (i) or (ii) is below
zero, the Eurocurrency Rate will be deemed to be zero and

(c)as to any Eurocurrency Rate Loan denominated in an Alternative Currency other
than Euros,

(i)the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited (the
“Alternate Currency LIBO Rate”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in such
Alternative Currency, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or

(ii)in the event the rate referenced in the preceding clause (i) does not appear
on such page or service or if such page or service shall cease to be available,
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service which displays the Alternate Currency LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in such Alternative Currency, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period;

provided that if Alternate Currency LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the Alternate Currency LIBO Rate shall be equal to the
Interpolated Rate; provided, further, that if any such rate determined pursuant
to the preceding clauses (i) or (ii) is below zero, the Eurocurrency Rate will
be deemed to be zero.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, for any fiscal year of Holdings,

(a)the sum, without duplication, of

(i)Consolidated EBITDA for such fiscal year and

(ii)reductions to noncash working capital of Holdings and the Restricted
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
including any realized and unrealized losses relating to mark-to-market of
amounts denominated in foreign currencies resulting from the application of FASB
ASC 830 (including realized and unrealized losses from exchange rate
fluctuations on intercompany balances and balance sheet items, net of realized
and unrealized gains from related Swap Contracts)

 

A-28

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(excluding any changes in working capital due to the effects of purchase
accounting adjustments)) minus

(b)the sum, without duplication, of

(i)the amount of any taxes paid in cash by Holdings and the Restricted
Subsidiaries with respect to such fiscal year (including any franchise taxes
imposed in lieu of income taxes),

(ii)Consolidated Interest Charges with respect to such fiscal year paid in cash,

(iii)the amount of (a) any Capital Expenditures and the cash used during such
period for investments (including any Permitted Acquisition) made by Holdings
and the Restricted Subsidiaries, in each case, to the extent permitted under
this Agreement (whether or not such Capital Expenditure, investment or
acquisition shall have been consummated) and that are made in cash during such
fiscal year, except to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in Consolidated EBITDA and (b) capitalized software
expenses and acquisitions of intellectual property,

(iv)permanent scheduled repayments of principal of Indebtedness, including any
premium, make-whole or penalty payments paid in respect of such Indebtedness
(other than Voluntary Prepayments and mandatory prepayments of the Loans under
Section 2.05(b)) made in cash by Holdings and the Restricted Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,

(v)the cash amounts added back to Consolidated EBITDA during such fiscal year
pursuant to the definition of such term (excluding, for the avoidance of doubt,
amounts added back to Consolidated EBITDA pursuant to clauses (a)(i) and (ii) in
the definition thereof to the extent such amounts are otherwise deducted from
Excess Cash Flow pursuant to this clause (b)),

(vi)additions to noncash working capital with respect to such fiscal year (i.e.,
the increase, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year) including any realized and unrealized
gains relating to mark-to-market of amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including realized and
unrealized gains from exchange rate fluctuations on intercompany balances and
balance sheet items, net of realized and unrealized losses from related Swap
Contracts),

(vii)cash earnout and royalty payments made during such fiscal year to former
owners of Acquired Entities that were not deducted as expenses in determining
Consolidated Net Income,

 

A-29

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(viii)the aggregate amount of Restricted Payments made in cash during such
fiscal year in accordance with Section 8.05(a),

(ix)the aggregate amount of any fees and expenses paid in cash during such
fiscal year in connection with any Indebtedness permitted to be incurred
pursuant to Section 8.02 (whether or not consummated),

(x)the amount of cash payments made in respect of pensions and other
postemployment benefits paid during such fiscal year, to the extent not deducted
as expenses in determining Consolidated Net Income,

(xi)cash losses from any sale or disposition outside the ordinary course of
business, and

(xii)cash expenditures in respect of Swap Contracts during such period.

The working capital adjustment in clause (a)(ii) or (b)(vi) above, as
applicable, shall include

(x)with respect to any Permitted Acquisition of or by a Restricted Subsidiary
consummated during such fiscal year, the amount by which the noncash working
capital attributable to such Restricted Subsidiary as of the date of the
consummation of such acquisition exceeds (or is less than) the noncash working
capital attributable to such Restricted Subsidiary as of the end of such fiscal
year and

(y)with respect to any disposition of a Restricted Subsidiary (or disposition of
all or substantially all of the assets of a Restricted Subsidiary or a line of
business of a Restricted Subsidiary) consummated during such fiscal year, the
amount by which the noncash working capital attributable to such Restricted
Subsidiary as of the beginning of such fiscal year exceeds (or is less than) the
noncash working capital attributable to such Restricted Subsidiary as of the
date of consummation of such disposition.

“Exchange Rate” means on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Alternative Currency.  In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and Holdings, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 a.m. (London time) on such date for the purchase of
Dollars for delivery two Business Days later; provided that, if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with Holdings, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

A-30

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Excluded Assets” has the meaning specified in each applicable Collateral
Document.

“Excluded Subsidiary” means

(i)any Immaterial Subsidiary,

(ii)any Unrestricted Subsidiary,

(iii)any Subsidiary that is neither a US Subsidiary nor a Canadian
Subsidiary,organized in China, Russia, Iraq or any Sanctioned Country,

(iv)any Non-Wholly Owned Subsidiary (for so long as such Subsidiary remains a
Non-Wholly Owned Subsidiary),

(v)any Subsidiary with respect to which Holdings and the Administrative Agent
reasonably agree that (taking into account the present and future direct and
indirect costs and/or burden including, without limitation, the cost of
additional Taxes to the Restricted Group) the cost and/or burden of providing a
guaranty of the Obligations is excessive in relation to the benefits accruing to
the Lenders,

(vi)any subsidiary listed on Schedule 1.01(e) as of the Closing Date,

(vii)any Receivables Subsidiary and

(viii)solely in the case of any obligation under any secured hedging agreement
that constitutes a “swap” within the meaning of section 1(a)(47) of the
Commodity Exchange Act, any subsidiary that is not an “Eligible Contract
Participant” as defined under the Commodity Exchange Act (after giving effect to
the “keepwell provisions”);

provided that no Subsidiary of Holdings that is a direct or indirect parent of
any Borrower shall be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor,

(a)as it relates to all or a portion of the Guarantee of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or

(b)as it relates to all or a portion of the grant by such Guarantor of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an

 

A-31

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Swap Obligation.

If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of January 30, 2018, by and among APi as borrower, the
guarantors party thereto, the lenders party thereto and Bank of America, N.A.,
as administrative agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the Closing Date.

“Existing Credit Agreement Refinancing” means the repayment in full of the
Indebtedness of APi and its Subsidiaries under the Existing Credit Agreement and
the termination and release of all commitments, security interests and
guarantees in connection therewith.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(a) hereto.

“Existing Loans” has the meaning specified in Section 2.16(a).

“Existing Revolving Credit Commitments” has the meaning specified in Section
2.16(a).

“Existing Revolving Loans” has the meaning specified in Section 2.16(a).

“Existing Revolving Tranche” has the meaning specified in Section 2.16(a).

“Existing Term Loan Tranche” has the meaning specified in Section 2.16(a).

“Existing Term Loans” has the meaning specified in Section 2.16(a).

“Existing Tranche” has the meaning specified in Section 2.16(a).

“Extended Loans” has the meaning specified in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning specified in Section
2.16(a).

“Extended Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Extended Revolving Credit Tranche” has the meaning specified in Section
2.16(a).

“Extended Term Loans” has the meaning specified in Section 2.16(a).

“Extended Term Tranche” has the meaning specified in Section 2.16(a).

 

A-32

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Extended Tranche” has the meaning specified in Section 2.16(a).

“Extending Lender” has the meaning specified in Section 2.16(b).

“Extension” has the meaning specified in Section 2.16(b).

“Extension Amendment” has the meaning specified in Section 2.16(c).

“Extension Date” has the meaning specified in Section 2.16(c).

“Extension Election” has the meaning specified in Section 2.16(b).

“Extension Request” has the meaning specified in Section 2.16(a).

“Extension Request Deadline” has the meaning specified in Section 2.16(b).

“Facility” means each of

(a)the Initial Term Loan Facility,

(b)any New Term Loan Facility,

(c)the Initial Revolving Credit Facility and

(d)any New Revolving Credit Facility,

in each case, as the context may require.

“Factoring Agreement” means a customary market agreement by and between Holdings
or a Restricted Subsidiary and a Factoring Company pursuant to which Holdings or
such Restricted Subsidiary shall, pursuant to customary terms for the size and
type of transaction involved, sell, transfer and assign its rights, title and
interests in certain accounts receivable, specifically identified therein, to a
Factoring Company.

“Factoring Company” means any counterparty (that is not an Affiliate of
Holdings) to any Factoring Agreement to whom Holdings or any Restricted
Subsidiary sells, transfers and assigns its right, title and interests in
certain accounts receivable pursuant to the terms of such Factoring Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository

 

A-33

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided, that if the Federal Funds Effective Rate
for any day is less than zero, the Federal Funds Effective Rate for such day
will be deemed to be zero.

“Financial Support Direction” means a financial support direction issued by the
UK Pensions Regulator under section 43 of the Pensions Act 2004.

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of

(a)Consolidated First Lien Indebtedness as of such date minus the unrestricted
cash and Cash Equivalents of Holdings and the Restricted Subsidiaries as of such
date to

(b)Consolidated EBITDA for the period of the four fiscal quarters most recently
ending on such date.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of

(a)Consolidated EBITDA for the period of the four fiscal quarters most recently
ending on such date to

(b)Fixed Charges for the period of the four fiscal quarters most recently ending
on such date.

“Fixed Charges” means, for any period, the sum of

(1)the cash portion of Consolidated Interest Charges for such period,

(2)all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of preferred stock during such period; and

(3)all cash dividends or other distributions paid or accrued (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period;

provided that, solely for purposes of calculating the Fixed Charge Coverage
Ratio for any period,

(i)the cash portion of Consolidated Interest Charges attributable to any
Indebtedness repaid during such period shall be excluded for such period
(assuming such Indebtedness had been repaid immediately prior to the beginning
of such period) and

(ii)the cash portion of Consolidated Interest Charges attributable to any
Indebtedness incurred during such period shall be annualized for such period
(assuming such Indebtedness had been incurred on the first day of such period).

 

A-34

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 6.12(df).

“Foreign Lender” has the meaning specified in Section 11.14(a).

“Foreign Plan” has the meaning specified in Section 6.12(df).

“Foreign Subsidiary” means any Restricted Subsidiary that is not a US Subsidiary
or a Canadian Subsidiary.

“Founder Preferred Shares” means the founder preferred shares of Holdings and
any successor instrument thereto.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date,

(a)all principal of and interest accrued to such date which constitute
Obligations shall have been irrevocably paid in full in cash,

(b)all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash,

(c)all outstanding Letters of Credit shall have been (i) terminated, (ii) fully
irrevocably Cash Collateralized or (iii) secured by one or more letters of
credit on terms and conditions, and with one or more financial institutions,
reasonably satisfactory to the applicable L/C Issuer and

(d)the Commitments shall have expired or been terminated in full.

“Fund” has the meaning specified in Section 11.06(g).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Govern” has the meaning specified in the definition of “Affiliate.”

 

A-35

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government including,
without limitation, any agency of the European Union or similar monetary or
multinational authority.

“Granting Lender” has the meaning specified in Section 11.06(b)(vii).

“Guarantee” means, as to any Person,

(a)any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect,

(i)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation,

(ii)to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation,

(iii)to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or

(iv)entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or

(b)any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means a collective reference to Holdings, the Subsidiary Guarantors
and, except with respect to their own respective Obligations, the Borrowers;
provided that the Guarantors shall not include any Excluded Subsidiaries.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent and the Lenders pursuant to Article IV.

 

A-36

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic, radioactive, a pollutant or
a contaminant (or words of similar regulatory intent or meaning) under
applicable Environmental Law, or which could give rise to liability under any
Environmental Law, including, but not limited to, all explosive or radioactive
substances or wastes, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and pesticides.

“Hedge Bank” means any Person that is an Agent, Arranger, Lender or any
Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Hedge Agreement is entered into, irrespective of whether such Person
ceases to be an Agent, Arranger, Lender or any Affiliate of any of the foregoing
after entering into the applicable Secured Hedge Agreement.

“Holdings” has the meaning specified in the preamble hereto and includeswhich,
following the J2 Domestication Merger, the Successor Companyis APi Group
Corporation, a Delaware Corporation.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board, that are applicable to the
circumstances as of the date of determination, consistently applied.

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrowers to the Administrative Agent in writing that meets all of the
following criteria calculated on the Pro Forma Basis by reference to the most
recently delivered set of financial statements delivered pursuant to
Section 7.01(a):  

(a)the consolidated total assets of such Restricted Subsidiary and its
Subsidiaries which qualify as Restricted Subsidiaries as of the date of such
financial statements, do not exceed an amount equal to 5.0% of the Consolidated
Total Assets of Holdings and the Restricted Subsidiaries as of such date; and

(b)the consolidated total assets of all Immaterial Subsidiaries and their
respective Subsidiaries, taken as a whole, as of the date of such financial
statements, do not exceed an amount equal to 10.0% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries as of such date.  

As of the Closing Date, the Borrowers designate each of the Restricted
Subsidiaries listed on Schedule 1.01(g) hereto as Immaterial Subsidiaries.

“Increased Amount Date” has the meaning specified in Section 2.14(a).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

 

A-37

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Incremental Facilities” has the meaning assigned to such term in Section
2.14(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.14(a).

“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Revolving Credit Loans” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Term Facility” has the meaning assigned to such term in Section
2.14(a).

“Incremental Term Loans” has the meaning assigned to such term in Section
2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements, convertible
securities (to the extent that they have put provisions that are exercisable
during the term of this Agreement) or other similar instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);

(d)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e)capital leases and Synthetic Lease Obligations; and

(f)all Guarantees of such Person in respect of any of the foregoing; if and to
the extent that any of the foregoing Indebtedness (other than Guarantees,
Letters of Credit and Swap Obligations) would appear as a liability upon a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any capital lease or Synthetic
Lease

 

A-38

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Informational Website” has the meaning specified in Section 7.02.

“Initial Availability Period” means the period from and including the Closing
Date to but excluding the earliest of

(a)the Initial Revolving Credit Maturity Date,

(b)the date of termination of the Initial Revolving Credit Commitments pursuant
to Section 2.06 and

(c)the date of termination of the commitment of each Initial Revolving Credit
Lender to make Initial Revolving Credit Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Initial Borrower” has the meaning specified in the preamble hereto.

“Initial Revolving Credit Commitments” means, as to each Initial Revolving
Credit Lender, its obligation to

(a)make Initial Revolving Credit Loans to a Borrower pursuant to Section 2.01
and

(b)purchase participations in L/C Obligations,

in each case, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Initial Revolving Credit Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of Initial Revolving Credit Commitments on the Closing Date is
$300,000,000.

“Initial Revolving Credit Facility” means the Initial Revolving Credit
Commitments and the extensions of credit made thereunder.

“Initial Revolving Credit Lenders” means, at any time, any Revolving Credit
Lender that has an Initial Revolving Credit Commitment or an outstanding Initial
Revolving Credit Loan at such time.

“Initial Revolving Credit Loan” has the meaning specified in Section 2.01.

 

A-39

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Initial Revolving Credit Maturity Date” means, with respect to any Initial
Revolving Credit Loan, the earlier of

(i)the date that is five years after the Closing Date, which date is October 1,
2024, and

(ii)the date of termination in whole of the Initial Revolving Credit Commitments
and the Letter of Credit Commitments pursuant to Section 2.06 or 9.02.

“Initial Term Loan” has the meaning specified in Section 2.01.

“Initial Term Loan Commitment” means, as to each Term Loan Lender, its
obligation to make Term Loans to the Borrowers

(i)pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Term Loan Lender’s
name on Schedule 2.01 under the caption “Initial Term Loan Commitment”,  and

(ii)in the Assignment and Assumption pursuant to which such Term Loan Lender
becomes a party hereto,

in each case, as such amount may be adjusted from time to time in accordance
with this Agreement.

The aggregate amount of Initial Term Loan Commitments on the Closing Date is
$1,200,000,000.

“Initial Term Loan Facility” means the Initial Term Loan Commitments and the
Initial Term Loans made thereunder.

“Initial Term Loan Lender” means, at any time, any Lender that has an Initial
Term Loan Commitment or an outstanding Initial Term Loan at such time.

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date, which date is October 1, 2026.

“Intellectual Property Security Agreement” means each Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement to be executed and
delivered by a Loan Party, substantially in the form of Exhibits A, B and C to
the Pledge and Security Agreement, respectively, or such other form approved by
the Administrative Agent.

“Interest Payment Date” means,

(a)as to any Loan other than a Base Rate Loan, the last day of each Interest
Period applicable to such Loan and in the case of any Term Loans, the applicable
Term Loan Maturity Date, or in the case of Revolving Credit Loans, the
applicable Revolving Credit Maturity Date; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and

 

A-40

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)as to any Base Rate Loan, the last Business Day of each March, June,
September and December and in the case of any Term Loans, the applicable Term
Loan Maturity Date, or in the case of Revolving Credit Loans, the applicable
Revolving Credit Maturity Date.

“Interest Period” means, as to

(a)each Term Loan that is a Eurocurrency Rate Loan, the period commencing on the
date such Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (or twelve months or such other period, if agreed to by all
applicable Term Loan Lenders) and

(b)each Revolving Credit Loan that is a Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or twelve months or such other period, if agreed to by
all applicable Revolving Credit Lenders);

provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond, in the case of any Term Loans, the
applicable Term Loan Maturity Date, or in the case of Revolving Credit Loans,
the applicable Revolving Credit Maturity Date.;

provided further that notwithstanding anything to the contrary contained in this
Agreement, the initial Interest Period with respect to the 2020 Incremental Term
Loans made on the 2020 Incremental Amendment Effective Date shall be the period
commencing on the 2020 Incremental Amendment Effective Date and ending on the
last day of the then-current Interest Period for the Term Loans outstanding
immediately prior to the Incremental Amendment Effective Date.

“Interpolated Rate” means, in relation to the US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, the rate which results from
interpolating on a linear basis between:

(a)the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate, as
applicable, for the longest period (for which that US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, is available) which is less than
the Interest Period of that Loan; and

 

A-41

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate, as
applicable, for the shortest period (for which that US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, is available) which exceeds the
Interest Period of that Loan,

in each case, as of 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of

(a)the purchase or other acquisition of capital stock or other securities of
another Person,

(b)a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or

(c)the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable L/C Issuer and any Restricted Subsidiary or in favor of the
applicable L/C Issuer and relating to such Letter of Credit.

“J2 Domestication Merger” shall have the meaning assigned to such term in
Section 8.03(f).

“Judgment Currency” shall have the meaning assigned to such term in Section
11.23(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.23(a).

“Latest Maturity Date” shall mean, at any date, the latest maturity date of all
classes of Loans or Commitments that are outstanding on such date.

“Laws” means, collectively, all international, foreign, Federal, state,
regional, provincial, territorial, municipal and local laws, statutes, treaties,
rules, regulations or any determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such person
or any of its Real Property or personal property or to which such person or any
of its property of any nature is subject.

 

A-42

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means as the context may require, each of the Arrangers and any
other Revolving Credit Lender that may become an L/C Issuer pursuant to Section
2.03(m), with respect to Letters of Credit issued by such Revolving Credit
Lender.  Any L/C Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by affiliated or unaffiliated financial institutions of
such L/C Issuer, in which case the term “L/C Issuer” shall include any such
affiliated or unaffiliated financial institutions of such L/C Issuer with
respect to Letters of Credit issued by such affiliated or unaffiliated financial
institutions of such L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“LCA Election” means Holdings’ election to exercise its right to designate any
acquisition (or similar Investment) or repayment, redemption of or offer to
purchase of Indebtedness as a Limited Condition Transaction pursuant to the
terms hereof.

“LCA Test Date” means, in respect of an acquisition (or similar Investment), the
date on which the definitive agreement for any such Limited Condition
Transaction is entered into or, in respect of repayment, redemption of or offer
to purchase of Indebtedness, the date that the Borrower provides notice to
holders of such Indebtedness of such repayment, redemption or offer to purchase.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers (and shall include the 2020
Incremental Lenders).

“Lender Counterparty” means any Person that is an Agent, Arranger or Lender or
any Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Treasury Management Agreement is entered into, irrespective of whether
such Person ceases to be an Agent, Arranger, Lender or any Affiliate of any of
the foregoing after entering into the applicable Secured Treasury Management
Agreement.

 

A-43

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Holdings and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder in Dollars or an
Alternative Currency and shall include the Existing Letters of Credit. A Letter
of Credit shall be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means the commitment of the L/C Issuers to issue
Letters of Credit pursuant to Section 2.03.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Initial Revolving Credit Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” shall mean any

(i)acquisition or Investment by Holdings or any Restricted Subsidiary of or in
any assets, business or Person permitted by this Agreement or

(ii)repayment or redemption of, or offer to purchase, any indebtedness permitted
by this Agreement,

in each case the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each joinder agreement referred to in Section 2.14, each Subsidiary
Joinder Agreement and, the Collateral Documents and the 2020 Incremental
Amendment.

 

A-44

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Majority Facility Lenders” means

(a)with respect to the Term Loan Facility, the holders of a majority of the
aggregate unpaid principal amount of the Term Loan Commitments and Term Loans
outstanding under the Term Loan Facility and

(b)with respect to the Revolving Credit Facility, the holders of a majority of
the sum of (i) the unused portion of the Revolving Credit Commitments then in
effect and (ii) the Total Outstandings at such time.

“Market Capitalization” means, with respect to the making of any Restricted
Payment, an amount equal to the product of

(a)the total number of issued and outstanding shares of common Equity Interests
of Holdings on the date of declaration of such Restricted Payment multiplied by

(b)the arithmetic mean of the closing prices per share of such Equity Interests
on the principal securities exchange on which such Equity Interests are listed
for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.

“Material Adverse Effect” means

(a)a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of Holdings and the Restricted Subsidiaries
taken as a whole;

(b)a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document; or

(c)a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Real Property” means any parcel of Real Property now or hereafter
owned in fee by any Loan Party that,

(a)is not located in a designated “flood hazard area” in any flood insurance
rate map published by the Federal Emergency Management Agency (or any successor
agency) and

(b)together with any improvements thereon, individually has a fair market value
of at least $3,500,00010,000,000 as at

(i)(x) the Closing Date, for Real Property owned as of the Closing Date or
(y) the date of acquisition for Real Property acquired after the Closing Date,
in each case as reasonably estimated in good faith by Holdings or

 

A-45

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)the time of any material improvement on such Real Property described in
clause (i)(y).

“Maximum Rate” has the meaning specified in Section 11.09.

“MFN Adjustment” has the meaning specified in Section 2.14(d).

“Minimum Collateral Amount” means, at any time,

(a)with respect to cash collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of any L/C Issuer
with respect to Letters of Credit issued and outstanding at such time and

(b)for purposes of Section 2.15, an amount reasonably determined by the
Administrative Agent and the applicable L/C Issuer.

“Minimum Eurocurrency Borrowing Amount” means,

(i)with respect to Section 2.02(a)(2), a principal amount equal to the Dollar
Equivalent of $2,000,000 or a whole multiple of $1,000,000 in excess thereof and

(ii)with respect to Section 2.05(a)(ii), a principal amount equal to the Dollar
Equivalent of $1,000,000 or a whole multiple of $500,000 in excess thereof.

“Minimum Extension Condition” has the meaning specified in Section 2.16(e).

“MIRE Event” means, if there are any Mortgaged Properties located in the United
States of America at such time, any increase, extension or renewal of any of the
Commitments or Loans (including an Incremental Loan or any other Incremental
Facilities hereunder, but excluding

(a)any continuation or conversion of borrowings,

(b)the making of any Loan, or

(c)the issuance, renewal or extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means an agreement, including, but not limited to, a fee mortgage,
deed of trust, deeds to secure debt, assignment of rents and leases or any other
document, creating and evidencing a Lien on a Mortgaged Property and delivered
pursuant to Section 7.12, as may be amended, modified, supplemented, extended
and/or consolidated from time to time, which shall be in form reasonably
satisfactory to the Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

 

A-46

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Mortgaged Property” means

(a)each owned Material Real Property located in the United States of America or
Canada and identified as a “Mortgaged Property” on Schedule 1.01(c) and

(b)each Material Real Property located in the United States of America or
Canada, if any, owned by any Loan Party and which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 7.12.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions, or has any liability or
obligation, whether fixed or contingent.

“Net Cash Proceeds” means,

(a)with respect to any Asset Sale, Recovery Event or Permitted Sale Leaseback
Transaction, the excess, if any, of

(i)the sum of cash and Cash Equivalents received therefrom (including any cash
or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over

(ii)the sum of

(A)the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents),

(B)the out-of-pocket expenses incurred by Holdings or any Restricted Subsidiary
in connection therewith and

(C)income taxes reasonably estimated to be actually payable as a result of any
gain recognized in connection therewith;

provided, however, that, if

(x)the Borrowers shall deliver a certificate of a Responsible Officer of the
Borrowers to the Administrative Agent at the time of receipt thereof setting
forth the Borrowers’ intent to reinvest such proceeds to acquire, maintain,
develop, construct, improve, upgrade or repair productive assets of a kind then
used or usable in the business of Holdings and the Restricted Subsidiaries
(including, without limitation, through a Permitted Investment or Permitted
Acquisition) within (1) 15 months of receipt of such proceeds or (2) if the
Borrowers enter into a legally binding commitment to reinvest such proceeds
within 15 months following receipt thereof, within the earlier of 6 months
following the date such legally binding commitment is entered into and the date
on which such legally binding commitment terminates or is abandoned without the
consummation

 

A-47

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

of the reinvestment contemplated thereby (such applicable period described in
clause (1) or (2), the “Reinvestment Period”) and

(y)no Default or Event of Default shall have occurred and shall be continuing at
the time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of the Reinvestment Period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; provided, further, that any
proceeds of such a Recovery Event (from settlement of insurance or otherwise)
shall be remitted to the Borrowers so long as such proceeds are not deemed to be
Net Cash Proceeds; and

(b)with respect to any issuance or disposition of Indebtedness, the cash
proceeds thereof, net of all taxes and reasonable and customary fees,
commissions, costs and other expenses incurred by Holdings or any Restricted
Subsidiary in connection therewith.

“New Incremental Lender” has the meaning specified in Section 2.14(a).

“New Revolving Credit Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement.

“New Term Loan Commitments” mean the commitments in respect of any New Term Loan
Facility, including the 2020 Incremental Term Loan Commitments.

“New Term Loan Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement, including the 2020 Incremental Term Loan Facility.

“New Term Loan Maturity Date” means the maturity date or expiration date of any
New Term Loan, including the 2020 Incremental Term Loan Maturity Date.

“New Term Loans” means any advance made by a Lender under a New Term Loan
Facility, including the 2020 Incremental Term Loans.

“Non-Consenting Lender” has the meaning specified in Section 11.01.

“Non-Excluded Taxes” has the meaning specified in Section 3.01(a).

“Non-Extending Lender” has the meaning specified in Section 2.16(d).

“Non-Founder Warrant Exchange” means the exercise of certain warrants held by
non-founders of Holdings to purchase ordinary shares of Holdings.

“Non-Wholly Owned Subsidiary” means any Subsidiary all of the Equity Interests
in which (except directors’ qualifying shares) are not, at the time, directly or
indirectly owned by Holdings, other than any Subsidiary that becomes a
Non-Wholly Owned Subsidiary after the Closing Date as a result of

(A)the Disposition or issuance of Equity Interests of such Subsidiary, in either
case, to a Person that is an Affiliate,

 

A-48

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(B)any transaction entered into primarily for the purpose of such Subsidiary
ceasing to constitute a Guarantor or

(C)the Disposition or issuance of Equity Interest of such Subsidiary for less
than the fair market value of such shares (as reasonably determined by the
Borrower).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” or “Notes” means the Term Loan Notes and/or the Revolving Credit Notes,
individually or collectively, as appropriate.

“Obligation Currency” has the meaning specified in Section 11.23(a).

“Obligations” means

(a)all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under

(i)any Loan Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising including
the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by any Loan Party under any Loan Document and including
interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding,

(ii)any Secured Hedge Agreement and

(iii)any Secured Treasury Management Agreement and

(b)the obligation of any Loan Party to reimburse any amount in respect of any of
the foregoing that any Lender, in its reasonable sole discretion, may elect to
pay or advance on behalf of such Loan Party.  Notwithstanding anything to the
contrary set forth herein, the “Obligations” shall not include any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State.

“OID” has the meaning specified in the definition of “Yield”.

“option right” has the meaning specified in the definition of “Change of
Control”.

“Organization Documents” means,

 

A-49

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction);

(b)with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and

(c)with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means

(i)with respect to Revolving Credit Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans occurring on such date and

(ii)with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.19.

“Paying Agent” has the meaning specified in Section 10.07.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to either Title IV of ERISA or Section 412 of the Code and is sponsored
or maintained by any Borrower or any ERISA Affiliate or to which any Borrower or
any ERISA Affiliate contributes or has an obligation to contribute or under
which any Borrower or ERISA Affiliate has any liability or obligation, whether
fixed or contingent, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding six plan years.

 

A-50

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Perfection Certificate” means the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit E or such other form approved by the
Administrative Agent.

“Permitted Acquisition” means the acquisition by Holdings or any Wholly-Owned
Restricted Subsidiary of all or substantially all the assets of a Person or line
of business of such Person or the outstanding Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that

(a)the Acquired Entity shall be a going concern and shall be in a similar or
adjacent line of business (or one reasonably ancillary or complementary thereto,
or which is a reasonable extension, development or expansion thereof) as that of
the Borrowers and the Restricted Subsidiaries as conducted during the current
and most recently concluded calendar year;

(b)(A)      no Event of Default or Default shall have occurred and be continuing
both immediately before and immediately after the execution of the acquisition
agreement by the relevant Restricted Group member and applicable seller(s), and

(B) at the time of such transaction, Holdings shall be in Pro Forma Compliance
with the financial covenant set forth in Section 8.10 (whether or not such
covenant is then applicable);

(c)unless (x) the Borrower shall be in compliance with the covenant set forth in
Section 7.12(d) on a Pro Forma Basis (based on the first or third fiscal quarter
financial statements most recently delivered pursuant to Section 7.01(b) and
deeming any Subsidiary that shall become a Guarantor and otherwise comply with
Section 7.12 within the time periods set forth therein to be a Guarantor for
such purpose) and (y) the Total Net Leverage Ratio is less than or equal to
3.25:1.00 on a Pro Forma Basis, the aggregate amount of the consideration, not
otherwise permitted by the provisions of this Agreement, paid in connection with
such acquisition of an Acquired Entity that does not become a Guarantor and any
related acquisitions of an Acquired Entity that does not become a Guarantor
(including Indebtedness of the Acquired Entity that is assumed by or on behalf
of Holdings and the Restricted Subsidiaries for any such purchase or other
acquisition of an entity that does not become a Guarantor (including by way of
merger) when aggregated with the total cash and noncash consideration
(calculated on the same basis and not otherwise permitted by the provisions of
this Agreement) paid by or on behalf of Holdings and the Restricted Subsidiaries
for all other purchases and other acquisitions made by the Borrowers and the
Restricted Subsidiaries after the Closing Date of entities that do not become
Guarantors (including by way of merger)), shall not exceed the greater of (x)
$125,000,000 and (y) 34% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01;

(d)upon the consummation of such Permitted Acquisition, the Acquired Entity
shall be a Restricted Subsidiary,

(e)Holdings and the Restricted Subsidiaries shall not incur or assume any
Indebtedness in connection with such acquisition, except as permitted by Section
8.02; and

(f)Holdings shall comply, and shall cause the Acquired Entity to comply, with
the applicable provisions of Sections 7.12 and 7.14 and the Collateral
Documents.

 

A-51

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, for all purposes of this Agreement and any other Loan Document,
the SK FireSafety Group Acquisition shall be deemed a “Permitted Acquisition”
with respect to the aggregate amount of consideration paid in connection with
such acquisition.

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes, bonds or debentures; provided that

(a)such Indebtedness is secured by Liens on all or a portion of the Collateral
on an equal priority basis with the Liens on the Collateral securing the
Obligations (but without regard to the control of remedies) and is not secured
by any property or assets other than the Collateral,

(b)such Indebtedness satisfies the applicable requirements set forth in the
provisos to the definition of “Credit Agreement Refinancing Indebtedness”,

(c)such Indebtedness is not at any time guaranteed by any Restricted Subsidiary
that is not a Loan Party and

(d)the holders of such Indebtedness (or their representative) and the
Administrative Agent and/or Collateral Agent shall become parties to a Customary
Intercreditor Agreement providing that the Liens on the Collateral securing such
obligations shall rank equal in priority to the Liens on the Collateral securing
the Obligations (but without regard to the control of remedies).

“Permitted Intercompany Transaction” means

(a)a merger or consolidation solely of one or more Subsidiaries of Holdings
(provided that,

(x) if one of such Subsidiaries is a Loan Party, the result of such merger or
consolidation is that the surviving entity is a Loan Party,

(y) if one of the Subsidiaries is a Restricted Subsidiary, the result of such
merger or consolidation is that the surviving entity is a Restricted Subsidiary
and

(z) if one of such Subsidiaries is a Borrower, the result of such merger or
consolidation is that the surviving entity is a Borrower);

(b)a transaction consisting of the acquisition (which may, without limitation,
occur through the liquidation and/or dissolution of a Subsidiary) of

(i)all or substantially all of the Equity Interests of any Subsidiary of
Holdings,

(ii)all or substantially all of the assets of any Subsidiary of Holdings or

 

A-52

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any Subsidiary of Holdings,

in each case, by any one or more Loan Parties (provided, that if the transaction
consists of the acquisition of the Equity Interests, assets or business of a
division, branch or other unit or operation of a Borrower, the acquiring party
shall be a Borrower);

(c)a transaction consisting of the acquisition (which may, without limitation,
occur through the liquidation and/or dissolution of such Subsidiary) of

(i)all or substantially all of the Equity Interests of any Subsidiary of
Holdings that is not a Loan Party,

(ii)all or substantially all of the assets of any Subsidiary of Holdings that is
not a Loan Party,

(iii)all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any Subsidiary of Holdings that is
not a Loan Party or

(iv)any other similar intercompany transaction by any one or more Subsidiaries
of Holdings that is consented to by the Administrative Agent and is not
materially adverse to the Lenders as reasonably determined by the Administrative
Agent in its sole discretion;

provided that, (x) if the transaction consists of the acquisition of Equity
Interests, assets or business of a division, branch or other unit or operation
of a Subsidiary that is a Restricted Subsidiary, the acquiring party shall be a
Restricted Subsidiary and (y) after giving effect to any transaction described
in clauses (a) through (c), the Borrowers shall comply with Section 7.12 to the
extent applicable and,

(d)the liquidation, wind up, dissolution, deregistration or similar action with
respect to any Excluded Subsidiary and

(e)the J2 Domestication Merger.

“Permitted Investments” means:

(a)Investments outstanding as of the Closing Date (such Investments in excess of
$10,000,000 are set forth on Schedule 1.01(d)) and refinancings, reborrowings or
replacements thereof, to the extent that such refinancings, reborrowings or
replacements shall not increase the amount of such Investment;

 

(b)

(i)Investments by Holdings and the Restricted Subsidiaries existing on the
Closing Date in Holdings or the Restricted Subsidiaries and

(ii)additional Investments by Holdings and the Restricted Subsidiaries in
Holdings or the Restricted Subsidiaries; provided that

 

A-53

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(A)if such Investment shall be in the form of an investment in Equity Interests,
any such Equity Interests held by a Loan Party shall be pledged pursuant to the
Collateral Documents,

(B)so long as a Loan Party has not granted to the Administrative Agent for the
benefit of the Secured Parties a first priority registered deed of hypothec over
such property governed by the laws of Quebec (subject to Permitted Liens) with
customary opinions, certificates and supporting documentation, the acquisition
by a Loan Party or transfer or relocation to a Loan Party of tangible personal
property or real property in excess of $3,000,000 located in Quebec at any time
shall be deemed to be an “Investment” in a Loan Party that is not a Guarantor in
an amount equal to the book value of such property,

(C)unless (x) the Borrower shall be in compliance with the covenant set forth in
Section 7.12(d) on a Pro Forma Basis (based on the first or third fiscal quarter
financial statements most recently delivered pursuant to Section 7.01(b) and
deeming any Subsidiary that shall become a Guarantor and otherwise comply with
Section 7.12 within the time periods set forth therein to be a Guarantor for
such purpose) and (y) the Total Net Leverage Ratio is less than or equal to
3.25:1.00 on a Pro Forma Basis, the aggregate amount of Investments under this
clause (b)(ii) by Loan Parties in Restricted Subsidiaries that are not
Subsidiary Guarantors (other than

(a)(x) investments in Equity Interests and (y) intercompany loans and advances,
in each case, from a Loan Party to a Restricted Subsidiary that is not a
Subsidiary Guarantor the proceeds of which are used solely to finance a
Permitted Acquisition and

(b)intercompany loans and advances from a Loan Party to Restricted Subsidiaries
that are not Subsidiary Guarantors having a term not exceeding 90 days
(inclusive of any roll over or extensions of terms) made in the ordinary course
of business and consistent with past practice)

shall not exceed the sum of (I) the greater of (x) $75,000,000 and (y) 23% of
Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding plus (II) an amount equal to any reduction in the amount of
Investments by Loan Parties in Restricted Subsidiaries that are not Subsidiary
Guarantors set forth in clause (b)(i) above after the Closing Date, and

(D)if such Investment shall be in the form of a loan or advance,

(1)such loan or advance shall be unsecured,

(2)(D) if such Investment shall be in the form of a loan or advance, such loan
or advance shall be unsecured, and, in the case of a loan or advance owed by a
Loan Party to a Restricted Subsidiary that is

 

A-54

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

not a Loan Party, shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and,

(3)if such loan or advance shall be made by a Loan Party, shall be evidenced by
a promissory note and such promissory note shall be pledged to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to the Collateral
Documents;, and

(4)upon the reasonable request of the Administrative Agent, such loan or advance
shall be subject to a Customary European Intercreditor Agreement;

(c)deposits with, or time deposits with, including certificates of deposits
issued by,

(i)any office located in the United States of any bank or trust company that is
organized under the laws of the United States or any state thereof and has
capital surplus and undivided profits aggregating at least $100,000,000,

(ii)any Lender or

(iii)any foreign bank for which S&P or Moody’s issues a rating of “A” or higher
and which has capital surplus and undivided profits aggregating at least
$100,000,000;

(d)Investments held by Holdings or any Restricted Subsidiary in the form of Cash
Equivalents;

(e)Permitted Acquisitions;

(f)Investments permitted pursuant to Section 8.02, 8.03, 8.05 or 8.07 (in each
case, other than by reference to this definition);

(g)Investments consisting of Permitted Swap Obligations;

(h)intercompany loans and advances to Holdings and the Restricted Subsidiaries
pursuant to Section 8.02(e); provided that such intercompany loans and advances

(i)shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 8.02(e) and

(ii)shall be unsecured and subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(i)advances, loans or extensions of credit to customers and suppliers or to
employees, in the ordinary course of business by any Restricted Subsidiary;

 

A-55

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(j)other Investments in an aggregate amount not to exceed the greater of (x)
$75,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding;

(k)Investments in a Receivables Subsidiary or relating to a Factoring Agreement
that, in the good faith determination of Holdings are necessary or advisable to
effect any Receivables Facility or Factoring Agreement incurred in compliance
with Section 8.02 hereof or any transaction in connection therewith; provided
that such Investment is in the form of a contribution of accounts receivable and
the proceeds thereof and other assets customarily transferred in connection
therewith or as equity;

(l)Investments in joint ventures engaged in any similar or adjacent line of
business (or one reasonably ancillary or complementary thereto, or which is a
reasonable extension, development or expansion thereof) in an aggregate amount,
taken together with all other Investments made pursuant to this clause (l) that
are at that time outstanding, not to exceed the greater of $50 million and 15%
of Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding;

(m)Investments in joint ventures in the fire safety industry or other business
line of a Loan Party, or any similar or adjacent line of business (or one
reasonably ancillary or complementary thereto, or which is a reasonable
extension, development or expansion thereof), in the ordinary course of
business, where applicable law requires equity ownership and supervision of
regulated activities by licensed individuals employed by the Restricted
Subsidiary and the Restricted Subsidiary maintains either majority or less than
majority ownership of Equity Interests of the joint venture and the right to
prohibit the joint venture from engaging in material transactions and
transactions outside of the ordinary course of business; and

(n)Investments not to exceed $20,000,000 in the aggregate consisting of
Guarantees in favor of customers of Holdings, the Restricted Subsidiaries or
joint ventures to which Holdings, the Borrower or a Restricted Subsidiary is a
party.

For all purposes of this Agreement, the amount of any Investment shall be the
original costs of such Investment plus the cost of all additions thereto,
without adjustments for increases or decreases in value, write-ups, write-downs
or write-offs with respect to such Investment, reduced by (without duplication
of any reduction as a result of such Investment (or any portion thereof) deemed
to no longer be outstanding as of any date) any dividend, distribution, interest
payment, return of capital, repayment or other amount received in cash by
Holdings or a Restricted Subsidiary in respect of such Investment.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by any Loan Party in the form of one or more series of junior lien secured
notes, bonds or debentures or junior lien secured loans; provided that

(a)such Indebtedness is secured by all or a portion of the Collateral on a
junior priority basis to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets other than the Collateral,

 

A-56

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)such Indebtedness satisfies the applicable requirements set forth in the
provisos in the definition of “Credit Agreement Refinancing Indebtedness”
(provided that such Indebtedness may be secured by a Lien on the Collateral that
ranks junior to the Liens on the Collateral securing the Obligations,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”),

(c)the holders of such Indebtedness (or their representative) and the
Administrative Agent and/or the Collateral Agent shall become parties to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank junior to the Liens on the Collateral
securing the Obligations and

(d)such Indebtedness is not at any time guaranteed by any Restricted Subsidiary
that is not a Loan Party.

“Permitted Liens” means:

(a)in the case of Real Property, rent deposits, easements, restrictions,
exceptions, reservations or defects which, individually or in the aggregate, (i)
do not materially interfere with the ordinary conduct of the business of
Holdings or any Restricted Subsidiary at such Real Property and (ii) do not
materially affect the value thereof;

(b)non-consensual Liens, if contested in good faith by appropriate proceedings
and appropriate reserves are maintained, in accordance with generally accepted
accounting principles, with respect thereto;

(c)pledges or deposits to secure obligations under workmen’s compensation,
employment and unemployment insurance and other social security legislation or
similar legislation or to secure performance in connection with bids, tenders
and contracts (other than contracts for the payment of borrowed money) to which
Holdings or any Restricted Subsidiary is a party;

(d)deposits to secure public or statutory obligations of Holdings or any
Restricted Subsidiary;

(e)materialmen’s, landlords’, warehousemens’, mechanics’, carriers’, workmen’s
or similar Liens arising in the ordinary course of business, or deposits of cash
or United States obligations to obtain the release of such Liens;

(f)deposits to secure surety or performance bonds, trade contracts and leases
(other than capital leases), indemnity agreements in connection therewith and
other obligations of a like nature or appeal bonds in proceedings to which
Holdings or any Restricted Subsidiary is a party;

(g)Liens for Taxes not yet due and payable or being contested in good faith by
appropriate proceedings with adequate reserves on the books of Holdings or any
Restricted Subsidiary with respect thereto in accordance with GAAP;

 

A-57

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(h)Leases, subleases or licenses of properties owned, leased or licensed by
Holdings or any Restricted Subsidiary, in each case, entered into in the
ordinary course of business so long as such Leases, subleases and licenses are
subordinate in all respects to the Liens granted and evidenced by the Collateral
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary, or (ii) materially impair the use (for its intended
purposes) or the value of the property subject thereto;

(i)Liens solely on any cash earnest money deposits made by Holdings or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k)Non-exclusive licenses of patents, trademarks, trade secrets, and other
intellectual property rights granted by Holdings or any Restricted Subsidiary in
the ordinary course of business, which do not interfere in any material respect
with the business of Holdings or any Restricted Subsidiary;

(l)easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property which, in
the aggregate, do not in any case materially interfere with the ordinary course
of the business of Holdings or any Restricted Subsidiary;

(m)judgment Liens securing judgments not constituting an Event of Default under
Article IX;

(n)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to, including obligations in respect of Letters
of Credit or bank Guarantees for the benefit of insurance carriers;

(o)bankers, liens, rights of setoff and other similar Liens on deposits in one
or more accounts maintained by Holdings or any Restricted Subsidiary, in each
case, granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and arrangements;

(p)Liens in favor of Foreign Plans arising in the ordinary course of business;

(q)Liens in favor of Canadian Pension Plans arising in the ordinary course of
business that would not reasonably be expected to result in a Material Adverse
Effect;

(r)Liens in favor of any Guarantor; and

(s)Liens granted by any Restricted Subsidiary that is not a Loan Party in favor
of any Restricted Subsidiary that is not a Loan Party.

 

A-58

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to the
extent used to refinance, refund, extend, renew or replace existing Indebtedness
(“Refinanced Indebtedness”); provided that

(a)the principal amount of such refinancing, refunding, extending, renewing or
replacing Indebtedness is not greater than the principal amount of such
Refinanced Indebtedness plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon and reasonable fees and expenses, in each case
associated with such refinancing, refunding, extension, renewal or replacement,

(b)such refinancing, refunding, extending, renewing or replacing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness,

(c)if such Refinanced Indebtedness or any Guarantees thereof are subordinated to
the Obligations, such refinancing, refunding, extending, renewing or replacing
Indebtedness and any Guarantees thereof remain so subordinated and shall have a
lien priority no greater than the priority of the liens securing the Refinanced
Indebtedness to the Liens securing the Obligations in accordance with, and
otherwise subject to, the terms of a Customary Intercreditor Agreement,

(d)if any Loan Party is an obligor in respect of such Refinanced Indebtedness
immediately prior to such refinancing, refunding, extending, renewing or
replacing, any obligors in respect of such refinancing, refunding, extending,
renewing or replacing Indebtedness must either (x) be a Loan Party or (y) have
been an obligor in respect of such Refinanced Indebtedness immediately prior to
such refinancing, refunding, extending, renewing or replacing,; provided, if a
Loan Party organized in the United States of America or Canada is the primary
obligor in respect of such Refinanced Indebtedness, the primary obligor in
respect of such refinancing, refunding, extending, renewing or replacing
Indebtedness must be such Loan Party,

(e)(i) if such Refinanced Indebtedness is secured, such refinancing, refunding,
extending, renewing or replacing Indebtedness shall be (A) secured by only by
property that secured such Refinanced Indebtedness (or a subset thereof) or (B)
unsecured, (ii) if such Refinanced Indebtedness is subject to an intercreditor
agreement with the Indebtedness hereunder, such refinancing, refunding,
extending, renewing or replacing Indebtedness if secured, shall be subject to a
Customary Intercreditor Agreement or Customary European Intercreditor Agreement,
as appropriate, and (iii) if such Refinanced Indebtedness is unsecured, such
refinancing, refunding, extending, renewing or replacing Indebtedness is
unsecured and

(f)such refinancing, refunding, extending, renewing or replacing Indebtedness
contains covenants and events of default and is benefited by Guarantees, if any,
which, taken as a whole, are determined in good faith by a Responsible Officer
of the Borrowers to not be materially less favorable to the Borrowers or the
applicable Restricted Subsidiary and the than the covenants and events of
default or Guarantees, if any, in respect of such Refinanced Indebtedness.

“Permitted Sale Leaseback Transaction” has the meaning specified in Section
8.13.

 

A-59

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Holdings or any Restricted Subsidiary existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view”.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Loan Party in the form of one or more series of senior unsecured notes,
bonds or debentures or loans; provided that (a) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (b) such Indebtedness is not at any time
guaranteed by any Restricted Subsidiary that is not a Loan Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Property Security Act” means the Personal Property Security Act of the
Province of Ontario (or of any other applicable province or territory of
Canada), as such legislation may be amended, renamed or replaced from time to
time, and includes all regulations from time to time made under such
legislation.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, Canadian Pension Plan or
Foreign Plan, that is established, sponsored, maintained or contributed to by,
or under which Holdings or any Restricted Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate, in any case, has any liability or obligation, whether fixed or
contingent.

“Platform” has the meaning specified in Section 7.02.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed by each of the Loan Parties (other than the
Canadian Subsidiaries) and the Administrative Agent for the benefit of the
holders of the Obligations, as may be further amended or modified from time to
time in accordance with the terms hereof.

“Pledged Collateral” has the meaning assigned to it in each applicable
Collateral Document.

“Pounds Sterling” and the symbol “£” means the lawful currency of the United
Kingdom.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no

 

A-60

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Prohibition” has the meaning specified in Section 4.09.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to any
proposed incurrence of Indebtedness, Permitted Acquisition, Asset Sale (which
relates to assets meeting the definition of clause (c) of the definition of
“Investments”), the making of any Restricted Payment, Investment, Disposition or
any designation of any Restricted Subsidiary as an Unrestricted Subsidiary or
any Subsidiary Redesignation (including pro forma adjustments arising out of
events which are directly attributable to the proposed transaction, are
factually supportable and are expected to have a continuing impact, in each case
which adjustments (a) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (b) are certified by a
Responsible Officer of Holdings as having been prepared in good faith based upon
reasonable assumptions) or other payment or event subject to a test or covenant
hereunder using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired, sold or otherwise
tested hereunder, or to be acquired, sold or tested hereunder, and the
consolidated financial statements of Holdings and the Restricted Subsidiaries
which shall be reformulated as if such transaction or other event subject to
testing, and any other such transactions or events subject to testing that have
been consummated or occurred during the period, and any Indebtedness or other
liabilities incurred in connection with any such Permitted Acquisitions had been
consummated and incurred at the beginning of such period.

“Pro Forma Compliance” means, at any date of determination, that Holdings shall
be in pro forma compliance with the covenant set forth in Section 8.10 to the
extent (unless otherwise stated herein to the contrary) that such covenant shall
be applicable to Holdings at such time, as of the last day of the most recent
fiscal quarter end (computed on the basis of (a) balance sheet amounts as of the
most recently completed fiscal quarter, and (b) income statement amounts for the
most recently completed period of four consecutive fiscal quarters, in each
case, for which financial statements shall have been delivered to the
Administrative Agent and calculated on a Pro Forma Basis in respect of the event
giving rise to such determination).

“Pro Forma Financial Statements” means a pro forma consolidated capitalization
table as of September 30, 2019 and related pro forma consolidated calculations
of adjusted Consolidated EBITDA of Holdings as of and for the 12-month period
ending June 30, 2019 prepared after giving effect to the Transactions as if such
transactions had occurred as of such date (in the case of such capitalization
table) or at the beginning of such period (in the case of such calculations of
adjusted Consolidated EBITDA).

“Pro Rata Share” means,

(a)with respect to each Term Loan Lender at any time, a percentage (carried out
to the ninth decimal place) of the principal amount of the Term Loans or any
Tranche of Term Loans, as the case may be, funded by such Term Loan Lender and

 

A-61

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)with respect to each Revolving Credit Lender with respect to the Revolving
Credit Loans, or any Tranche thereof, at any time, a percentage (carried out to
the ninth decimal place), the numerator of which is the amount of the Revolving
Credit Commitment of such Revolving Credit Lender at such time and the
denominator of which is the amount of the Total Revolving Credit Commitments at
such time; provided that if the commitment of each Revolving Credit Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, then the Pro Rata Share of each
Revolving Credit Lender shall be determined based on the Pro Rata Share of such
Revolving Credit Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.  

The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.02.

“QFC” has the meaning specified in Section 11.25(b).

“QFC Credit Support” has the meaning specified in Section 11.25.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in Real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Facility” means any of one or more customary market receivables
financing facilities, as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to Holdings or any

 

A-62

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Restricted Subsidiary (other than a Receivables Subsidiary) pursuant to which
Holdings or any Restricted Subsidiary sells its accounts receivable to either
(a) a Person that is not an Affiliate of Holdings or (b) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not an
Affiliate of Holdings.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
Holdings or any Restricted Subsidiary (excluding, in each case, business
interruption insurance claims) provided that any recovery event described above
having a value not in excess of $5,000,000 in any single transaction or series
of related transactions shall be deemed not to be a “Recovery Event” for
purposes of this Agreement.

“Reference Date” has the meaning specified in the definition of “Available
Amount”.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing Indebtedness.”

“Refinancing Incremental Revolving Credit Commitments” has the meaning assigned
to such term in Section 2.14(a).

“Refinancing Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

“Register” has the meaning set forth in Section 11.06(c).

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

“Reinvestment Period” has the meaning specified in the definition of “Net Cash
Proceeds”.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous

 

A-63

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Materials), including the movement of any Hazardous Materials through the air,
soil, surface water or groundwater.  “Released” has a meaning correlative
thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial2020 Incremental Term Loans with
the incurrence by Holdings or any Restricted Subsidiary of any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (with the comparative determinations to be made by the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, interest rate floors, upfront or similar fees or
original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
bank loans, and without taking into account any fluctuations in the Adjusted
Eurocurrency Rate) that is less than the “effective” interest rate (as
determined by the Administrative Agent on the same basis) of such Initial2020
Incremental Term Loans, including as may be effected through any amendment to
this Agreement relating to the “effective” interest rate of such Initial2020
Incremental Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

“Required Foreign Subsidiary” means any Restricted Subsidiary that is organized
under the laws of England and Wales or the Netherlands (excluding any Excluded
Subsidiary).

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Term Loans, (b) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (c) the aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Prepayment Percentage” means

(a)in the case of any Asset Sale or Recovery Event, 100% or, if on the date of
the applicable prepayment, the First Lien Net Leverage Ratio is less than or
equal to 2.75 to 1.00 but greater than 2.25 to 1.00, 50%, or if on the date of
the applicable prepayment, the First Lien Net Leverage Ratio is less than or
equal to 2.25 to 1.00, 0%;

(b)in the case of any issuance or other incurrence of Indebtedness (except as
incurred pursuant to Section 8.02), 100%;

(c)in the case of any Excess Cash Flow, 50%, or, if on the date of the
applicable prepayment, the First Lien Net Leverage Ratio is less than or equal
to 2.75 to 1.00 but greater than

 

A-64

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

2.25 to 1.00, 25%, or if on the date of the applicable prepayment, the First
Lien Net Leverage Ratio is less than or equal to 2.25 to 1.00, 0%; and

(d)in the case of any Permitted Sale Leaseback Transaction, 100%.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or assistant treasurer or
corporate secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Group” means, collectively, Holdings and the Restricted
Subsidiaries.

“Restricted Group Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of income, stockholders equity and cash
flows of Holdings and its Subsidiaries, such financial statement (in
substantially the same form) prepared on the basis of consolidating the accounts
of Holdings and the Restricted Subsidiaries and treating Subsidiaries other than
Restricted Subsidiaries as if they were not consolidated with Holdings and
otherwise eliminating all accounts of Subsidiaries other than Restricted
Subsidiaries, together with an explanation of reconciliation adjustments in
reasonable detail.

“Restricted Payment” means

(a)any dividend or other payment or distribution (except dividends or
distributions payable solely in shares of such Person’s common stock or to
Holdings or any Restricted Subsidiary) with respect to any capital stock or
other Equity Interest of Holdings or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest (other than any such capital stock or other Equity Interests
owned by Holdings or any Restricted Subsidiary), or on account of any return of
capital to the stockholders, partners or members (or the equivalent Persons
thereof) of any Restricted Subsidiary,

(b)any Investment other than a Permitted Investment and

(c)any prepayment, redemption, purchase, defeasance or other satisfaction prior
to the scheduled maturity thereof in any manner, or payment in violation of any
applicable subordination terms, in each case, with respect to (i) any
Indebtedness that is secured by a second priority Lien on the assets of Holdings
or any Restricted Subsidiary and (ii) any Indebtedness that is subordinated in
right of payment to the Obligations.

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

 

A-65

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

“Revolving Credit Borrowing” means an Revolving Credit Borrowing in respect of
the Initial Revolving Credit Commitments or any borrowing under any Extended
Revolving Credit Tranche consisting of simultaneous Revolving Credit Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period.

“Revolving Credit Commitment” means the Initial Revolving Credit Commitment and
any Extended Revolving Credit Commitments, as the context may require, and
“Revolving Credit Commitments” means all of them, collectively.

“Revolving Credit Facility” means the Initial Revolving Credit Facility and any
Extended Revolving Credit Tranche, as the context may require.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or an outstanding Revolving Credit Loan at such time.

“Revolving Credit Loan” means the Initial Revolving Credit Loans and any
Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Maturity Date” means, with respect to any Initial Revolving
Credit Loan, the Initial Revolving Credit Maturity Date, and with respect to any
Revolving Credit Loan under any Extended Revolving Credit Tranche, the earlier
of the maturity date set forth in the applicable Extension Amendment and the
date of termination in whole of the Extended Revolving Credit Commitments in
respect of such Extended Revolving Credit Tranche and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02.

“Revolving Credit Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means any country or territory that may, from time to time,
be the target of Sanctions (presently, Cuba, Iran, North Korea, Syria, or the
Crimea region of Ukraine).

“Sanctioned Person” means any Person that is the target of Sanctions, including:
(a) any Person listed in any list of designated Persons maintained by OFAC or
other applicable U.S. or non-U.S. authority under Sanctions; (b) any Person 50%
or more owned or, where relevant under applicable Sanctions, controlled by any
such Person or Persons or acting for or on behalf of such Person; or (c) any
person organized or ordinarily resident in a Sanctioned Country.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the OFAC, (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom or (c) the government of Canada (including, without limitation, Foreign
Affairs, Trade and Development Canada and Public Safety Canada).

 

A-66

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Indebtedness” has the meaning specified in Section 8.01(h).

“Section 2.16 Additional Amendment” has the meaning specified in Section
2.16(c).

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Lender Counterparties,
each co-agent or sub-agent appointed by the Agents from time to time pursuant to
Section 10.01(b) and any other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Secured Treasury Management Agreement” any Treasury Management Agreement that
is entered into by and between any Loan Party and any Lender Counterparty.

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of

(a)Consolidated Senior Secured Debt as of such date minus the unrestricted cash
and Cash Equivalents of Holdings and the Restricted Subsidiaries as of such date
to

(b)Consolidated EBITDA for the period of the four fiscal quarters most recently
ending on such date.

“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, either individually or together with its subsidiaries which
qualify as Restricted Subsidiaries, taken as a whole, has

(a)revenues in an amount equal to at least 10% of the consolidated revenues of
Holdings and its Subsidiaries for the most recently completed fiscal quarter for
which the Lenders have received financial statements of Holdings and its
Subsidiaries pursuant to Section 7.01(a) or 7.01(b),

(b)assets in an amount equal to at least 10% of the Consolidated Total Assets of
Holdings and its Subsidiaries as of the last day of the most recently completed
fiscal quarter for which the Lenders have received financial statements of
Holdings and its Subsidiaries pursuant to Section 7.01(a) or 7.01(b), or

(c)earnings in an amount equal to at least 10% of the consolidated net earnings
of Holdings and its Subsidiaries for the most recently completed fiscal quarter
for which the

 

A-67

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Lenders have received financial statements of Holdings and its Subsidiaries
pursuant to Section 7.01(a) or 7.01(b), in each case determined in accordance
with GAAP for such period.

“SK FireSafety Group Acquisition” means the acquisition on October 1, 2020 by
Holdings or any Wholly-Owned Restricted Subsidiary of SK FireSafety Group
through the acquisition of all of the outstanding shares in the capital of
Hephaestus III B.V., a besloten vennootschap met beperkte aansprakelijkheid
(private limited liability company) incorporated under the laws of the
Netherlands.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date

(a)the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person,

(b)the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured,

(c)such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and

(d)such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital.

The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 11.06(b)(vii).

“Specified Acquisition Agreement Representations” means the representations made
with respect to APi and its Subsidiaries in the APi Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Holdings
has (or Holding’s Affiliate has) the right (taking into account any applicable
cure provisions) to terminate Holding’s (or its Affiliate’s) obligations to
consummate the APi Acquisition (or to decline to consummate the APi Acquisition)
under the APi Acquisition Agreement as a result of a breach of such
representations.

“Specified Existing Tranche” has the meaning specified in Section 2.16(a).

“Specified Representations” means the representations and warranties set forth
in Sections 6.01(a), 6.01(b) (solely as to the execution, delivery and
performance of the Loan Documents), 6.02 (solely as to due authorization),
6.02(a), 6.04, 6.14, 6.18, 6.20 (subject to the proviso at the end of Section
5.01(b), 6.23(a) (solely as to the use of proceeds of the Loans on the Closing
Date and compliance with the Patriot Act), 6.23(c) (solely as to the use of
proceeds of the Loans on the Closing Date) and 6.24.

 

A-68

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Eurocurrency Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries listed
on Schedule 1.01(f) and each other Restricted Subsidiary that shall be required
to execute and deliver a Subsidiary Joinder Agreement pursuant to Section 7.12.

“Subsidiary Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit F or such other form approved by the Administrative Agent,
executed and delivered by a Restricted Subsidiary in accordance with the
provisions of Section 7.12.

“Subsidiary Redesignation” has the meaning set forth in the definition
“Unrestricted Subsidiary”.

“Successor Company” has the meaning specified in Section 8.03(f).

“Successor Rate” has the meaning specified in Section 3.03(b).

“Successor Rate Conforming Changes” has the meaning specified in Section
3.03(d).

“Supported QFC” has the meaning specified in Section 11.25.

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is

 

A-69

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)(i) (i) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is located,

(ii)dated (or redated) not earlier than six months prior to the date of delivery
thereof unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property,

(iii)certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company,

(iv)complying in all material respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and

(v)sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 7.12(b) or

(b)otherwise reasonably acceptable to the Collateral Agent.

“Swap Contract” means

(a)any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate swaps and options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and

(b)any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

A-70

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Swap Obligation” means, with respect to Holdings or any Restricted Subsidiary,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,

(a)for any date on or after the date such Swap Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and

(b)for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer payment system (or
any successor settlement system) is not operating (as determined by the
Administrative Agent).

“Tax Compliance Certificate” has the meaning specified in Section 11.14(a).

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan” means an Initial Term Loan, a New Term Loan (including any 2020
Incremental Term Loan) and/or an Extended Term Loan, as the context may require.

“Term Loan Borrowing” means a Borrowing comprised of Initial Term Loans or New
Term Loans, as the context may require.

“Term Loan Commitment” means an Initial Term Loan Commitment or a New Term Loan
Commitment (including any 2020 Incremental Term Loan Commitment), as the context
may require.

“Term Loan Facility” means the Initial Term Loan Facility or any New Term Loan
Facility (including the 2020 Incremental Term Loan Facility), as the context may
require.

“Term Loan Lender” means an Initial Term Loan Lender or a Lender in respect of a
New Term Loan Facility (including any 2020 Incremental Term Loan Lender), as the
context may require.

 

A-71

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Term Loan Maturity Date” means the Initial Term Loan Maturity Date, theany New
Term Loan Maturity Date (including the 2020 Incremental Term Loan Maturity Date)
or, with respect to any Extended Term Loan, the maturity date set forth in the
applicable Extension Amendment, as the case may be.

“Term Loan Note” has the meaning specified in Section 2.11(a).

“Test Period” means a period of four consecutive fiscal quarters.

“Threshold Amount” means $75,000,000.

“Title Company” means Chicago Title Insurance Company or any other title
insurance company as shall be retained by Borrowers and reasonably acceptable to
the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 7.12(b)(i).

“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of

(a)Consolidated Indebtedness on such date minus the unrestricted cash and Cash
Equivalents of Holdings and the Restricted Subsidiaries as of such date to

(b)Consolidated EBITDA for the period of four fiscal quarters most recently
ending on such date.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time.  The Total
Revolving Credit Commitment on the Closing Date is $300,000,000.

“Trade Date” has the meaning specified in Section 11.06(b)(vi)(B).

“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) New Term Loans with the same terms and conditions made on the
same day and increased from time to time or (3) Extended Term Loans (of the same
Extended Tranche) and (b) with respect to Revolving Credit Loans or commitments,
refers to whether such Revolving Credit Loans or commitments are (1) Initial
Revolving Credit Commitments or Initial Revolving Credit Loans or (2) Extended
Revolving Credit Loans or Extended Revolving Credit Commitments (of the same
Extended Tranche).

“Transactions” means (a) the borrowing of the Loans on the Closing Date, (b) the
Borrower Equity Contribution, (c) the Committed Warrant Exchange and Rollover,
(d) the Non-Founder Warrant Exchange, if any, (e) the APi Acquisition and (f)
the Existing Credit Agreement Refinancing and the payment of fees, costs and
expenses in connection therewith.

 

A-72

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, pool accounts,
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation, credit
cards and reporting and trade finance services.

“Triggering Event” shall have the meaning set forth in Section 8.10(a).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Insolvency Event” means, in relation to any UK Loan Party, (a) such entity
(i) is unable or admits an inability to pay its debts as they fall due, (ii) is
declared to be unable to pay its debts under applicable law, (iii) suspends
making payments on any of its debts, or (iv) by reason of actual or anticipated
financial difficulties, commences negotiations in writing with one or more of
its creditors (excluding the Lenders in their capacity as such) with a view to
rescheduling any of its indebtedness; (b) a moratorium is declared in respect of
any indebtedness of any such entity (and if a moratorium occurs, the ending of
the moratorium will not remedy any Event of Default caused by that moratorium);
(c) (i) any resolution is passed or order made for a moratorium of any
indebtedness, the winding-up, dissolution, administration or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise, other than a
solvent reconstruction) of that UK Loan Party, (ii) any composition, compromise,
assignment or arrangement with any creditor of that UK Loan Party, (iii) the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of any such entity or any
of such entity’s assets, or (iv) any analogous procedure or step is taken in any
jurisdiction, unless in each case under this paragraph (c), such action is
permitted under this Agreement, or such winding-up petition is frivolous or
vexatious and is discharged stayed or dismissed within 30 days of commencement.

“UK Loan Party” means any Loan Party incorporated in or organized under the laws
of England and Wales.

“UK Pensions Regulator” means the body corporate known as the Pensions Regulator
and established by Part 1 of the UK Pensions Act 2004.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

A-73

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

“Unaudited Financial Statements of APi” means the unaudited consolidated balance
sheet of APi for the six-month period ended June 30, 2019 and the related
consolidated statements of income and cash flows for such period.

“Unaudited Financial Statements of Holdings” means the unaudited statement of
financial position of Holdings for the six-month period ended February 28, 2019
and the related statements of comprehensive income (loss), changes in equity and
cash flows for such period.

“Uniform Commercial Code” and “UCC” mean (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of
Collateral.  References in this Agreement and the other Loan Documents to
specific sections of the Uniform Commercial Code are based on the Uniform
Commercial Code as in effect in the State of New York on the Closing Date. In
the event such Uniform Commercial Code is amended or another Uniform Commercial
Code described in clause (ii) is applicable, such section reference shall be
deemed to be references to the comparable section in such amended or other
Uniform Commercial Code.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means

(a)any Subsidiary of Holdings designated by Holdings as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided
that Holdings shall only be permitted to so designate an Unrestricted Subsidiary
after the Closing Date and so long as

(i)no Default or Event of Default has occurred and is continuing or would result
therefrom,

(ii)immediately after giving effect to such designation, Holdings shall be in
Pro Forma Compliance with the financial covenant set forth in Section 8.10
(whether or not such covenant is then applicable),

(iii)such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by Holdings or any Restricted Subsidiary) through Investments as
permitted by, and in compliance with, Section 8.05,

(iv)without duplication of the preceding clause (iii), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 8.05, and

(v)Holdings shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Holdings, certifying compliance with the
requirements of the preceding clauses (i) through (v), and containing the
calculations required by the preceding clause (ii) and

 

A-74

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)any Subsidiary of an Unrestricted Subsidiary.  Holdings may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement by written notice to the Administrative Agent (each, a “Subsidiary
Redesignation”); provided that

(A)no Default or Event of Default has occurred and is continuing or would result
therefrom,

(B)immediately after giving effect to such Subsidiary Redesignation, Holdings
shall be in Pro Forma Compliance with the financial covenant set forth in
Section 8.10 (whether or not such covenant is then applicable),

(C)any Indebtedness of the applicable Subsidiary and any Liens encumbering its
property existing as of the time of such Subsidiary Redesignation shall be
deemed newly incurred or established, as applicable, at such time, and

(D)Holdings shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer of Holdings, certifying compliance with the
requirements of the preceding clauses (A) and (B), and containing the
calculations required by the preceding clause (B).  

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.  No Borrower or any Subsidiary of Holdings that is a
direct or indirect parent of any Borrower may be designated as an Unrestricted
Subsidiary.  No Unrestricted Subsidiary shall own any intellectual property that
is used in and material to the operation of the business of any of the Loan
Parties.  Notwithstanding any provision of the Loan Documents, actions taken
directly by an Unrestricted Subsidiary will not be deemed to have been taken,
directly or indirectly, by Holdings or any Restricted Subsidiary.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.25.

“US Borrower” means any Borrower that is treated as a United States person
within the meaning of Section 7701(a)(30) of the Code.

“US LIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“US Subsidiary” means any Restricted Subsidiary that is organized under the laws
of any political subdivision of the United States.

“Valuation Date” means (i) in connection with borrowing any Revolving Credit
Loan, the date two Business Days prior to the making, continuing or converting
of any Revolving Credit Loan, (ii) in connection with the repayment of any
Revolving Credit Loan, the date of such repayment and (iii) in connection with
any other determination of the Dollar Equivalent of any amount, the date of such
determination.

“Voluntary Prepayment” means a prepayment of principal of Term Loans pursuant to
Section 2.05(a) in any year to the extent that such prepayment reduces the
scheduled

 

A-75

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

installments of principal due in respect of Term Loans as set forth in Section
2.07 in any subsequent year.

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary all of the
Equity Interests in which (except directors’ qualifying shares) are, at the
time, directly or indirectly owned by Holdings.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom,  any powers
of the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

“Yen” and the symbol “¥” means the lawful currency of Japan.

“Yield” means, with respect to any Term Loan or New Term Loan, as the case may
be, on any date of determination as reasonably determined by the Administrative
Agent in consultation with Holdings and consistent with generally accepted
financial practices, the sum of (x) any interest rate margin applicable to such
Indebtedness, (y) if such Indebtedness is initially issued at a discount or the
lenders making the same receive up-front fees (other than customary arrangements
and commitment fees and, if applicable, consent fees for amendments) directly or
indirectly from or on behalf of the borrower thereunder for doing so (the amount
of such discount or fee, expressed as a percentage of the applicable
Indebtedness, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) the average life to maturity of such Indebtedness and (B)
four and (z) Eurocurrency Rate or Base Rate “floor”.

“Yield Differential” has the meaning specified in Section 2.14(d).

(b)Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(i)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(ii)(i)(i)     The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

b.Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

 

A-76

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

c.The term “including” is by way of example and not limitation.

d.The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(iii)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(iv)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(c)Accounting Terms.

(i)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements of APi, except that the
Audited Financial Statements of Holdings and the Unaudited Financial Statements
of Holdings were prepared in accordance with IFRS and as otherwise specifically
prescribed herein.

(ii)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Holdings or the Required Lenders shall so request, the Administrative Agent, the
Lenders and Holdings shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Holdings shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Any
change in GAAP occurring after, but not including, December 31, 2018 that would
require on or after January 1, 2019 a lease liability of Holdings for operating
leases to be treated as a capital lease or an on-balance sheet asset or
on-balance sheet liability shall be disregarded for the purposes of determining
Indebtedness and any financial ratio or compliance or covenant requirement
contained in any Loan Document.

(iii)In connection with the anticipated J2 Domestication Merger, it is
anticipated that the historical financial statements of APi, including the
Audited Financial Statements of APi will be revised to comply with GAAP
applicable to public companies (such revised financial statements being referred
to herein as the “Public Company Financial Statements”).  In preparing the
Public Company Financial Statements, it is anticipated that APi will need to
apply certain accounting

 

A-77

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

standards under GAAP that were not applicable to the historical financial
statements of APi.  It is anticipated that the expected differences are as
follows:

a.the application of ASC 606 (related to revenue recognition), anticipated to be
adopted as of January 1, 2018, using the modified-retrospective method of
adoption;

b.the application of ASC 842 (related to leases), anticipated to be applied
prospectively as of January 1, 2019; and

c.the anticipated restatement of goodwill to (a) separately classify certain
amounts as customer relationship intangible assets, (b) to reverse the effects
of amortizing goodwill, and (c) adjust for any impairment charges not previously
recorded under the private company standards.

(d)Rounding.  Any financial ratios required to be maintained by Holdings
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

(e)References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

(f)Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

(g)Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the available amount of such
Letter of Credit at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
available amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount may be drawn immediately at such
time.

(h)Conversion of Foreign Currencies.

(a) Consolidated Indebtedness.  Consolidated Indebtedness denominated in any
currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the applicable financial statements on which such
Consolidated Indebtedness is reflected.

(a)For purposes of determining compliance as of any date after the 2020
Incremental Amendment Effective Date with Section 2.14, Article VII, Article
VIII

 

A-78

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(other than Section 8.10 and the calculation of the First Lien Net Leverage
Ratio in connection therewith), Article IX or for any other calculation or
determination hereunder, any relevant amount (including any amount of
Indebtedness incurred or outstanding) that is denominated in any currency other
than Dollars shall be translated into Dollars at the currency exchange rates for
corresponding items used in preparing Holdings’ financial statements for the
last Test Period for which financial statements have been delivered pursuant to
Section 7.01 and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP.  For purposes of
Section 8.10 and the calculation of compliance with the First Lien Net Leverage
Ratio for purposes of taking any action thereunder, on any relevant date of
determination, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Sections 7.01(a) or
(b), as applicable, for the relevant Test Period.

(b)For the avoidance of doubt, no Default or Event of Default shall be deemed to
have occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any relevant transaction so long as such relevant
transaction was permitted at the time incurred, made, acquired, or entered into
(subject to Section 1.10) as set forth in clause (a) of this Section 1.08.

(c)The Administrative Agent (or any L/C Issuer) shall translate the face amount
of any Letter of Credit denominated in any other currency into Dollars at the
Exchange Rate on (i) the date of any issuance, amendment or extension of any
Letter of Credit, (ii) each date on which the outstanding amount of the
Revolving Loans is translated into Dollars pursuant to clause (d) of this
Section 1.08 and (iii) at any time a Default or an Event of Default has occurred
and is continuing, from time to time as determined by the Administrative Agent
in its reasonable discretion upon reasonable notice to Holdings.  

(d)The Administrative Agent shall translate the outstanding amount of any
Revolving Credit Loan denominated in any other currency into Dollars at the
Exchange Rate on (i) each date the Borrower delivers a notice requesting a
Borrowing, conversion or continuation pursuant to Section 2.02(a) or the
beginning of each Interest Period with respect to any Borrowing, (ii) each date
on which the face amount of any Letter of Credit denominated in any other
currency is translated into Dollars pursuant to clause (c) of this Section 1.08,
(iii) the date of payment of the fee due pursuant to Section 2.09(a) and (iv) at
any time a Default or an Event of Default has occurred and is continuing, from
time to time as determined by the Administrative Agent in its reasonable
discretion upon reasonable notice to Holdings.

(e)(b) Dollar EquivalentsEach provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify with Holdings’ consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.  The Administrative Agent shall determine the Dollar
Equivalent of any amount as of each Valuation Date (whether to determine
compliance

 

A-79

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

with any covenants specified herein or otherwise, subject to clause (b) of this
Section 1.08), and a determination thereof by the Administrative Agent shall be
conclusive absent manifest error.  Such determination shall become effective as
of such Valuation Date.  The Administrative Agent may, but shall not be
obligated to, rely on any determination made by any Loan Party in any document
delivered to the Administrative Agent.  The Administrative Agent may determine
or redetermine the Dollar Equivalent of any amount on any date either in its
reasonable discretion or upon the reasonable request of any Lender or L/C
Issuer.  

(f)(c) Rounding-Off.  The Administrative Agent may set up appropriate rounding
off mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

(i)Divisions.  Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).  For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.  

(j)Limited Condition Transactions.  For purposes of (a) determining compliance
with any provision of this Agreement which requires the calculation of the First
Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Fixed Charge Coverage Ratio, (b) testing availability
under any basket (including any basket measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets) or (c) determining compliance with the
accuracy of any representations and warranties or the absence of any Default or
Event of Default, in each case, in connection with a Limited Condition
Transaction, if Holdings makes an LCA Election, the date of determination for
calculation of any such ratios or baskets shall be deemed to be the LCA Test
Date and if, after giving pro forma effect to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCA
Test Date, Holdings or any Restricted Subsidiary could have taken such action on
the relevant LCA Test Date in compliance with such ratio or basket, such ratio
or basket shall be deemed to have been complied with.  For the avoidance of
doubt, if Holdings has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of

 

A-80

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

fluctuations in any such ratio or basket, including fluctuations in Consolidated
EBITDA or Consolidated Total Assets of Holdings or the target Person(s) subject
to such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If Holdings has made an
LCA Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Permitted Acquisition or Investment on or following the relevant LCA Test
Date and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket (other than, in
the period prior to funding of a Permitted Acquisition or Investment financed
with any Incremental Facilities, any basket measured as a percentage of
Consolidated EBITDA) shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

15.11Dutch Terms.  

In this Agreement, where it relates to a Dutch entity, a reference to:

(a)all necessary corporate or other organizational action, where applicable,
includes without limitation:

(i)any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(ii)obtaining positive or neutral advice (advies) from each competent works
council (ondernemingsraad), which if conditional, contains conditions which can
reasonably be complied with and would not cause a breach of any term of any Loan
Document;

(b)a bankruptcy, winding-up, administration or dissolution includes a Dutch
entity being:

(i)declared bankrupt (failliet verklaard);

(ii)dissolved (ontbonden);

(c)a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(d)a liquidator includes a curator;

(e)an administrator includes a bewindvoerder;

(f)a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

 

A-81

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(g)an attachment includes a beslag.

15.12Belgian Terms.  

In this Agreement, where it relates to an entity or Loan Party incorporated in
Belgium or the context so requires, a reference to:

(a)gross negligence means zware fout/faute grave;

(b)a liquidator, compulsory manager, receiver, administrative receiver,
administrator or similar officer includes any insolventiefunctionaris/praticien
de l'insolvabilité, curator/curateur, vereffenaar/liquidateur, gedelegeerd
rechter/juge délégué, gerechtsmandataris/mandataire de justice, voorlopig
bewindvoerder/administrateur provisoire, gerechtelijk
bewindvoerder/administrateur judiciaire, mandataris ad hoc/mandataire ad hoc and
ondernemingsbemiddelaar/médiateur d'entreprise, as applicable;

(c)a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling/cessation de paiements);

(d)insolvency includes any insolventieprocedure/procedure d'insolvabilité,
gerechtelijke reorganisatie/réorganisation judiciaire, faillissement/faillite
and any other concurrence between creditors (samenloop van schuldeisers/concours
des créanciers);

(e)a suspension of payments, moratorium of any indebtedness or reorganisation
includes any gerechtelijke reorganisatie/réorganisation judiciaire or staking
van betaling/cessation de paiements;

(f)commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness includes any negotiations conducted with a
view to reaching a settlement agreement (minnelijk akkoord/accord amiable) with
two or more of its creditors pursuant to Book XX of the Belgian Economic Law
Code (Wetboek Economisch Recht/Code de droit économique);

(g)a composition, compromise, assignment or arrangement includes a minnelijk
akkoord met schuldeisers/accord amiable avec des créanciers, collectief
akkoord/accord collectif or reorganisatie door overdracht onder gerechtelijk
gezag/réorganisation par transfert sous autorité de justice, as applicable;

(h)winding-up, administration or dissolution includes any
vereffening/liquidation, ontbinding/dissolution, faillissement/faillite and
sluiting van een onderneming/ fermeture d'une entreprise;

(i)an attachment, sequestration, execution or analogous process includes any
uitvoerend beslag/saisie exécutoire, sekwester/séquestre and bewarend
beslag/saisie conservatoire;

 

A-82

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(j)an amalgamation, demerger, merger or consolidation includes a overdracht van
algemeenheid/transfert d'universalité, overdracht van bedrijfstak/transfert de
branche d'activité, splitsing/scission and fusie/fusion and an assimilated
transaction (gelijkgestelde verrichting/opération assimilée) in accordance with
the Belgian Code of Companies and Associations;

(k)a successor means an algemene rechtsopvolger/successeur universel;

(l)the Belgian Civil Code means the Belgian Burgerlijk Wetboek/Code Civil, as
amended from time to time;

(m)the Belgian Code of Companies and Associations means the Belgian Wetboek van
vennootschappen en verenigingen/Code des sociétés et des associations, as
amended from time to time;

(n)the Belgian Financial Collateral Law means the Belgian law of 15 December
2004 on financial collateral, as amended from time to time;

(o)the Organization Documents of a Loan Party incorporated in Belgium include
its oprichtingsakte/acte constitutif and the gecoördineerde statuten/statuts
coordonnés;

(p)a guarantee means, only for the purpose of the guarantee granted by a
Guarantor incorporated in Belgium under this Agreement, an independent guarantee
and not a surety (borg/cautionnement); and

(q)an entity or Loan Party being incorporated in Belgium or of which its
jurisdiction of incorporation is Belgium, means that that entity or Loan Party
has its statutory seat in Belgium.

SECTION 16.

THE COMMITMENTS AND CREDIT EXTENSIONS

(a)The Loans.

Subject to the terms and conditions set forth herein,

(i)each Initial Term Loan Lender severally agrees to make term loans (each such
loan, an “Initial Term Loan”) to athe Initial Borrower on the Closing Date in
Dollars in the aggregate amount of such Term Loan Lender’s Term Loan Commitment
and

(ii)each 2020 Incremental Term Loan Lender severally agrees to make 2020
Incremental Term Loans to the Initial Borrower on the 2020 Incremental Amendment
Effective Date in Dollars in an aggregate amount of up to such 2020 Incremental
Term Loan Lender’s 2020 Incremental Term Loan Commitment.  

 

A-83

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.  Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.  Subject to the terms and conditions set forth herein, each Initial
Revolving Credit Lender severally agrees to make revolving loans (each such
loan, an “Initial Revolving Credit Loan”) in Dollars or an Alternative Currency
to a Borrower from time to time, on any Business Day during the Initial
Availability Period, in an aggregate amount up to, at any time outstanding, such
Initial Revolving Credit Lender’s Initial Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, the Total
Outstandings shall not exceed the Total Revolving Credit Commitments.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, a Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.  Each Revolving Credit Borrowing (including any
deemed Revolving Credit Borrowings made pursuant to Section 2.03) shall be
allocated pro rata among the outstanding Tranches of Revolving Credit
Commitments.

(b)Borrowings, Conversions and Continuations of Loans.

(i)(1)      Except as set forth below in clause (2) with respect to Revolving
Credit Loans that are Eurocurrency Rate Loans and New Term Loans, in each case
denominated in a currency other than Dollars, each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon any Borrower’s irrevocable notice to the Administrative
Agent; provided that such notice may state that such notice is conditioned upon
the receipt of proceeds of any refinancing facilities, the effectiveness of
other credit facilities or the consummation of an acquisition or sale, in which
case such notice may be revoked by the Borrower by notice to the Administrative
Agent on or prior to the specified effective date if such condition is not
satisfied.  Each such notice must be received by the Administrative Agent not
later than (i) 12:00 p.m. on the third Business Day prior to the date of the
proposed Loans in the case of Eurocurrency Rate Loans or (ii) 11:00 a.m. on the
same Business Day of the proposed Loans in the case of Base Rate Loans.  The
applicable Borrower shall deliver such notice to the Administrative Agent in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether such
Borrower is requesting a Borrowing of Term Loans, a Revolving Credit Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and location of
the account to which funds are to be disbursed, (iv) the Type of Loans to be
borrowed or to which existing Tranche are to be converted, (v) if such Borrowing
is a Revolving Credit Borrowing, whether such Borrowing is in Dollars, Yen,
Pounds Sterling or Euro and (vi) if applicable, the duration of the Interest
Period with respect thereto.  If such Borrower fails to specify a Type of Loan
in a Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then Loans (other than Loans
denominated in an Alternative Currency) shall be made as, or converted to, Base
Rate Loans.  Any

 

A-84

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If such Borrower fails to specify an Interest Period
with respect to a Eurocurrency Rate Loan, it will be deemed to have specified an
Interest Period of one month.  Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to or for the account of any of its branch offices
or the office of any Affiliate of such Lender.

(2)Each Borrowing and each continuation of Revolving Credit Loans that are
Eurocurrency Rate Loans and New Term Loans, in each case denominated in a
currency other than Dollars, shall be made upon any Borrower’s irrevocable
notice to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. on the fourth Business Day prior
to the date of the proposed borrowing or continuation of such Eurocurrency Rate
Loans; provided, that in the case of a Borrowing or continuation of Revolving
Credit Loans in Yen, such notice must be received by the Administrative Agent
not later than 2:00 p.m. on the fourth Business Day prior to the date of the
proposed borrowing or continuation of such Eurocurrency Rate Loans. Each
Borrowing of or continuation of such Eurocurrency Rate Loans shall be in a
principal amount that is not less than the Minimum Eurocurrency Borrowing
Amount.

(ii)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Pro Rata Share of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a).  Each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02, the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds, in accordance with
instructions provided to the Administrative Agent by such Borrower in the
Committed Loan Notice.

(iii)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  Upon notice to Holdings from the Administrative Agent
given at the request of the Required Lenders, during the existence of a Default,
Loans may not be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders; provided, however, that
Revolving Credit Loans may be continued as Eurocurrency Rate Loans with an
Interest Period of one month.

(iv)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  The determination of the
Eurocurrency Rate and the Adjusted Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.

 

A-85

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(v)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect.

(vi)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(c)Letters of Credit.

(i)The Letter of Credit Commitment.

a.Subject to the terms and conditions set forth herein,

(1)each L/C Issuer agrees, in reliance upon (among other things) the agreements
of the other Revolving Credit Lenders set forth in this Section 2.03,

(a)from time to time on any Business Day during the period from the Closing Date
until 30 days prior to the Initial Revolving Credit Maturity Date (or, if such
day is not a Business Day, the next preceding Business Day), to issue Letters of
Credit denominated in Dollars or an Alternative Currency for the account of each
Borrower (but the Letter of Credit may contain a statement that it is being
issued for the benefit of a Subsidiary), and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and

(b)to honor drawings under the Letters of Credit; and

(2)the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of each Borrower or any of its Wholly-Owned
Restricted Subsidiaries on a pro rata basis in accordance with their respective
Pro Rata Share of the Total Revolving Credit Commitments;

provided that,

(I)on the Closing Date, the aggregate amount of any Existing Letters of Credit
shall be reallocated among the Revolving Credit Lenders so that, after giving
effect thereto, the Revolving Credit Lenders shall share ratably participations
in such Letters of Credit in accordance with their Pro Rata Share of the
Revolving Credit Commitment (after giving effect to any L/C Credit Extension and
expiration of any Letter of Credit on the Closing Date);

(II)that any Letter of Credit issued on behalf of any Restricted Subsidiary
(excluding, for the avoidance of doubt, the Existing Letters of Credit) shall be
issued naming the Borrower as the account party on any such Letter of Credit,
but such Letter of Credit may contain a statement that it is being issued for
the benefit of such Restricted Subsidiary;

 

A-86

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(III)that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit (including, for the avoidance of doubt, the L/C
Issuer with respect to the Existing Letters of Credit shall not be required, to
amend, extent or renew any Existing Letter of Credit), if, as of the date of
such L/C Credit Extension,

 

(w)

the amount available to be drawn under Letters of Credit issued by such L/C
Issuer would exceed such L/C Issuer’s Pro Rata Share of the Letter of Credit
Sublimit,

 

(x)

the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations would exceed such Revolving Credit
Lender’s Revolving Credit Commitment,

 

(y)

the Total Outstandings would exceed the Total Revolving Credit Commitments or

 

(z)

the Outstanding Amount of all L/C Obligations would exceed the Letter of Credit
Sublimit.  

Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by a Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

b.No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

(1)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(2)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or

 

A-87

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

last extension (or as otherwise agreed by the Administrative Agent and such L/C
Issuer);

(3)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Lenders have approved such
expiry date or the L/C Issuer has approved such expiry date and such requested
Letter of Credit has been Cash Collateralized by the applicant requesting such
Letter of Credit in accordance with Section 2.03(g) at least five Business Days
prior to the Letter of Credit Expiration Date;

(4)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(5)except as otherwise agreed by the applicable L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000;

(6)any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender or
reallocate such risk pursuant to Section 2.15(a)(v); or

(7)if it is determined that the applicant or the account party or the
beneficiary of the Letter of Credit is considered an “affiliate” of L/C Issuer
as such term is defined in Regulation W of the Federal Reserve.

c.No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

d.Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Agents in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agents” as used in Article X
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(ii)Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

a.Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of each Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application and
including agreed-upon draft language for such Letter of Credit reasonably
acceptable to the applicable L/C Issuer, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Such Letter of Credit
Application must be received by the applicable L/C Issuer

 

A-88

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

and the Administrative Agent not later than 1:00 p.m. at least three Business
Days (or such later date and time as the applicable L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:

(1)the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(2)the amount and requested currency thereof and the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars;

(3)the expiry date thereof;

(4)the name and address of the beneficiary thereof;

(5)the documents to be presented by such beneficiary in case of any drawing
thereunder;

(6)the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and

(7)such other matters as the applicable L/C Issuer may reasonably require.  

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer

 

(A)

 the Letter of Credit to be amended;

 

(B)

the proposed date of amendment thereof (which shall be a Business Day);

 

(C)

the nature of the proposed amendment; and

 

(D)

such other matters as the applicable L/C Issuer may reasonably require.

Additionally, the Borrowers shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.

b.Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (in writing) that the
Administrative

 

A-89

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Agent has received a copy of such Letter of Credit Application from the
applicable Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof.  Upon receipt by such L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of such Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

c.If any Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the applicable L/C Issuer to prevent any such renewal at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such 12-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (or any later date if
the Borrowers have agreed to Cash Collateralize such Letter of Credit prior to
the Letter of Credit Expiration Date for such Letter of Credit); provided,
however, that the applicable L/C Issuer (A) shall have no obligation to permit
any such extension if such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), and (B) shall not permit any such extension if it has not received
notice (in writing) on or before the day that is five Business Days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Majority
Facility Lenders in respect of the Revolving Credit Facility have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or any Borrower that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied and in each such case directing the L/C
Issuer not to permit such extension.

d.Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

A-90

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)Drawings and Reimbursements; Funding of Participations.

a.Upon receipt from the beneficiary of any Letter of Credit of drawing documents
under such Letter of Credit, the applicable L/C Issuer shall examine drawing
documents within the period stipulated by the Terms and Conditions of the Letter
of Credit. After such examination, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof.  Not later than 1:00 p.m. on the
date immediately following any payment by the applicable L/C Issuer under a
Letter of Credit (such date, an “Honor Date”), such Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing for a Letter of Credit issued on its behalf.  If such
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof.  In
such event, such Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) must be
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

b.Each Revolving Credit Lender (including the Lender acting as the applicable
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to such Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the applicable L/C Issuer.

c.With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

d.Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any

 

A-91

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.

e.Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by any Borrower of a
Committed Loan Notice) and that the obligations of the Borrowers pursuant to
this Section 2.03(c) shall survive termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued to such Borrower, together with
interest as provided herein.

f.If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Effective Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(iv)Repayment of Participations.

a.At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from any Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Credit Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the

 

A-92

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

period of time during which such Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

b.If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Credit Lender, at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect.  The obligations
of the Revolving Credit Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(v)Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued on
behalf of such Borrower and to repay each such L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

a.any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

b.the existence of any claim, counterclaim, setoff, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

c.any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

d.any payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

e.any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Borrower in respect of such
Letter of Credit; or

 

A-93

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

f.any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.

Any Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with Holdings’ instructions or other irregularity, Holdings will
promptly, upon knowledge, notify the applicable L/C Issuer.  Holdings shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(vi)Role of L/C Issuers.  Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any of the respective correspondents, participants or assignees of
such L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction by final and non-appealable judgment); or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit
Application.  Each Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties, nor any of the respective correspondents, participants or assignees of
such L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, a Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction by final and non-appealable
judgment) or such L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of documents strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(vii)Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately

 

A-94

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to 103% of such Outstanding Amount determined as of the date of
such L/C Borrowing or the Letter of Credit Expiration Date, as the case may
be).  

For purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and such L/C Issuer (which documents are hereby consented to by the
Revolving Credit Lenders) or to otherwise backstop (with a letter of credit on
customary terms or otherwise) such L/C Obligations to the applicable L/C
Issuer’s and the Administrative Agent’s reasonable satisfaction.  Derivatives of
such term have corresponding meanings.  The Borrowers hereby grant to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Credit
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked deposit accounts with the Collateral Agent.  If at any time the
Administrative Agent or the Collateral Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Collateral Agent or that the total amount of such funds is less than 103% of the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Collateral Agent, pay to the Collateral Agent, as
additional funds to be deposited and held in the deposit accounts with the
Collateral Agent as aforesaid, an amount equal to the excess of (a) 103% of such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent or the Collateral Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the applicable L/C Issuer.

(viii)Applicability of ISP98.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers, when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall be stated therein to apply to each
Letter of Credit.

(ix)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the daily maximum amount available to
be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  Such
letter of credit fees shall be computed on a quarterly basis in arrears. Letter
of Credit Fees shall be (i) due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the date on which the
Revolving Credit Commitment of each Revolving Credit Lender shall be terminated
as provided herein, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the

 

A-95

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(x)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrowers shall pay directly to the applicable L/C Issuer, for its
own account, a fronting fee with respect to each Letter of Credit at a rate per
annum equal to 0.125% unless as otherwise agreed with such L/C Issuer, computed
on the daily amount available to be drawn under each Letter of Credit on a
quarterly basis in arrears.  Such fronting fees shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the date on which the Revolving Credit Commitments
shall be terminated as provided herein, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07.  In addition, the Borrowers
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable within five Business Days of demand and are nonrefundable.

(xi)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(xii)Resignation or Removal of L/C Issuers.  Any L/C Issuer may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Revolving Credit Lenders and the Borrowers.  Any L/C Issuer may be removed at
any time by written agreement among the Borrowers, the Administrative Agent and
such L/C Issuer; provided that such L/C Issuer shall not be required to execute
or deliver any written agreement if such L/C Issuer has no Letters of Credit or
reimbursement obligations with respect thereto outstanding.  At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.03(j).  After the resignation or
removal of any L/C Issuer hereunder, such L/C Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation or removal, but shall not be required,
and shall be discharged from its obligations, to issue additional Letters of
Credit or to extend or increase the amount of Letters of Credit then
outstanding.

(xiii)Additional L/C Issuers.  The Borrowers may, at any time and from time to
time, designate one or more additional Revolving Credit Lenders to act as an L/C
Issuer under the terms of this Agreement with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld) and such Revolving
Credit Lender.  Any Revolving Credit Lender so designated shall be deemed to be
an “L/C Issuer” (in addition to being a Revolving Credit Lender) in respect of
Letters of Credit issued or to be issued by such Revolving Credit Lender, and,
with respect to such Letters of Credit, the term “L/C Issuer” shall thereafter
apply to the other L/C Issuers and such Revolving Credit Lender.  The acceptance
of any designation as an L/C Issuer hereunder by a Revolving Credit Lender shall
be evidenced by an agreement entered into by such Revolving Credit Lender, in a
form satisfactory to the Borrowers and the Administrative Agent,

 

A-96

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

and, from and after the effective date of such agreement, (i) such Revolving
Credit Lender shall have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “L/C Issuer” shall be deemed to refer to
such Revolving Credit Lender in addition to any other L/C Issuers, as the
context shall require.

(d)[Reserved].

(e)Prepayments.

(i)Optional.  

a.Except as set forth in clause (ii) below with respect to Revolving Credit
Loans and New Term Loans denominated in a currency other than Dollars, the
Borrowers may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay any Tranche or Tranches of Loans, in whole or in
part, without premium or penalty (other than as set forth in Section
2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day
prior to the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall be substantially in the
form of Exhibit H and shall specify the date and amount of such prepayment, the
Class, Tranche(s) and the Type(s) of Loans to be prepaid, and if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans (except that
if the class of Loans to be prepaid includes both Base Rate Loans and
Eurocurrency Rate Loans, absent direction by the Borrowers, the applicable
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurocurrency Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrowers in respect of such prepayment
pursuant to Section 3.05). The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice and of the amount of such
Lender’s Pro Rata Share of such prepayment, if any. If such notice is given by
Holdings, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.

b.Any Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Credit Loans and New Term Loans or any
Tranche or Tranches thereof denominated in a currency other than Dollars in
whole or in part without premium or penalty (other than as set forth in Section
2.05(a)(iv)); provided that such notice must be received by the Administrative
Agent not later than 12:00 p.m. four Business Days prior to any date of
prepayment of Eurocurrency Rate Loans (or such shorter time as the
Administrative Agent may approve in its reasonable discretion).  Each prepayment
of Revolving Credit Loans or New Term Loans denominated in a currency

 

A-97

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

other than Dollars that are Eurocurrency Rate Loans shall be in a principal
amount that is not less than the Minimum Eurocurrency Borrowing Amount, or, if
less, the entire principal amount thereof then outstanding.

c.The Borrowers may voluntarily prepay any Tranche of Term Loans selected by
Holdings; provided that, other than with respect to any optional prepayment made
solely with the proceeds of long-term Indebtedness permitted to be incurred
under Section 8.02 (including Refinancing Incremental Term Loans), if the
Tranche of Term Loans selected by Holdings has a final maturity date that is
later than the final maturity date of any other Tranche of Term Loans then
outstanding, then such optional prepayment shall be made on a pro rata basis
among the Tranche of Term Loans selected by Holdings and each such other
earlier-maturing Tranche of Term Loans. Optional prepayments of any Tranche of
Term Loans selected by Holdings shall be applied on a pro rata basis in direct
order of maturity to the remaining scheduled installments of principal due in
respect of such Tranche of Term Loans pursuant to Section 2.07.  Optional
prepayments of any Tranche of Revolving Credit Loans selected by Holdings shall
be made on a pro rata basis among the outstanding Revolving Credit Loans of such
Tranche.

d.In the event that, on or prior to the date that is six months after the
Closing2020 Incremental Amendment Effective Date, any Borrower (x) prepays,
refinances, substitutes or replaces any Initial2020 Incremental Term Loans in
connection with a Repricing Transaction (including, for avoidance of doubt, any
prepayment made pursuant to Section 2.05(b)(iii) that constitutes a Repricing
Transaction), or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction with respect to the Initial2020 Incremental Term Loans, as
applicable, the Borrowers shall pay to the Administrative Agent, for the ratable
account of each of the applicable 2020 Incremental Term Loan Lenders, (I) in the
case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the Initial2020 Incremental Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Initial2020 Incremental Term
Loans outstanding immediately prior to such amendment.  Such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.  As
a condition to effectiveness of any replacement of a Non-Consenting Lender
pursuant to Section 11.15 in respect of any amendment of this Agreement
effective on or prior to the date that is six months after the Closing2020
Incremental Amendment Effective Date, the Borrowers shall pay to the applicable
Non-Consenting Lender a premium equal to the premium that would apply if such
Non-Consenting Lender’s Initial2020 Incremental Term Loans being assigned were
being prepaid and subject to the premium set forth in this Section 2.05(a) for
such Initial2020 Incremental Term Loans.

(ii)Mandatory.  

a.In the event of any termination of any Tranche of Revolving Credit
Commitments, the Borrowers shall, on the date of such termination, repay or
prepay all outstanding Revolving Credit Loans of such Tranche and replace all
outstanding Letters of Credit and/or Cash Collateralize the L/C Obligations in a
cash collateral account established with the Collateral Agent for the benefit of
the Secured Parties in the manner

 

A-98

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

described in Section 2.03(g).  If for any reason the Dollar Equivalent of the
Outstanding Amount of Revolving Credit Loans of any Tranche of Revolving Credit
Commitments at any time exceeds the Dollar Equivalent of the amount of Revolving
Credit Commitments of such Tranche then in effect, the Borrowers shall
immediately prepay all outstanding Revolving Credit Loans of such Tranche and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans of the applicable
Tranche, the Dollar Equivalent of the Total Outstandings exceeds the Dollar
Equivalent of the Total Revolving Credit Commitments then in effect.  Mandatory
prepayments of any Tranche of Revolving Credit Loans shall be made on a pro rata
basis among the outstanding Revolving Credit Loans of such Tranche.

b.Not later than the fifth Business Day following the completion of any Asset
Sale or Permitted Sale Leaseback Transaction and/or not later than the tenth
Business Day following the occurrence of any Recovery Event and, in each case,
the receipt of Net Cash Proceeds resulting therefrom by any Loan Party or any
Restricted Subsidiary, Holdings shall apply the Required Prepayment Percentage
of such Net Cash Proceeds received with respect thereto to prepay outstanding
Term Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vi); provided that such prepayment shall only be required under
this clause (ii) if the net amount required to be prepaid in any fiscal year is
greater than or equal to $25,000,000.

c.In the event that any Restricted Subsidiary shall receive Net Cash Proceeds
from the issuance or incurrence of any Indebtedness of any Restricted
Subsidiary, in each case, that is not permitted pursuant to Section 8.02, the
Borrowers shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by such Borrower or such Restricted Subsidiary, apply an amount equal
to the Required Prepayment Percentage of such Net Cash Proceeds to prepay
outstanding Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vi).

d.Commencing with the fiscal year ending on December 31, 2020, no later than
90 days after the end of each fiscal year of Holdings, the Borrowers shall
prepay outstanding Loans and/or Cash Collateralize Letters of Credit in
accordance with Section 2.05(b)(vi), in an aggregate principal amount equal to
the Required Prepayment Percentage of Excess Cash Flow for the fiscal year then
ended less the aggregate amount of all Voluntary Prepayments during such fiscal
year; provided that such prepayment shall only be required under this clause
(iv) if the net amount required to be prepaid in any fiscal year is greater than
or equal to $25,000,000.

e.Holdings shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.05(b), (i) a certificate signed by a
Responsible Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of any prepayment pursuant to
Section 2.05(b)(i) and at least ten Business Days prior written notice of any
prepayment pursuant to Section 2.05(b)(ii), (iii) or (iv) (and, in

 

A-99

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

each case, the Administrative Agent shall promptly notify each Lender).  Each
notice of prepayment shall be substantially in the form of Exhibit H and shall
specify the prepayment date, the Class, Tranche and Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid.  All prepayments of Borrowings pursuant to this Section 2.05(b) shall
be subject to Section 3.05, but shall otherwise be without premium or penalty
(except for Section 2.05(b)(iii) to the extent set forth in Section
2.05(a)(iv)).

f.Mandatory prepayments under Sections 2.05(b)(ii), (iii) and (iv) shall be
applied:

first, to prepay outstanding Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) to the full extent thereof
(and the corresponding accrued and unpaid interest and fees on the principal
amount of Term Loans so prepaid), subject to the provisions of sub-paragraph
(vii) below and any re-offer described therein;

second, at any time when there shall be no Term Loans outstanding, to prepay
outstanding Revolving Credit Loans on a pro rata basis among the relevant
Tranches of Revolving Credit Loans to the full extent thereof (and the
corresponding accrued and unpaid interest and fees on the principal amount of
Revolving Credit Loans so prepaid), with no corresponding reduction of the
Revolving Credit Commitments; and

third, at any time when there shall be no Term Loans outstanding, to Cash
Collateralize any outstanding Letters of Credit (up to an aggregate amount equal
to 103% of the aggregate undrawn face amount of all such Letters of Credit) as
described in Section 2.03(g), with no corresponding reduction of the Revolving
Credit Commitments;

with any remaining amounts being retained by the Borrowers to be used in
accordance with the provisions of this Agreement.

g.Mandatory prepayments of outstanding Term Loans under this Agreement shall be
applied pro rata against the remaining scheduled installments of principal due
in respect of the Term Loans pursuant to Section 2.07.  Such mandatory
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are Base
Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders decline a
given mandatory prepayment of the Term Loans as described below, then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied in the case of the applicable principal amount of such Tranche
of the Term Loans being so prepaid, first to Term Loans that are Base Rate Loans
to the full extent thereof before application to Term Loans that are
Eurocurrency Rate Loans in a manner that minimizes the amount of any payments
required to be made by the Borrowers pursuant to Section 3.05.  Notwithstanding
anything set forth herein to the contrary, any Term Loan Lender may elect, by
notice to the Administrative Agent by facsimile at least eight Business Days
prior to the applicable prepayment date, to decline

 

A-100

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

all of any prepayment of its Term Loans pursuant to Section 2.05(b)(ii), (iii)
or (iv), in which case the aggregate amount of the prepayment that would have
been applied to prepay such Term Loans but was so declined shall be retained by
the Borrowers (such retained amounts, the “Retained Declined Proceeds”) to be
used in accordance with the provisions of this Agreement.

(iii)Prepayments to Include Accrued Interest, Etc. All prepayments (other than
prepayments of Revolving Credit Loans that are Base Rate Loans that are not made
in connection with the termination or permanent reduction of the Revolving
Credit Commitments) under this Section 2.05 shall be made together with
(i) accrued and unpaid interest to the date of such prepayment on the principal
amount so prepaid and (ii) in the case of any such prepayment of a Eurocurrency
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.

(f)Termination or Reduction of Commitments.

(i)Optional.  Holdings may, upon notice to the Administrative Agent (provided
that such notice may state that such notice is conditioned upon the receipt of
proceeds of any refinancing facilities, the effectiveness of other credit
facilities or the consummation of an acquisition or sale, in which case such
notice may be revoked by the Borrower by notice to the Administrative Agent on
or prior to the specified effective date if such condition is not satisfied),
terminate the unused portion of the Letter of Credit Sublimit, the unused
Revolving Credit Commitments or the unused Term Loan Commitments, or from time
to time permanently reduce the unused portion of the Letter of Credit Sublimit,
the unused Revolving Credit Commitments or the unused Term Loan Commitment;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. three Business Days prior to the date of termination
or reduction (or such shorter period as the Administrative Agent may determine
in its sole discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce the unused portion
of the Letter of Credit Sublimit or the unused Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings at any time would exceed the Total Revolving Credit
Commitments then in effect.  Optional reductions of the unused Revolving Credit
Commitments shall be made on a pro rata basis among the outstanding Tranches of
Revolving Credit Commitments.

(ii)Mandatory.

a.Unless previously terminated in accordance with the terms hereof,

(1)(A) the Initial Term Loan Commitments in effect as of the Closing Date shall
automatically terminate at 5:00 p.m. on the Closing Date, and (B) the 2020
Incremental Term Loan Commitments in effect as of the 2020 Incremental Amendment
Effective Date shall automatically terminate at 5:00 p.m. on the 2020
Incremental Amendment Effective Date,

(2)the Initial Revolving Credit Commitments shall automatically terminate on the
Initial Revolving Credit Maturity Date and

 

A-101

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(3)the Commitments in respect of any Tranche of Incremental Term Loans (other
than the 2020 Incremental Term Loan Commitments) shall automatically terminate
on the date set forth in the applicable Incremental Amendment or other document
reasonably satisfactory to the Administrative Agent, the applicable Borrower(s)
and the applicable Term Loan Lender(s).

b.If after giving effect to any reduction or termination of unused Commitments
under this Section 2.06, the Letter of Credit Sublimit exceeds the amount of the
Total Revolving Credit Commitments, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(iii)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused portions of the Letter of Credit Sublimit, the unused Revolving Credit
Commitments or the unused Term Loan Commitments under this Section 2.06.  Upon
any reduction of unused Revolving Credit Commitments or unused Term Loan
Commitments, the Revolving Credit Commitments or Term Loan Commitments, as
applicable, of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the applicable Facility is reduced.  Optional reductions of
the unused Revolving Credit Commitments shall be made on a pro rata basis among
the outstanding Tranches of Revolving Credit Commitments.  All Commitment Fees
accrued until the effective date of any termination of the Total Revolving
Credit Commitments shall be paid on the effective date of such termination.

(g)Repayment of Loans.

(i)Initial Term Loans.  

(i)On the last Business Day of each fiscal quarter of the Borrowers commencing
with the fiscal quarter ending on March 31, 2020, the Borrowers shall pay to the
Administrative Agent, for the account of the Initial Term Loan Lenders, a
principal amount of the Initial Term Loans (as adjusted from time to time
pursuant to Sections 2.05 and 2.06(b)) equal to 1.00% per annum of the aggregate
principal amount of the Initial Term Loans as of the Closing Date.  To the
extent not previously paid, prepaid, refinanced, substituted or replaced, all
Initial Term Loans shall be due and payable on the Initial Term Loan Maturity
Date, together with accrued and unpaid interest and fees on the principal amount
to be paid up to but excluding the date of payment.  

(ii)On the last Business Day of each fiscal quarter of the Borrowers commencing
with the fiscal quarter ending on March 31, 2021, the Borrowers shall pay to the
Administrative Agent, for the account of the 2020 Incremental Term Loan Lenders,
a principal amount of the 2020 Incremental Term Loans (as adjusted from time to
time pursuant to Sections 2.05 and 2.06(b)) equal to 1.00% per annum of the
aggregate principal amount of the 2020 Incremental Term Loans as of the 2020
Incremental Amendment Effective Date.  To the extent not previously paid,
prepaid, refinanced, substituted or replaced, 2020 Incremental Term Loans shall
be due and payable on the applicable 2020 Incremental Term Loan Maturity Date,
together with

 

A-102

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

accrued and unpaid interest and fees on the principal amount to be paid up to
but excluding the date of payment.  

(iii)All repayments pursuant to this Section 2.07(a) shall be subject to Section
3.05, but shall otherwise be without premium or penalty.

(ii)Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the applicable
Revolving Credit Maturity Date the aggregate principal amount of all Revolving
Credit Borrowings outstanding on such date.

(h)Interest.

(i)Subject to the provisions of Section 2.08(b) and Section 2.10, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted
Eurocurrency Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(ii)If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(iii)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(i)Fees.

In addition to certain fees described in Sections 2.03(i) and (j):

(i)Commitment Fees. The Borrowers shall pay to the Administrative Agent (x) for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, (i) a commitment fee equal to the Applicable Rate times the average daily
unused amount of the Revolving Credit Commitments of such Revolving Credit
Lender during the preceding quarter (or other period commencing with and
including the Closing Date or ending with but excluding the applicable Revolving
Credit Maturity Date or the date on which the Commitments of such Revolving
Credit Lender shall expire or be terminated) (the “Commitment Fee”); provided,
however, that any Commitment Fee accrued with respect to any of the Revolving
Credit Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender

 

A-103

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

and unpaid at such time shall not be payable by the Borrowers so long as such
Lender shall be a Defaulting Lender except to the extent that the Commitment Fee
shall otherwise have been due and payable by the Borrowers prior to such time;
provided, further, that no Commitment Fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall accrue at all times during the Initial Availability Period
(and thereafter so long as any Revolving Credit Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article V is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and to but excluding
the last day of the Initial Availability Period (and, if applicable, thereafter
on demand).  The Commitment Fee shall be calculated quarterly in arrears. For
the avoidance of doubt, for purposes of computing the Commitment Fee, Revolving
Credit Commitments shall be deemed to be used to the extent of the Outstanding
Amount of the Revolving Credit Loans and the Outstanding Amount of all L/C
Obligations.

(ii)Other Fees.  

a.The Borrowers shall pay to the Agents for their own respective accounts such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

b.The Borrowers shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(j)Computation of Interest and Fees. All computations of interest for Base Rate
Loans in respect of which the rate of interest is calculated on the basis of the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(k)Evidence of Indebtedness.  

(i)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict

 

A-104

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrowers so notified shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each such Note shall (i) in the case of
Term Loans, be in the form of Exhibit G-1 (a “Term Loan Note”) and (ii) in the
case of Revolving Credit Loans, be in the form of Exhibit G-2 (a “Revolving
Credit Note”).  Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.

(ii)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(iii)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

(l)Payments Generally.

(i)All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
the relevant currency (it being understood that any repayments or prepayments of
Loans made hereunder (and interest, fees and other amounts payable in respect
thereof) shall be in the same currency as the currency of such Loans and, unless
otherwise specified, other amounts payable hereunder shall be paid in U.S.
Dollars), as the case may be, and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. may be deemed in the Administrative
Agent’s sole discretion received on the next succeeding Business Day and any
applicable interest or fees shall continue to accrue thereon. Except as
otherwise provided herein, if any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the

 

A-105

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.  Notwithstanding anything to the contrary set forth
herein, to the extent the Administrative Agent receives a payment or other
amount after such payment or other amount is due and payable, the Administrative
Agent may, in its sole discretion, pay such payment or other amount to the
appropriate Lender or other person of record as of the date such payment is
received.

(ii)(i)(i)      Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

b.Unless the Administrative Agent shall have received notice from the Borrowers
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuers, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A-106

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(iii)If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(iv)The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 11.04(c).

(v)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(vi)The Borrowers hereby authorize each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrowers’ accounts with such Lender any amount so due.

(vii)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.

(m)Sharing of Payments.  If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans or any Tranche of the Loans made
by it, or the participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans or any
Tranche of Loans made by them and/or such sub-participations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them (or other share contemplated hereunder); provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be

 

A-107

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) (or other share contemplated hereunder) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The Borrowers agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 11.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

(n)Incremental Facilities.

(i)The Borrowers or any Guarantor organized in the United States or Canada (any
such Guarantor, for so long as loans or commitments remain outstanding under the
applicable Incremental Facility, an “Additional Borrower”) may, by written
notice to the Administrative Agent, request the establishment of one or more new
tranches of term facilities denominated in Dollars, an Alternative Currency or
any other currency agreed to by the applicable Borrower, the Administrative
Agent and the Lenders providing such New Term Loan Facility (each, a “New Term
Loan Facility”) and/or increase the principal amount of the Initial Term Loans,
any Incremental Term Loans or any Extended Term Loans by requesting new term
loan commitments to be added to such Loans (together with any New Term Loan
Facility, an “Incremental Term Facility” and, any Loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) and/or request the
establishment of one or more new tranches of Revolving Credit Commitments (each,
a “New Revolving Credit Facility”) and/or request an increase in any Tranche of
Revolving Credit Commitments (together with any New Revolving Credit Facility,
an “Incremental Revolving Credit Facility” and, together with any Incremental
Term Facility, “Incremental Facilities” and, the loans thereunder, “Incremental
Revolving Credit Loans” and, together with any Incremental Term Loans,
“Incremental Loans”); provided that no existing Lender will have an obligation
to make any Incremental Facility, nor will the Borrower have any obligation to
approach any existing Lenders to provide any Incremental Facility, in an
aggregate amount not in excess of the sum of

(x)the greater of (i) $375,000,000 (or a principal amount equal to the Dollar
Equivalent of $375,000,000) and (ii) 100% of Consolidated EBITDA as of the last
day of the last Test Period for which financial statements have been delivered
pursuant to Section 7.01 at any time outstanding, less any amount of
Indebtedness incurred pursuant to clause (i)(D)(x)(1) of Section 8.02(p) and

 

A-108

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(y)an unlimited amount if, after giving effect to the incurrence of such amount,

(i)in case of Incremental Facilities that are secured on a pari passu basis with
the Obligations, the First Lien Net Leverage Ratio is less than or equal to 3.25
to 1.00 on a Pro Forma Basis,

(ii)in case of Incremental Facilities that are secured on a junior basis to the
Obligations, the Senior Secured Net Leverage Ratio is less than or equal to 3.50
to 1.00 on a Pro Forma Basis, and

(iii)in case of Incremental Facilities that are unsecured, either (x) the Fixed
Charge Coverage Ratio is greater than or equal to 2.00 to 1.00 on a Pro Forma
Basis or (y) the Total Net Leverage Ratio is less than or equal to 3.75 to 1.00
on a Pro Forma Basis

(in each case, assuming (A) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, (B) any
Incremental Facilities are fully drawn and (C) the proceeds held as cash or Cash
Equivalents thereof or of other Indebtedness incurred substantially concurrently
therewith are not netted for the purposes of calculating the First Lien Net
Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net Leverage
Ratio) and, in each instance, for an amount not less than $5,000,000 (or a
principal amount equal to the Dollar Equivalent of $5,000,000) individually (or
such lesser amount which shall be approved by the Administrative Agent);

provided that Incremental Facilities

(1)shall be incurred pursuant to clause (y) above prior to utilization of any
capacity pursuant to clause (x) above,

(2)amounts incurred in reliance on clause (x) above concurrently with amounts
incurred in reliance on clause (y) above shall not be included as Indebtedness
in the First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Total Net Leverage Ratio or the Fixed Charge Coverage Ratio, as applicable, for
purposes of calculating any amounts that may be incurred pursuant to clause (y)
above on the same day and

(3)if all or any portion of any Incremental Facility was originally incurred or
issued in reliance on clause (x) above and thereafter such amount could have
been incurred pursuant to clause (y) above, such amount of such Incremental
Facility shall be reclassified, as the applicable Borrower may elect from time
to time, as having been incurred pursuant to clause (y) above and thereafter
shall not count as utilization of clause (x) above;

provided, further, that, notwithstanding the foregoing or anything to the
contrary set forth herein,

(1)Incremental Term Loans may be incurred without regard to any of the foregoing
limits to the extent that the Net Cash Proceeds of such Incremental Term Loans
are used on or about the date of incurrence to permanently prepay and refinance
Term

 

A-109

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Loans of any Tranche selected by the applicable Borrower on a dollar-for-dollar
basis, and any such Incremental Term Loans (the “Refinancing Incremental Term
Loans”) shall be deemed to have been incurred pursuant to this proviso, and

(2)New Revolving Credit Facilities may be incurred without regard to the
foregoing limits to the extent that such New Revolving Credit Facilities are
used on or about the date of incurrence to refinance and permanently reduce
Revolving Credit Commitments of any Tranche selected by Borrower on a
dollar-for-dollar basis, and any such Revolving Credit Commitments thereunder
(the “Refinancing Incremental Revolving Credit Commitments”) shall be deemed to
have been incurred pursuant to this proviso.  

Each such notice shall specify

a.the date (each, an “Increased Amount Date”) on which the applicable Borrower
proposes that the applicable Incremental Facility shall be effective, which
shall be a date not less than ten Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period
otherwise agreed to by the Administrative Agent in its sole discretion),

b.the identity of each Lender or Affiliate or other Person that is consented to
by the Administrative Agent (which consent shall not be unreasonably withheld)
and by the L/C Issuer to the extent such consent, if any, would be required
under Section 11.06 for an assignment of Loans or Revolving Credit Commitments
(any such Affiliate or other Person, a “New Incremental Lender”) to whom the
Borrowers propose any portion of such Incremental Facility be allocated and the
amounts of such allocations and

c.whether such Incremental Facility is to be an Incremental Term Facility or
Incremental Revolving Credit Facility.  Such Incremental Facility shall become
effective as of such Increased Amount Date;

provided that

(A)subject to Section 1.10, no Event of Default or Default shall exist on such
Increased Amount Date before or after giving effect to such Incremental
Facility,

(B)each of the conditions set forth in Section 5.02 (and in the cases of
Sections 5.02(a) and (b), subject to Section 1.10)) shall be satisfied and all
fees and expenses owing in respect of such increase to the Administrative Agent
and the Lenders have been paid;

(C)any Incremental Facility provided by any New Incremental Lender shall be
effected pursuant to one or more joinder agreements (an “Incremental Amendment”)
in form and substance satisfactory to the Administrative Agent and executed and
delivered by a Borrower (or Additional Borrower, if applicable) and the
Administrative Agent, each of which shall be recorded in the Register; and

 

A-110

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(D)the Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(ii)The creation or provision of any Incremental Facility or Incremental Loan
(and, in connection therewith, any amendment to the terms of this Agreement that
is necessary or appropriate to implement the provisions thereof or that is
favorable to the then-existing Lenders, in each case, as reasonably determined
by the Administrative Agent in its sole discretion) shall not require the
approval of any existing Lender other than any existing Lender providing all or
part of any Incremental Commitment.

(iii)The terms and provisions of any New Revolving Credit Facility (other than
pricing, maturity and fees) shall be, except as otherwise set forth herein or in
the joinder agreement set forth in Section 2.14(a), substantially identical to
the existing Revolving Credit Facility; provided that,

a.no New Revolving Credit Facility shall mature earlier than, or require any
scheduled amortization or mandatory commitment reduction prior to, the Revolving
Credit Maturity Date of any Tranche of Revolving Credit Loans (or, in the case
of Refinancing Incremental Revolving Credit Commitments, the final maturity date
of the Tranche of Revolving Credit Commitments that are being refinanced),

b.any guarantor of any New Revolving Credit Facility shall also be a Guarantor,

c.if secured, such New Revolving Credit Facility shall not be secured by any
assets that do not constitute Collateral and may not be secured pursuant to
security documentation that is materially more restrictive, when taken as a
whole, to the Loan Parties than the Loan Documents,

d.each New Revolving Credit Facility shall rank pari passu or junior in right of
payment and pari passu or junior with respect to security with the Obligations
or may be unsecured (and to the extent junior in right of payment or security,
shall be subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent) and

e.each New Revolving Credit Facility established under the Loan Documents shall
provide that

(1)the borrowing and repayment (except for (1) repayments required upon the
maturity of any Revolving Credit Loan or Incremental Revolving Credit Loan and
(2) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (B) below)) under Incremental Revolving Credit
Facilities after the date of obtaining any Incremental Revolving Credit Facility
shall be made on a pro rata basis with the Revolving Credit Facilities and

(2)the permanent repayment of Incremental Revolving Credit Loans, and
termination of commitments, under Incremental Revolving Credit Facilities

 

A-111

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

after the date of obtaining any Incremental Revolving Credit Facility shall be
made on a pro rata basis with the Revolving Credit Facilities, except that any
Borrower shall be permitted to permanently repay and terminate commitments under
any Revolving Credit Facility or Incremental Revolving Credit Facility on a
better than pro rata basis as compared to any such facility with a later
maturity date.

(iv)The terms and provisions of any Incremental Term Loans shall be, if such
Incremental Term Loans are not Initial Term Loans, except as otherwise set forth
herein or in the joinder agreement set forth in Section 2.14(a), substantially
identical to the Initial Term Loans, as applicable; provided that, except as
otherwise set forth herein or in the joinder agreement set forth in Section
2.14(a), then

a.the weighted average life to maturity of any New Term Loan Facility shall be
no shorter than the weighted average life to maturity such refinanced Tranche of
theof any then outstanding Term Loans, (or, in the case of any New Term Loans
that are Refinancing Incremental Term Loans, the weighted average life to
maturity of the Tranche of Term Loans that are being refinanced),

b.the final maturity date with respect to any New Term Loans shall be no earlier
than the maturity date of such refinanced Trancheany then outstanding Term Loans
(or, in the case of any New Term Loans that are refinancing Incremental Term
Loans, the final maturity date of the Tranche of Term Loans that are being
refinanced),

c.if the Yield on any New Term Loans which are (a) incurred hereunder no later
than 12 months after the Closing2020 Incremental Amendment Effective Date and
(b) are secured on a pari passu basis with the 2020 Incremental Term Loans
exceeds by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”) the Applicable Rate
then in effect for any 2020 Incremental Term Loans, then the Applicable Rate
(together with, as provided in the proviso below, the Adjusted Eurocurrency Rate
or Base Rate floor) then in effect for 2020 Incremental Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the New Term Loans (and if the margins on the New Term Loans are subject to a
leveraged-based pricing grid, appropriate increases to the Applicable Rates for
the 2020 Incremental Term Loans, consistent with the foregoing, shall be made);
provided that, if any New Term Loans include an Adjusted Eurocurrency Rate or
Base Rate floor that is greater than the Adjusted Eurocurrency Rate or Base Rate
floor then applicable to any 2020 Incremental Term Loans, such differential
between interest rate floors shall be included in the calculation of Yield for
purposes of this clause (iii), but only to the extent an increase in the
Adjusted Eurocurrency Rate or Base Rate floor applicable to such 2020
Incremental Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the Adjusted Eurocurrency Rate and Base Rate
floors (but not the Applicable Rate) applicable to the Term Loans shall be
increased to the extent of such differential between interest rate floors (this
clause (iii), the “MFN Adjustment”),

d.any guarantor of any New Term Loan Facility shall also be a Guarantor,

 

A-112

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

e.if secured, such New Term Loan Facility shall not be secured by any assets
that do not constitute Collateral and may not be secured pursuant to security
documentation that is more restrictive to the Loan Parties than the Loan
Documents, and

f.each New Term Loan Facility shall rank pari passu or junior in right of
payment and pari passu or junior with respect to security with the Obligations
or may be unsecured (and to the extent subordinated in right of payment or
security, shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent).

Each joinder agreement referred to in Section 2.14(a) may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, as reasonably determined by
the Administrative Agent in its sole discretion, to effect the provision of this
Section 2.14.

(v)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Loans that are to be additional Term Loans or Revolving Credit
Loans, as applicable, and when originally made, are included in each Borrowing
of outstanding Term Loans or Revolving Credit Loans, as applicable, on a pro
rata basis.  This may be accomplished at the discretion of the Administrative
Agent by requiring each outstanding Eurocurrency Rate Loan to be converted into
a Base Rate Loan on the date of each such Incremental Loan, or by allocating a
portion of each such Incremental Loan to each outstanding applicable
Eurocurrency Rate Loans on a pro rata basis, even though as a result thereof
such Incremental Loan may effectively have a shorter Interest Period than the
Loans included in the Borrowing of which they are a part (and notwithstanding
any other provision of this Agreement that would prohibit such an initial
Interest Period).  Any conversion of Eurocurrency Rate Loans to Base Rate Loans
made pursuant to the preceding sentence shall be subject to Section 3.05.  If
any Incremental Loan is to be allocated to an existing Interest Period for a
Eurocurrency Rate Loan then, subject to Section 2.08(b), the interest rate
applicable to such Incremental Loan for the remainder of such Interest Period
shall equal the Adjusted Eurocurrency Rate for a period approximately equal to
the remainder of such Interest Period (as determined by the Administrative Agent
two Business Days before the date such Incremental Loan is made) plus the
Applicable Rate then in effect.  In addition, to the extent any Incremental Term
Loans are to be additional Term Loans, the applicable scheduled amortization
payments under Section 2.07 required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

(vi)Prior to the Increased Amount Date, if the Restricted Subsidiary incurring
the Incremental Facility is an Additional Borrower, such Subsidiary shall
deliver to the Lenders providing the Incremental Facility (including any New
Incremental Lender) and the Administrative Agent, such documentation and other
information reasonably requested by such Lenders or the Administrative Agent for
purposes of complying with all necessary “know-your-customer” or other similar
checks under all applicable laws and regulations and no written objection
submitted by any of the Lenders or the Administrative Agent within five Business
Days of the date of receipt of such documentation and other information shall
have been given by such Lenders or the Administrative Agent.

 

A-113

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Any obligations in respect of borrowings by any Borrower or any Additional
Borrower under this Agreement will constitute “Obligations” for all purposes of
the Loan Documents.  If the Incremental Facility is incurred in a currency other
than Dollars, this Agreement may be amended to reflect such new currency
hereunder, which amendment must be mutually agreed to by the Administrative
Agent and Holdings.

(vii)For the avoidance of doubt, no amendment, waiver or consent pursuant to
Section 11.01 shall impose any greater restriction on the ability of any Lender
to assign any of its rights or obligations hereunder with respect to any New
Term Loan Facility without the written consent of the holders of a majority of
the aggregate unpaid principal amount of such Term Loan Commitments and New Term
Loans outstanding under such New Term Loan Facility.

(viii)Any Incremental Facility that is secured on a junior lien basis to the
Obligations or is unsecured shall be established pursuant to separate
documentation from the Loan Documents.

For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Incremental Term Loans pursuant to this
Section 2.14 shall be deemed an optional prepayment under Section 2.05(a).

(o)Defaulting Lender.

(i)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

a.Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
11.01.

b.Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuers hereunder;

third, to cash collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15(d);

fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting

 

A-114

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

fifth, if so determined by the Administrative Agent and Holdings, to be held in
a deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15(d);

sixth, to the payment of any amounts owing to the Lenders or the L/C Issuers as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowing in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, such Defaulting Lender until such time as all Loans and L/C Exposure
are held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(v).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

c.Subject to Section 11.06(b)(viii) hereof, the failure of any Defaulting Lender
to make the Loan to be made by it as part of any Borrowing shall constitute a
material breach by such Defaulting Lender of this Agreement and, to the extent
such Defaulting Lender fails to cure the default pursuant to Section 2.15(b)
hereof within five Business Days shall entitle the Borrowers to replace
the Defaulting Lender with one or more substitute Lenders, and the Defaulting
Lender shall have no right to refuse to be replaced hereunder. The notice from
the Borrowers to the Administrative Agent and such Defaulting Lender being
replaced shall specify an effective date for such replacement, which date shall
be at least two Business Days, but not later than fifteen Business Days,

 

A-115

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

after the date such notice is given. Prior to the effective date of such
replacement, the Defaulting Lender shall execute and deliver an Assignment and
Assumption, subject only to the Defaulting Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Assumption prior to the effective date of such replacement,
the Defaulting Lender shall be deemed to have executed and delivered such
Assignment and Assumption. The replacement of any Defaulting Lender shall be
made in accordance with the terms of Section 11.15.

d.Certain Fees.  

(1)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(2)Each Revolving Credit Lender that is a Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
available amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.15(d).

(3)With respect to any Letter of Credit Fees not required to be paid to any
Revolving Credit Lender that is a Defaulting Lender (as “Defaulting Revolving
Credit Lender”) pursuant to clause (B) above, the Borrowers shall (x) pay to
each non-Defaulting Revolving Credit Lender that portion of any such fee
otherwise payable to such Defaulting Revolving Credit Lender with respect to
such Defaulting Revolving Credit Lender’s obligation to fund participations in
respect of Letters of Credit that have been reallocated to such non-Defaulting
Revolving Credit Lender pursuant to Section 2.15(a)(v) below, (y) pay to each
L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Revolving Credit Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Revolving Credit Lender and (z) not be required to
pay the remaining amount of any such fee.

e.Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Revolving Credit Lender’s obligation to fund participations
in respect of Letters of Credit shall be reallocated among the non-Defaulting
Revolving Credit Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Revolving Credit Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) the Outstanding Amount of
each non-Defaulting Revolving Credit Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of each Revolving Credit Lender’s funded
participations in L/C Obligations (prior to giving effect to such reallocation)
being deemed ‘held’ by such

 

A-116

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Revolving Credit Lender for this purpose) do not exceed the Revolving Credit
Commitment of such non-Defaulting Revolving Credit Lender.  Subject to Section
11.23, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

f.Cash Collateral.  If the reallocation described in clause (v) above cannot, or
can only partially, be effected, the Borrowers shall, without prejudice to any
right or remedy available to it hereunder or under law, cash collateralize any
L/C Issuer’s Fronting Exposure (after giving effect to any partial reallocation
pursuant to clause (v) above) in accordance with the procedures set forth in
Section 2.15(d) for so long as such Obligations are outstanding.

(ii)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(v)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(iii)New Letters of Credit.  So long as any Revolving Credit Lender is a
Defaulting Lender, no L/C Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto (determined after giving effect to
Section 2.15(a)(v) and any cash collateral provided by such Defaulting Lender).

(iv)Cash Collateral.  

a.At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent) the Borrowers shall cash collateralize
such L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.15(a)(v) and any cash collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

b.The Borrowers, and to the extent provided by any Defaulting Revolving Credit
Lender, such Defaulting Revolving Credit Lender, hereby grant to the
Administrative Agent, for the benefit of each L/C Issuer, and agrees to
maintain, a first

 

A-117

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

priority security interest in all such cash collateral as security for the
Defaulting Revolving Credit Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (iii) below.  If
at any time the Administrative Agent determines that cash collateral is subject
to any right or claim of any Person other than the Administrative Agent and such
L/C Issuer as herein provided (other than Permitted Liens), or that the total
amount of such cash collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional cash collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any cash collateral
provided by the Defaulting Revolving Credit Lender).

c.Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section 2.15 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Revolving Credit Lender’s
obligation to fund participations in respect of Letters of Credit (including, as
to cash collateral provided by a Defaulting Revolving Credit Lender, any
interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

d.Cash collateral (or the appropriate portion thereof) provided to reduce any
L/C Issuer’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such L/C Issuer that there exists excess cash
collateral; provided that, subject to this Section 2.15 the Person providing
cash collateral and such L/C Issuer may agree that cash collateral shall be held
to support future anticipated Fronting Exposure or other obligations; provided,
further, that to the extent that such cash collateral was provided by a
Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(p)Extension of Term Loans and Revolving Credit Commitments.

(i)The Borrowers may at any time and from time to time request that all or a
portion of the (i) Term Loans of one or more Tranches existing at the time of
such request (each, an “Existing Term Loan Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or (ii) Revolving Credit Commitments and
Revolving Credit Loans of one or more Tranches existing at the time of such
request (each, an “Existing Revolving Tranche” and together with the Existing
Term Loan Tranches, each an “Existing Tranche”, and the Revolving Credit
Commitments of such Existing Revolving Tranche, the “Existing Revolving Credit
Commitments”, and the Revolving Credit Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans” and, together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Credit
Tranche”, as applicable, and each an “Extended Tranche”, and the Term Loans,
Revolving Credit Commitments or Revolving Credit Loans, as applicable, of such
Extended Tranches, the “Extended Term Loans”, “Extended Revolving Credit
Commitments” or “Extended Revolving

 

A-118

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Credit Loans”, as applicable and, collectively, the “Extended Loans”) and to
provide for other terms consistent with this Section 2.16; provided that

a.no Event of Default pursuant to Section 9.01(a), (f) or (g) shall have
occurred and be continuing at the time of such extension or would exist after
giving effect to such extension,

b.any such request shall be made by Holdings to all Lenders within any one or
more Tranches of Term Loans or Revolving Credit Commitments and Revolving Credit
Loans, as applicable, (whether under one or more Tranches) on a pro rata basis
(based on the aggregate outstanding principal amount of the applicable Term
Loans or on the aggregate Revolving Credit Commitments within any one or more
Tranches, as applicable) and

c.any applicable Minimum Extension Condition shall be satisfied unless waived by
the Borrowers in its sole discretion.  

In order to establish any Extended Tranche, the Borrowers shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar, when taken as a whole, to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except

(x)all or any of the final maturity dates of such Extended Tranches may be
delayed to later dates than the final maturity dates of the Specified Existing
Tranche,

(y)(A) the interest margins with respect to the Extended Tranche may be higher
or lower than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A) and

(z)in the case of an Extended Term Tranche, so long as the weighted average life
to maturity of such Extended Tranche would be no shorter than the remaining
weighted average life to maturity of the Specified Existing Tranche,
amortization rates with respect to the Extended Term Tranche may be higher or
lower than the amortization rates for the Specified Existing Tranche, in each
case to the extent provided in the applicable Extension Amendment;

provided that, notwithstanding anything to the contrary set forth in this
Section 2.16 or otherwise, assignments and participations of Extended Tranches
shall be governed by the same or, at the Borrowers’ discretion, more restrictive
assignment and participation provisions applicable to Initial Term Loans or
Initial Revolving Credit Commitments, as applicable, set forth in Section
11.06.  No Lender shall have any obligation to agree to have any of its Existing
Loans converted into an Extended Tranche pursuant to any Extension Request.  Any
Extended Tranche shall constitute a separate Tranche of Loans from the Specified
Existing Tranches and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

 

A-119

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)The Borrowers shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche.  In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this Section
2.16 (each, an “Extension”), the Borrowers shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this Section
2.16.  The Borrowers may amend, revoke or replace an Extension Request pursuant
to procedures reasonably acceptable to the Administrative Agent at any time
prior to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Loan Tranche or Existing Term Loan Tranches are
requested to respond to the Extension Request.  Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by
Borrower).  The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

(iii)Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.16(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.16(a), or amendments to
any other terms (including representations and warranties, conditions,
prepayments, covenants or events of default) that are necessary or appropriate
to implement the provisions thereof or that are favorable to the then-existing
Lenders, as reasonably determined by the Administrative Agent in its sole
discretion, and which, in each case, except to the extent expressly contemplated
by the last sentence of this Section 2.16(c) and notwithstanding anything to the
contrary set forth in Section 11.01, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby and any L/C Issuers with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, the
Extending Lenders with respect to the Extended Tranches and any L/C Issuers with
respect to the Extended Tranches.  Subject to the requirements of this Section
2.16 and without limiting the generality or applicability of Section 11.01 to
any Section 2.16 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.16 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.16 Additional Amendments do not become effective prior to the time
that such Section 2.16 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Tranches provided

 

A-120

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

for in any Extension Amendment) by such of the Lenders, Loan Parties and other
parties (if any) as may be required in order for such Section 2.16 Additional
Amendments to become effective in accordance with Section 11.01; provided,
further, that no Extension Amendment may provide for (i) any Extended Tranche to
be secured by any Collateral or other assets of any Loan Party that does not
also secure the applicable Existing Tranches or be guaranteed by any Person
other than the Guarantors and (ii) so long as any Existing Term Loan Tranches
are outstanding, any mandatory prepayment provisions that do not also apply to
the Existing Term Loan Tranches (other than Existing Term Loan Tranches secured
on a junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata or otherwise
more favorable basis.  Notwithstanding anything to the contrary set forth in
Section 11.01, any such Extension Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable judgment of Holdings and the Administrative
Agent, to effect the provisions of this Section 2.16; provided that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Section 2.16 Additional Amendment. Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
Section 2.16(a) (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Tranche so converted by such Lender on
such date, and such Extended Tranches shall be established as a separate Tranche
from the Specified Existing Tranche and from any other Existing Tranches
(together with any other Extended Tranches so established on such date).

(iv)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.06 (with the assignment fee and any other costs and expenses to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Extended Loans on the terms set forth in such
Extension Amendment; provided, further, that all obligations of the Borrowers
owing to the Non-Extending Lender relating to the Existing Loans so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender
concurrently with such Assignment and Assumption.  In connection with any such
replacement under this Section 2.16, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non‑Extending Lender shall be deemed to have
executed and delivered such Assignment and Assumption as of such date and
Holdings shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption on behalf of such Non-Extending Lender.

 

A-121

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(v)Following any Extension Date, with the written consent of Holdings, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to
Holdings and the Administrative Agent at least ten (10) Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of Holdings or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Lender in respect of such Extended Tranche as
consideration for its Extension into such Extended Tranche.  Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be Extended Loans of the applicable Extended Tranche,
and any Existing Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Loans” of the applicable Tranche.

With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.16, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that Holdings may elect to specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in the
Borrowers’ sole discretion and may be waived by the Borrowers) of Existing Loans
of any or all applicable Tranches be extended.  The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
Section 2.07) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16.

For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Extension in accordance with this Section 2.16.

For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Term Loans and Revolving Credit Commitments
pursuant to this Section 2.16 shall be deemed an optional prepayment under
Section 2.05(a).

(q)Interest Act (Canada).

(i)For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360‑day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

(ii)Each Canadian Loan Party acknowledges and confirms that:

 

A-122

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

a.clause (a) above satisfies the requirements of Section 4 of the Interest Act
(Canada) to the extent it applies to the expression or statement of any interest
payable under any Loan Document; and

b.such Canadian Loan Party is able to calculate the yearly rate or percentage of
interest payable under any Loan Document based upon the methodology set out in
clause (a) above.

(iii)Any provision of this Agreement that would oblige a Canadian Loan Party to
pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian Loan
Party, which shall be required to pay interest on money in arrears at the same
rate of interest payable on principal money not in arrears.

(iv)If any provision of this Agreement would oblige a Canadian Loan Party to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Secured Party of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Secured Party of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:

a.first, by reducing the amount or rate of interest; and

b.thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

SECTION 17.

TAXES, YIELD PROTECTION AND ILLEGALITY

(a)Taxes.

(i)Except as required by applicable law, any and all payments by or on behalf of
any Loan Party to or for the account of the Administrative Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings (including back-up withholding) or similar
charges imposed by any Governmental Authority, and all interest, penalties or
other liabilities with respect thereto (hereinafter referred to as “Taxes”),
excluding, in the case of the Administrative Agent and each Lender,

(A)taxes imposed on or measured by its overall net income, and franchise taxes
imposed on it (in lieu of net income taxes), in each case, (x) by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized, maintains
a lending office, or (y) is subject to tax

 

A-123

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

by virtue of any present or former connection (other than solely having
executed, delivered, performed its obligations, received or perfected a security
interest under, received payments under, engaged in any other transaction
pursuant to or enforced the Loan Documents, or sold or assigned an interest in
any Loan or Loan Document),

(B)branch profits taxes imposed by a jurisdiction described under clause (A)
above,

(C)in the case of a Foreign Lender with respect to a US Borrower (other than an
assignee pursuant to a request by the Borrowers under Section 11.15), any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender under the law applicable at the time such Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Lender (or its assignor, if any) was entitled, immediately before
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to this Section 3.01,

(D)taxes attributable to the failure to comply with Section 11.14,

(E)any U.S. federal withholding taxes imposed under FATCA and

(F)in the case of a Lender with respect to a Borrower that is a Canadian Loan
Party (other than an assignee pursuant to a request by the Borrowers under
Section 11.15), any Canadian federal withholding tax that is imposed on amounts
payable to or for the benefit of the Lender arising as a result of such Lender
(i) not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) with a Canadian Loan Party, or (ii) being a “specified non-resident
shareholder” of a Canadian Loan Party or a non-resident person not dealing at
arm’s length with a “specified shareholder” of a Canadian Loan Party (in each
case within the meaning of the Income Tax Act (Canada)) (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, interest, penalties and other liabilities being hereinafter
referred to as “Non-Excluded Taxes”).

Notwithstanding the foregoing, if any Taxes are required to be deducted from or
in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender,

a.such Loan Party shall make such deductions,

b.such Loan Party shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws,

c.if such Tax is a Non-Excluded Tax, the sum payable by the Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01), each
of the Administrative Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made on account of
Non-Excluded Taxes and

d.as soon as practicable after the date of such payment, such Loan Party shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) or

 

A-124

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(ii)In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary, intangible, recording, filing or similar taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding any such taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 11.15) (hereinafter referred
to as “Other Taxes”).

(iii)Each Loan Party agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of any Non-Excluded Taxes and Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) payable or paid by the
Administrative Agent and such Lender or required to be withheld or deducted from
a payment to such party and (ii) any reasonable expenses arising therefrom or
with respect thereto, in each case whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, except for any interest and penalties with respect to
Non-Excluded Taxes or Other Taxes to the extent such Non-Excluded Taxes or Other
Taxes are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Lender. Payment under this
Section 3.01(c) shall be made within 30 days after the date such Lender or the
Administrative Agent makes a demand therefor. A certificate as to the amount of
such payment or liability delivered to the Loan Party by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(iv)If any Lender is entitled to a refund, as determined by such Lender in its
sole discretion exercised in good faith (including any credit in lieu of a
refund) of any Taxes with respect to which it has been indemnified pursuant to
this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), such Lender shall pay over such refund to the applicable
Loan Party (but only to the extent of additional amounts paid by the Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Loan Party, upon the request of such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender in the event such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary set forth in
this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Lender to make available its

 

A-125

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

tax returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or any other Person.

(b)Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans, or to determine or charge interest rates based upon the Adjusted
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans and the calculation of Base Rate
based upon the Adjusted Eurocurrency Rate shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
each Loan Party shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurocurrency Rate Loans or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the applicable Loan Party shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

(c)Inability to Determine Rates.

(i)If the Required Lenders reasonably determine that

a.for any reason adequate and reasonable means do not exist for determining the
Eurocurrency Rate or the Adjusted Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (including because the
US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate, as applicable, is not
available or published on a current basis),

b.they are unable to obtain matching deposits in the London inter-bank market at
or about 11:00 a.m. (London time) on the second Business Day before the making
of a Borrowing in sufficient amounts to fund their respective Loans as a part of
such Borrowing during its Interest Period or

c.the Eurocurrency Rate or the Adjusted Eurocurrency Rate for any Interest
Period for such Loans will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurocurrency Rate
Loans for such Interest Period, the Administrative Agent will promptly so notify
Holdings and each Lender.

Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans and the calculation of Base Rate based upon Adjusted Eurocurrency Rate
shall be suspended until the

 

A-126

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, in the case of Eurocurrency Rate Loans will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in (or, in the case of any applicable Loan in an Alternative Currency,
in an amount equal to the Dollar Equivalent thereof) the amount specified
therein.

(ii)Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that (i) adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate or the Adjusted Eurocurrency Rate for any
requested Interest Period, including, without limitation, because the US LIBO
Rate, EURIBO Rate or Alternate Currency LIBO Rate, as applicable, is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (ii) the supervisor for the administrator of the US LIBO Rate,
EURIBO Rate or Alternate Currency LIBO Rate, as applicable, or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the US LIBO Rate, EURIBO Rate
or Alternate Currency LIBO Rate, applicable, shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), then, after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrowers may amend this Agreement
to replace the Eurocurrency Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the Eurocurrency Rate (it being agreed that such rate
shall at no time be less than 0.00% per annum) (any such proposed rate, a
“Successor Rate”), together with any proposed Successor Rate Conforming Changes
and, notwithstanding anything to the contrary set forth in Section 11.01, any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment.  

(iii)If no Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans and the
calculation of Base Rate based upon Adjusted Eurocurrency Rate shall be
suspended (to the extent of the affected US LIBO Rate, EURIBO Rate or Alternate
Currency LIBO Rate or Interest Periods).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Eurocurrency Rate Loan of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(iv)“Successor Rate Conforming Changes” as used in this Section 3.03, means,
with respect to any proposed Successor Rate, any conforming changes to the
definition of Base Rate,

 

A-127

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

(d)Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

(i)If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non‑Excluded Taxes or Other Taxes, in each case, addressed by Section 3.01,
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(ii)If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

(iii)The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Rate funds or deposits (currently known as
“Eurocurrency Liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrowers
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

 

A-128

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iv)Failure or delay on the part of any Lender, any L/C Issuer or the
Administrative Agent to demand compensation pursuant to this Section 3.04 shall
not constitute a waiver of such Lender’s, such L/C Issuer’s or the
Administrative Agent’s right to demand such compensation; provided that the
Borrowers shall not be under any obligation to compensate any Lender, any L/C
Issuer or the Administrative Agent under Section 3.04(a) or (b) for increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender, such L/C Issuer or the Administrative
Agent knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any change in law within such 120-day
period.  The protection of this Section 3.04 shall be available to each Lender,
each L/C Issuer and the Administrative Agent regardless of any possible
contention of the invalidity or inapplicability of the change in law that shall
have occurred or been imposed.

(v)Notwithstanding anything set forth herein to the contrary, for purposes of
this Section 3.04, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” or “change in the interpretation of
law”, regardless of the date enacted, adopted or issued.

(e)Funding Losses.  Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

(i)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower;

(iii)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.15; or

(iv)any payment by the Borrowers of the principal of or interest on any
Revolving Credit Loan (or interest due thereon) denominated in a different
currency from the currency in which the applicable Revolving Credit Loan is
denominated;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

A-129

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Adjusted Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the London interbank
eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

(f)Matters Applicable to all Requests for Compensation.

(i)A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder and the calculation thereof in reasonable detail shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

(ii)Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may replace such Lender in accordance with Section 11.15.

(g)Pro Rata Treatment.  Except as required under Section 3.02 or otherwise in
this Agreement, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Term Loan Commitments or Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders within the Tranche or particular Borrowing being paid or prepaid, as the
case may be, in accordance with the terms of this Agreement, in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans).  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

(h)Survival.  All of the Borrowers’ obligations under this Article III shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, termination of the
Term Loan Commitments, the Total Revolving Credit Commitments and repayment,
satisfaction or discharge of all other Obligations hereunder.

 

A-130

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

SECTION 18.

GUARANTY

(a)The Guaranty.  

(i)Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any setoff, counterclaim, demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

(ii)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount as will result in such obligations with respect
hereto and thereto not constituting a fraudulent transfer or conveyance after
giving full effect to the liability under such guarantee set forth in Article IV
hereof and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor.

(b)Obligations Unconditional.

(i)The obligations of the Guarantors under Section 4.01(a) are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(a) that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor, as applicable, shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Loan Party for amounts paid under this Article IV until such time as the
Obligations have been paid in full.

(ii)Without limiting the generality of Section 4.02(a), it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:

 

A-131

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

a.at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

b.any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

c.the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

d.any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor); or

e.any law or regulation of any jurisdiction or any other event affecting any
term of the Obligations.

(iii)With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.

(c)Reinstatement.  The obligations of the Guarantors under this Article IV shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Arrangers, the 2020 Incremental Lead
Arrangers, the Administrative Agent, the Collateral Agent, each L/C Issuer and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by such Persons in
connection with such rescission or restoration, including any such reasonable
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

(d)Certain Additional Waivers.  Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations except through the
exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

 

A-132

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(e)Remedies.  The Guarantors agree that, to the fullest extent permitted by law,
as between the Guarantors on the one hand, and the Administrative Agent, for the
ratable benefit of the Secured Parties on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.02) for purposes of Section 4.01(a) notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01(a).

(f)Rights of Contribution.  The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor with respect to the Obligations
in accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been Fully Satisfied, and none of the Guarantors shall exercise
any such contribution rights until the Obligations have been paid in full.

(g)Guarantee of Payment; Continuing Guarantee.  The guarantee given by the
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations, whenever arising.

(h)Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a Discharge of Guaranteed
Obligations.  Each Qualified ECP Guarantor intends that this Section 4.08
constitute, and this Section 4.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

18.09Guarantee Limitations.

(a)Notwithstanding any other provision of this Article IV, the guarantee,
indemnity and other obligations of any Guarantor incorporated in The Netherlands
expressed to be assumed in this Article IV shall be deemed not to be assumed by
such Guarantor to the extent that the same would constitute unlawful financial
assistance within the meaning of Article 2:98c Dutch Civil Code or any other
applicable financial assistance rules under any relevant jurisdiction (the
“Prohibition”) and the provisions of this Agreement and the other Loan
Documents  shall be construed accordingly.  For the avoidance of doubt, it is
expressly acknowledged that the relevant Guarantors

 

A-133

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

will continue to guarantee all such obligations which, if included, do not
constitute a violation of the Prohibition.

(b)With respect to any Restricted Subsidiary, the guarantee, indemnity and other
obligations expressed to be assumed in this Article IV are further subject to
any limitations as set out in the Subsidiary Joinder Agreement applicable to
that Restricted Subsidiary

SECTION 19.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

(a)Conditions to Initial Credit Extension.  The obligation of each Lender to
honor any Request for Credit Extension on the Closing Date is subject to the
following conditions precedent:

(i)The Administrative Agent shall have received from each Loan Party that is a
party hereto a counterpart of this Agreement signed on behalf of such party.

(ii)The Administrative Agent shall have received: (i) from the Loan Parties,
executed counterparts of each applicable Collateral Document and the Perfection
Certificate, (ii) from the Initial Borrower, a Note executed by the Initial
Borrower for each Lender that requests such a Note, (iii) with respect to (x)
each Loan Party (including Holdings) that is not a Canadian Subsidiary, UCC-1
financing statements, as applicable, in a form appropriate for filing in the
state of organization or formation, the jurisdiction in which its chief
executive office is located or the jurisdiction in which its assets are located,
as the case may be, of such Loan Party and for Holdings and any Loan Party that
is a Foreign Subsidiary, the District of Columbia, (y) each Loan Party that is a
Canadian Subsidiary, evidence of filing of financing statements under the
Personal Property Security Act in each jurisdiction of organization or
formation, the jurisdiction in which its chief executive office or domicile is
located and the jurisdiction in which its assets are located and (z) Holdings,
evidence of instructions being provided to its registered agent to create and
maintain a register of charges and to enter particulars of the security created
pursuant to the Collateral Documents in such register of charges and to effect
registration of particulars of the Collateral at the Registry of Corporate
Affairs in the British Virgin Islands pursuant to Section 163 of the Business
Companies Act, (iv) executed Intellectual Property Security Agreements and
Canadian IP Security Agreements as required pursuant to the Collateral
Documents, (v) delivery of certificates for certificated Equity Interests that
constitute Collateral, together with appropriate instruments of transfer
endorsed in blank, and (vi) all agreements or instruments representing or
evidencing the Collateral accompanied by instruments of transfer and stock
powers undated and endorsed in blank; provided that, to the extent any
Collateral may not be perfected by (A) the filing of a UCC financing statement
or Personal Property Security Act financing statement or (B) taking delivery and
possession of a certificate for a certificated Equity Interest that constitutes
Collateral (provided that in the case of Equity Interests in Subsidiaries of the
Initial Borrower, such certificates shall be required to be delivered on the
Closing Date only to the extent delivered to Holdings or the Initial Borrower on
or prior to the Closing Date), if the perfection of the Collateral Agent’s
security interest in such Collateral may not be accomplished on or prior to the
Closing Date, then the perfection of the security interest in such Collateral
shall not constitute a condition precedent to the availability of the Facilities
on the Closing Date but, instead, may be accomplished within 90 days of the
Closing Date, or such longer period as the Administrative Agent may agree.

 

A-134

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)The Administrative Agent shall have received a customary closing
certificate from a secretary, assistant secretary or similar officer or
authorized representative of each Loan Party that is a party hereto, in each
case, certifying as to (i) resolutions duly adopted by the board of directors
(or equivalent governing body) of each such Loan Party authorizing the
execution, delivery and performance of this Agreement (and the Loan Documents or
other documents executed in connection herewith or therewith), (ii) the accuracy
and completeness of copies of the certificate or articles of incorporation,
continuation, amalgamation, association or organization (or memorandum of
association or other equivalent thereof) of each such Loan Party certified by
the relevant authority of the jurisdiction of organization of each such Loan
Party and copies of the by‑laws or operating, management, partnership,
shareholders or similar agreement of each such Loan Party and that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date), (iii) incumbency (to the extent applicable) and specimen
signatures of each officer, director or authorized representative executing any
Loan Document on behalf of each such Loan Party and (iv) the good standing (or
subsistence or existence) of each such Loan Party from the Secretary of State
(or similar official) of the state or other jurisdiction of such Loan Party’s
organization (to the extent relevant and available in the jurisdiction of
organization of such Loan Party).

(iv)The Initial Borrower shall have paid or caused to have been paid to the
Administrative Agent and the Collateral Agent all reasonable out-of-pocket costs
and expenses of the Administrative Agent required in connection with this
Agreement, including expenses associated with the arrangement, negotiation and
preparation of this Agreement, and the reasonable and documented fees,
disbursements and other charges of Latham & Watkins LLP and other local counsel
to the Secured Parties.

(v)The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler P.C., counsel to the Initial Borrower and, to the limited
extent New York law is applicable, the other Loan Parties party hereto, as
customary for transactions of this type, and (ii) local counsel to the Loan
Parties party hereto, as customary for transactions of this type.

(vi)Each Lender shall have received, if requested at least five Business Days in
advance of the Closing Date, a Note, payable to such Lender, duly executed by
the Initial Borrower.

(vii)To the extent requested at least ten Business Days prior to the Closing
Date, the Lenders shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act, and (ii) a Beneficial Ownership
Certification in relation to any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, in each case, at least five
Business Days prior to the Closing Date.

(viii)The Administrative Agent shall have received a Request for Credit
Extension prior to (i) 12:00 noon, New York City time, one Business Day prior to
the Closing Date in the case of Base Rate Loans and (ii) 12:00 p.m., New York
City time, three Business Days prior to the Closing Date in the case of
Eurocurrency Rate Loans (in each case, or such shorter period as may be agreed
to by the Administrative Agent in its sole discretion) requesting that each
Lender make the Loans on the requested funding date and specifying the amount to
be borrowed.

 

A-135

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ix)The Administrative Agent shall have received a certificate from a financial
officer of Holdings substantially in the form attached hereto as Exhibit D, to
the effect that, immediately before and after giving effect to the Transactions
contemplated hereby, Holdings and its Subsidiaries, taken as a whole, are
Solvent.

(x)(i) The Specified Representations shall be true and correct in all material
respects as of the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date) (and in each case,
all respects if qualified by “materiality”, “Material Adverse Effect” or other
similar qualifier) and (ii) the Specified Acquisition Agreement Representations
shall be true and correct.  The Administrative Agent shall have received a
customary certificate from a Responsible Officer of the Initial Borrower.

(xi)The Administrative Agent shall have received the Audited Financial
Statements of APi, the Audited Financial Statements of Holdings, the Unaudited
Financial Statements of APi, the Unaudited Financial Statements of Holdings and
the Pro Forma Financial Statements.

(xii)The Arrangers shall have received all fees due and payable by Holdings on
the Closing Date as separately agreed to by such parties and Holdings shall have
paid or, substantially concurrently with the initial Credit Extension, shall pay
on the Closing Date any other fees separately agreed that are due and payable on
the Closing Date.

(xiii)The Committed Warrant Exchange and Rollover shall have occurred.  The
Borrower Equity Contribution shall have been made or will be made concurrently
with the Closing Date.  The APi Acquisition shall have been consummated or will
be consummated concurrently with the initial funding under the applicable
Facilities in accordance with the APi Acquisition Agreement; provided that no
amendment, modification or waiver of any term thereof or any condition to
Holding’s obligation to consummate the APi Acquisition thereunder (other than
any such amendment, modification or waiver that is not materially adverse to any
interest of the Lenders) shall be made or granted, as the case may be, without
the prior written consent of the Arrangers (such consent not to be unreasonably
withheld) (it being understood that (x) any change in the price (including any
price decrease) of the APi Acquisition of 10% or greater will be deemed to be
materially adverse to the interests of the Lenders and will require the prior
written consent of the Arrangers (such consent not to be unreasonably withheld),
and any such reduction of price shall be applied to reduce the Initial Term Loan
Commitment and the Initial Term Loan borrowed on the Closing Date and (y) any
change to the definition of “Material Adverse Effect” (under and as defined in
the APi Acquisition Agreement) shall be deemed to be materially adverse to the
interests of the Lenders).  The Borrower Equity Contribution and the proceeds of
the Non-Founder Warrant Exchange, if any, and the Committed Warrant Exchange and
Rollover shall be applied to finance the APi Acquisition, the Existing Credit
Agreement Refinancing and/or the costs of the Transactions.

(xiv)After giving effect to the Transactions, the Existing Credit Agreement
Refinancing and other indebtedness refinancing will be consummated.

(o)Since the date of the APi Acquisition Agreement, there has not been a
“Material Adverse Effect” as defined in the APi Acquisition Agreement.

 

A-136

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(p)No Event of Default pursuant to Section 9.01(a) or (f) shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom.

For purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.

Any Request for Credit Extension submitted by the Initial Borrower on the
Closing Date shall be deemed to be a representation and warranty that the
condition specified in Sections 5.01(p) has been satisfied.

(b)Conditions to all Credit Extensions after the Closing Date.  The obligation
of each Lender to honor any Request for Credit Extension after the Closing Date
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(i)The representations and warranties of each Loan Party contained in Article VI
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(ii)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii)The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(iv)Solely with respect to any Credit Extension under the Revolving Credit
Facility, if as of the date of such Credit Extension and after giving effect
thereto, the Total Outstandings (excluding Letters of Credit which have been
Cash Collateralized in accordance with this Agreement) shall exceed 30.0% of the
Total Revolving Credit Commitments, the financial covenant set forth in Section
8.10(a) shall be satisfied, calculated at the time of such Credit Extension by
looking back to the last day of the prior fiscal quarter to determine if
Holdings would have been in compliance with the financial covenant set forth in
Section 8.10(a) as of such fiscal quarter end as if the financial covenant had
been tested for such fiscal quarter (after giving pro forma effect to such
Credit Extension).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

A-137

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

SECTION 20.

REPRESENTATIONS AND WARRANTIES

Each Loan Party jointly and severally represents and warrants to the Arrangers,
the 2020 Incremental Lead Arrangers, the Administrative Agent, the Collateral
Agent, the L/C Issuers and the Lenders (as of the date such Loan Party becomes a
Loan Party and each date such Loan Party is deemed to make such representations
and warranties thereafter) that:

(a)Existence, Qualification and Power; Compliance with Laws.  Each Loan Party

(i)is duly organized or formed, validly existing and in good standing (to the
extent such concepts are applicable in such Loan Party’s jurisdiction of
organization) under the Laws of the jurisdiction of its incorporation or
organization,

(ii)has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business (except, in the case of any Loan Party other than the
Borrowers, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect) and (ii) execute, deliver and perform its
obligations under the Loan Documents and each other agreement or instrument
contemplated hereby or thereby to which it is a party,

(iii)is duly qualified and is licensed and in good standing (in relation to each
Loan Party where such concept is applicable) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and

(iv)is in compliance with all Laws (including the Act); except in each case
referred to in clause (b)(i), (c) or (d), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, and the consummation of the Transactions (only to the extent such Loan
Party was a Loan Party on the effective date thereof) are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not

(i)contravene the terms of any of such Person’s Organization Documents;

(ii)(I)conflict with or result in any breach or contravention of any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any Restricted Subsidiary, or (II) conflict
with or result in any breach or contravention of, or the creation of any
material Lien under, or require any material payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any Restricted Subsidiary or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or

 

A-138

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)violate any Law that would adversely affect the rights of the Lenders, the
Administrative Agent or the Collateral Agent under the Loan Documents.

No Loan Party or any Restricted Subsidiary is in violation of any Law or in
breach of any such Contractual Obligation, the violation or breach of which
could be reasonably likely to have a Material Adverse Effect.

(c)Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing (other than security
filings and those for which such approval, consent, exemption, authorization has
been obtained or such action has been taken or notice or filing made) with, any
Governmental Authority or any other Person is necessary or required, except, in
each case, to the extent that failure to obtain or file the same, as applicable,
could not be reasonably expected to have a Material Adverse Effect in connection
with

a.the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, or for the consummation of
the Transactions (to the extent such Loan Party was a Loan Party on the
effective date thereof),

b.the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents,

c.the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or

d.the exercise by the Administrative Agent, the Collateral Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents.

(d)Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party hereto and thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party hereto and thereto in accordance with its terms, except to the extent
that enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

(e)Financial Statements; No Material Adverse Effect.

(i)The Audited Financial Statements of APi and the Unaudited Financial
Statements of APi delivered to the Administrative Agent

a.were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and except
as set forth on Schedule 6.05(a);

 

A-139

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

b.fairly present, in all material respects, the financial condition of APi and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and

c.show all material indebtedness and other liabilities, direct or contingent, of
APi and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required by GAAP;
subject, in the case of the Unaudited Financial Statements of APi, to (x) the
absence of footnote disclosures and other presentation items and (y) changes
resulting from normal year-end adjustments.

(ii)The Audited Financial Statements of Holdings and the Unaudited Financial
Statements Holdings delivered to the Administrative Agent

a.were prepared in accordance with IFRS consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

b.fairly present, in all material respects, the financial condition of Holdings
as of the date thereof and its results of operations for the period covered
thereby in accordance with IFRS consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and

c.show all material indebtedness and other liabilities, direct or contingent, of
Holdings as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, to the extent required by IFRS; subject, in the
case of the Unaudited Financial Statements of Holdings, to (x) the absence of
footnote disclosures and other presentation items and (y) changes resulting from
normal year-end adjustments, which would not be material in the aggregate.

(iii)The Pro Forma Financial Statements have been prepared in good faith, based
on assumptions believed by Holdings to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated consolidated capitalization table of Holdings as of September 30, 2019
and the estimated consolidated adjusted Consolidated EBITDA of Holdings for the
12-month period ending June 30, 2019, assuming that the Transactions had
actually occurred at such date or at the beginning of the period covered
thereby.

(iv)No event, change or condition has occurred since December 31, 2018, that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(f)Litigation.  There are no actions, suits, proceedings, investigations, claims
or disputes pending or, to the knowledge of the Loan Parties after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document, or (b) except as specifically disclosed on Schedule 6.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

A-140

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(g)No Default.  Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

(h)Properties.  

(i)Except as would not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each Restricted Subsidiary have good record, valid and
marketable title in fee simple to, or valid leasehold interests in (to the
extent such ownership or leasing concepts are applicable to such property in the
jurisdiction in which it resides), all Material Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for
Permitted Liens. The property of each Loan Party and each Restricted Subsidiary,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted) and (ii) constitutes all the property which is necessary
for the business and operations of the Loan Parties as presently conducted
except to the extent that any failure would not reasonably be expected to result
in a Material Adverse Effect.

(ii)Section II.E to the Perfection Certificate dated the Closing Date contains,
in all material respects, a true and complete list of each interest in Material
Real Property located in the United States (i) owned by Holdings as of the
Closing Date and (ii) leased, subleased or otherwise occupied or utilized by
Holdings, as lessee, sublessee, franchisee or licensee, as of the Closing Date.

(i)Environmental Compliance.  

(i)Each Loan Party and each Restricted Subsidiary is in compliance with
Environmental Laws except to the extent that any failure to comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(ii)Except as otherwise set forth on Schedule 6.09 or otherwise would not
reasonably be expected to result in a Material Adverse Effect, Hazardous
Materials have not been Released and are not present at, on, under, in, or about
any of the properties currently or formerly owned, leased or operated by any
Loan Party or any Restricted Subsidiary in a quantity, manner or condition which
could reasonably be expected to (i) require investigation, removal, or
remediation by any Loan Party under Environmental Law or otherwise give rise to
Environmental Liability of any Loan Party, (ii) interfere with any Loan Party’s
continued operations or (iii) impair the fair saleable value of any Collateral.

(iii)Except as otherwise set forth on Schedule 6.09, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently owned or operated by any Loan Party or any Restricted
Subsidiary have been properly stored, handled, recycled, re-used or disposed of
in a manner not reasonably expected to cause a Material Adverse Effect.

(iv)Except as otherwise set forth on Schedule 6.09, there is no site to which
any Loan Party or any Restricted Subsidiary has transported or arranged for the
transport of Hazardous

 

A-141

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Materials that is the subject of any Environmental Liabilities or Environmental
Claims which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(v)Except as otherwise set forth on Schedule 6.09, neither any Loan Party nor
any Restricted Subsidiary is subject to any pending or threatened Environmental
Claims or Environmental Liabilities which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(vi)Each Loan Party and each Restricted Subsidiary are in compliance with, and
possesses all Environmental Permits required pursuant to, Environmental Laws,
except to the extent such non-compliance or failure to possess could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(vii)No Loan Party or Restricted Subsidiary has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with
Environmental Law or any Environmental Liability that individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(viii)No Loan Party or Restricted Subsidiary has assumed or retained, by
contract or operation of law, any Environmental Liabilities of any kind, whether
fixed or contingent, known or unknown that individually or in the aggregate can
reasonably be expected to have a Material Adverse Effect.

(j)Insurance.  The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or Restricted Subsidiary operates, provided that no
coverage in respect of terrorism shall be required.  As of the Closing Date,
such insurance is in full force and effect and all premiums have been duly paid.

(k)Taxes.  Each Loan Party and each Restricted Subsidiary have filed all
material Federal, state, foreign and other tax returns and reports required to
be filed, and have paid all material Federal, state, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect.

(l)ERISA Compliance.  

(i)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws and the Borrowers
and all applicable ERISA Affiliates have performed in all material respects
their obligations with respect to each Plan; and (ii) each Loan Party and each
ERISA Affiliate have made all required contributions to each Plan subject to

 

A-142

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Section 412 or 430 of the Code (except where such would not result in material
liability), and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code or Section 303 of ERISA
has been made with respect to any Plan.  Each Plan that is intended to be
qualified under Section 401 of the Code has received a favorable determination
letter, opinion letter or advisory letter upon which the Loan Parties are
entitled to rely under IRS pronouncements, that such Plan is so qualified under
Section 401(a) of the Code, and to the knowledge of the Loan Parties, nothing
has occurred with respect to any such Plan since the date of its most recent
determination letter, opinion letter or advisory letter which would reasonably
be expected to adversely affect its qualification.

(ii)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt “prohibited transaction” within the
meaning of Section 4975 of the Code or Section 406 or 407 of ERISA or violation
of the fiduciary responsibility rules with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.

(iii)Except as could not reasonably be expected to have a Material Adverse
Effect:

a.no ERISA Event has occurred or is reasonably expected to occur;

b.no Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);

c.no Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan;

d.no Loan Party nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA; and

e.except to the extent required under Section 4980B of the Code or any
applicable state or local law, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Parties or any of their respective ERISA Affiliates.

(iv)As of the most recent valuation date for any Pension Plan that precedes the
Closing Date, the amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefits liabilities) to the extent that any such Pension
Plan exists with respect to a Loan Party or any Restricted Subsidiary, if any,
could not reasonably be expected to have a Material Adverse Effect.

(v)As of the Closing Date, for each Multiemployer Plan for which an actuarial
report has been provided to the Company and with respect to which a complete
withdrawal is reasonably expected to occur, the potential liability of the Loan
Parties and their respective ERISA Affiliates

 

A-143

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

for such complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for such
complete withdrawal from all such Multiemployer Plans with respect to which a
complete withdrawal is reasonably expected to occur, could not reasonably be
expected to have a Material Adverse Effect;

(vi)With respect to each scheme or arrangement mandated by a government other
than the United States and Canada (a “Foreign Government Scheme or Arrangement”)
and with respect to each employee benefit plan maintained or contributed to by
any Loan Party or any Restricted Subsidiary that is not subject to United States
law or Canadian law (a “Foreign Plan”), to the extent any such Foreign Plans
exist with respect to any Loan Party or any Restricted Subsidiary, except as
could not reasonably be expected to have a Material Adverse Effect:

a.Any and all employer and employee contributions due and required by law or by
the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made in all material respects, or, if applicable, accrued, in
accordance with normal accounting practices.

b.Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities and is in
compliance in all material respects with applicable Law.

c.Neither Holdings nor any Restricted Subsidiary has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Plan.

d.There are no aggregate unfunded liabilities with respect to Foreign Plans and
the present value of the aggregate benefit liabilities of all Foreign Plans did
not, as of the last annual valuation date applicable thereto, exceed the assets
of all such Foreign Plans.

(m)Subsidiaries; Equity Interests.  As of the Closing Date, no Loan Party (to
the extent such Loan Party was a Loan Party on the Closing Date) has any
Subsidiaries other than those specifically disclosed in Schedule 6.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are directly or indirectly owned
by a Loan Party (except for certain immaterial director’s qualifying shares)
free and clear of all Liens except those created under the Collateral Documents
and as otherwise disclosed in Schedule 6.13.  All of the outstanding Equity
Interests in each Loan Party and its Subsidiaries have been validly issued, are
fully paid and non-assessable (to the extent such concepts are applicable in
such Loan Party’s jurisdiction of organization).

(n)Margin Regulations; Investment Company Act.

(i)The Borrowers are not engaged, nor will they engage, principally or as one of
their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

A-144

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)No Loan Party, nor any Person Governing any Loan Party, nor any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended. Neither the making of any Loan,
nor the issuance of any Letters of Credit, nor the application of the proceeds
or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.

(o)Disclosure.  

(i)Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. All written information heretofore furnished by any
Restricted Subsidiary to the Administrative Agent or any Lender for purposes of
or in connection with this Agreement, the Transactions or any other transaction
contemplated hereby is, and all such information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender will be, true
and accurate in all material respects on the date as of which such information
is stated or certified.

(ii)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all material respects.

(p)Compliance with Laws.  Except as otherwise provided in the representations
above, Holdings and each Restricted Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(q)Intellectual Property; Licenses, Etc.  Each Loan Party and each Restricted
Subsidiary own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents and all other intellectual property
rights that are used or held for use in the operation of the businesses of the
Loan Parties and Restricted Subsidiaries, except to the extent that
individually, or, in the aggregate, it could not reasonably be expected to have
a Material Adverse Effect. To the best knowledge of each Loan Party, neither (a)
the operation of the businesses of the Loan Parties and the Restricted
Subsidiaries, nor (b) any slogan or other advertising device, product, process,
method, substance, part or other material now employed by any Loan Party or any
Restricted Subsidiary, infringes upon, misappropriates, or otherwise violates
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
on Schedule 6.17, no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of each Loan Party, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(r)Solvency.  Immediately after the consummation of the Transactions to occur on
the Closing Date and immediately following the making of each Loan and after
giving effect to the

 

A-145

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

application of proceeds of each Loan, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent.

(s)Casualty, Etc.  Neither the business nor the properties of any Loan Party or
any Restricted Subsidiary are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

(t)Perfection, Etc.  Except as permitted under the Collateral Documents, all
filings and other actions necessary to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken (or will be promptly duly made or taken in accordance with the terms of
the relevant Collateral Documents) and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (subject to Liens
permitted under the Loan Documents), securing the payment of the Obligations,
and all filings and other actions necessary to perfect and protect such security
interest have been or will be duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.

Notwithstanding anything set forth herein (including this Section 6.20) or in
any other Loan Document to the contrary, neither the Borrowers nor any other
Loan Party makes any representation or warranty as to the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to the proviso to Section 5.01(b) until
required pursuant to Section 5.01(b), 7.12 or 7.14.

(u)Swap Obligations.  Neither Holdings nor any Restricted Subsidiary has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.

(v)Labor Matters.  As of the Closing Date, there are no strikes, lockouts or
slowdowns against Holdings or any Restricted Subsidiary pending or, to the
knowledge of Holdings, threatened, except as would not reasonably be expected to
result in a Material Adverse Effect.  Except as provided on Schedule 6.22, the
hours worked by and payments made to employees of Holdings and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except for such violations that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.  All payments due
from Holdings or any Restricted Subsidiary, or for which any claim may be made
against Holdings or any Restricted Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings or any Restricted Subsidiary, except for such
failures that could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Except as would not
reasonably be expected to result in a Material Adverse Effect, the consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any Restricted Subsidiary is bound.

 

A-146

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(w)OFAC, Anti-Terrorism and Anti-Money Laundering Law and Anti-Corruption Laws.

(i)Neither Holdings nor its Subsidiaries, nor their respective directors,
officers, employees, or, to the knowledge of the Borrowers and their
Subsidiaries, their agents, is (i) a Sanctioned Person; (ii) operating,
organized or ordinarily resident in a Sanctioned Country; or (iii) engaged,
directly or knowingly indirectly, in dealings or transactions involving
Sanctioned Persons or Sanctioned Countries, in each of clauses (i), (ii), and
(iii), such that would cause the Borrower or any of its Subsidiaries to be in
violation of Sanctions except to the extent that any such violation would not
reasonably be expected to cause a Material Adverse Effect. The Borrowers and
their Subsidiaries will not use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner, or other Person to fund activities or business of or with any
Sanctioned Person or Sanctioned Country in violation of Sanctions, or in
violation of Anti-Terrorism and Anti-Money Laundering Laws.

(ii)Holdings, the Borrowers, their Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrowers and their
Subsidiaries, their agents, are and for the past five years have been in
compliance with Sanctions, Anti-Corruption Laws and Anti-Terrorism and
Anti-Money Laundering Laws, except to the extent that failure to comply would
not reasonably be expected to result in a Material Adverse Effect.

(iii)No part of the proceeds of the loans will be used by Holdings or any of its
Subsidiaries and to the knowledge of Holding or its Subsidiaries, their
respective directors, officers, employees or agents, in violation of
Anti-Corruption Laws.

(iv)Holdings and its Subsidiaries have instituted and will continue to maintain
policies and procedures reasonably designed to promote compliance by Holdings,
its Subsidiaries, and their respective directors, officers, employees and agents
with Anti-Corruption Laws to the extent required in each relevant jurisdiction,
except to the extent such failure would not reasonably be expected to result in
a Material Adverse Effect.

(x)Senior Indebtedness.  The Obligations under the Facilities constitute “senior
debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) under
the documentation for all Indebtedness that is subordinated in right of payment
to the Obligations (if applicable).

(y)Canadian Defined Benefit Plans.  Except as could not reasonably be expected
to have a Material Adverse Effect:

(i)all Canadian Pension Plans are duly registered under the Income Tax Act
(Canada) and applicable pension standards legislation, and no event has occurred
which could reasonably be expected to cause the loss of such registered status;

(ii)as of the date of this Agreement, no Canadian Pension Plan is a Canadian
Defined Benefit Pension Plan;

 

A-147

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)the Canadian Pension Plans have each been administered, funded and invested
in all material respects in accordance with their terms and all applicable laws
including, where applicable, the Income Tax Act (Canada) and pension standards
legislation;

(iv)all employee and employer contributions (including “normal cost”, “special
payments” and any other payments in respect of any funding deficiencies or
shortfalls) required to be remitted to or in respect of each Canadian Pension
Plan have been remitted on a timely basis in accordance with the terms of such
plans, any applicable collective bargaining agreement, and all applicable laws;

(v)all material obligations of each of the primary obligors (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Canadian Pension Plans and the funding
agreements therefor have been performed on a timely basis;

(vi)no event has occurred which could reasonably be expected to give rise to a
partial or full termination of any Canadian Defined Benefit Pension Plan; and

(vii)each Canadian Defined Benefit Pension Plan is fully funded on a solvency
basis, going concern basis in accordance with applicable Law (using actuarial
methods and assumptions which are consistent with the actuarial valuations last
filed with the applicable governmental authorities for such Canadian Defined
Benefit Pension Plan).

20.26Centre of Main Interests and Establishments.  For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
“Regulation”), each European Loan Party’s centre of main interest (as that term
is used in Article 3(1) of the Regulation) is situated in its jurisdiction of
organization and it has no “establishment” (as that term is used in Article
2(10) of the Regulation) in any other jurisdiction.

20.27Pensions.  Except as could not reasonably be expected to have a Material
Adverse Effect, no UK Loan Party, nor any of its Subsidiaries is, nor has it at
any time been, an employer (for the purposes of sections 38 to 51 of the UK
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pensions Schemes Act 1993); and
(b) no UK Loan Party, nor any of its Subsidiaries is, nor has it at any time
been, “connected” with or an “associate” of (as those terms are used in sections
38 and 43 of the UK Pensions Act 2004) such an employer.

SECTION 21.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02 and 7.03) cause each Restricted Subsidiary to:

 

A-148

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(a)Financial Statements.  Deliver to the Administrative Agent, who will deliver
the same to each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(i)within 90 days after the end of each fiscal year of Holdings, a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP and, to the extent there
are any Unrestricted Subsidiaries at such time, the Restricted Group
Reconciliation Statement, audited and accompanied by

a.a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception (other than any such exception or explanatory
paragraph that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity date under the Facilities that is scheduled to
occur within one year from the time such report and opinion are delivered) or
any qualification or exception as to the scope of such audit that would be
material to Holdings and its Subsidiaries, taken as a whole,

b.to the extent filed with the SEC, a copy of the attestation report filed with
the SEC of such independent certified public accountant of nationally recognized
standing as to Holdings’ internal controls pursuant to Section 404 of
Sarbanes-Oxley and

c.customary management discussion and analysis;

(ii)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Holdings as fairly presenting the consolidated financial condition,
results of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP and, to the extent there are any
Unrestricted Subsidiaries at such time, the Restricted Group Reconciliation
Statement, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(iii)no later than 90 days after the end of each fiscal year of Holdings, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such following fiscal year and setting forth
the assumptions used for purposes of preparing such budget) in form that is
either (i) consistent with past practice of Holdings or (ii) reasonably
satisfactory to the Administrative Agent and, promptly when available, any
material revisions to such budget.

 

A-149

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)Certificates; Other Information.  Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:

(i)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Holdings, which shall, among other things,

a.specify whether a Triggering Event has occurred during the preceding fiscal
quarter,

b.in the case of a certificate delivered with the financial statements required
by Section 7.01(a) above, (i) beginning with the fiscal year ending December 31,
2019, set forth Holdings’ calculation of in reasonable detail the Available
Amount as at the end of the fiscal year to which such financial statements
relates and (ii) beginning with the fiscal year ending December 31, 2020, set
forth Holdings’ calculation of Excess Cash Flow,

c.a list of each Subsidiary of a Borrower that identifies such Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list;

(ii)promptly upon receipt thereof, copies of all notices, requests and other
documents received by Holdings or any Restricted Subsidiary under or pursuant to
any indenture, loan or credit or similar agreement, in each case, that is
material, regarding or related to any breach or default by any party thereto or
any other event that could have a Material Adverse Effect and copies of any
amendment, modification or waiver of any provision of any instrument, indenture,
loan or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

(iii)promptly after the assertion or occurrence thereof, written notice of any
Environmental Claim against, of any Environmental Liability incurred by, or of
any non-compliance by, Holdings or any Restricted Subsidiary with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(iv)promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Restricted Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request, including with respect to applicable
“know-your-customer” and anti-money laundering rules and regulations (including
the Act);

(v)simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and 7.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements if material; and

(vi)promptly upon written request of the Administrative Agent, acting
reasonably, a copy of the most recent actuarial valuation report filed with the
applicable governmental

 

A-150

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

authorities in respect of each Canadian Defined Benefit Pension has been made
available to the Administrative Agent.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their Subsidiaries or
their respective securities) (each, a “Public Lender”).  The Borrowers hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their Subsidiaries or their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.”  Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrowers notify the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents, (2) notification of changes in
the terms of the Facilities and (3) all information delivered pursuant to
Sections 7.01(a) and (b) and Section 7.02(a).

Each document required to be delivered pursuant to Section 7.01(a) or (b) shall
be deemed to have been delivered on the date on which Holdings posts such
document on the SEC’s website at www.sec.gov or on the Holdings website (each of
the foregoing, an “Informational Website”). Holdings shall notify the
Administrative Agent immediately upon posting to such Informational Website.

(c)Notices.  Promptly notify the Administrative Agent and each Lender:

(i)and in any event within 10 Business Days after any Responsible Officer of
Holdings obtains knowledge of the occurrence of any Default;

(ii)and in any event within 10 Business Days after any Responsible Officer of
Holdings obtains knowledge of any matter that has resulted or could reasonably
be expected to result in a Material Adverse Effect;

(iii)of the occurrence of or the reasonably expected occurrence of any ERISA
Event that could reasonably be expected to result in liability to any Loan Party
in excess of the Threshold Amount and provide a written notice specifying the
nature thereof, what action the Loan Party or its ERISA Affiliates has taken, is
taking or proposes to take with respect thereof and, when known, any action
taken or threatened by the IRS, the U.S. Department of Labor or the PBGC with
respect

 

A-151

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

thereto and with reasonable promptness, copies of the following to the extent
requested by the Administrative Agent: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Loan Parties or
any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; and (ii) copies of such other documents or governmental reports or
filings relating to any Plan as the Administrative Agent shall reasonably
request;

(iv)of all notices received by the Loan Parties and any of their respective
ERISA Affiliates from a Multiemployer Plan concerning an ERISA Event that could
reasonably be anticipated to have a Material Adverse Effect and provide copies
of such notices; and

(v)the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against Holdings or any Restricted Subsidiary that could reasonably
be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto.  Each notice pursuant to Section 7.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

(d)Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Holdings or any Restricted Subsidiary unless such
liabilities, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

(e)Preservation of Existence, Etc.  

(i)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
disposition, merger, consolidation, dissolution or other transaction permitted
by Section 8.03 or 8.04;

(ii)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(iii)preserve or renew all of its registered or applied for patents, patent
applications, copyrights, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

(f)Maintenance of Properties.  Maintain, preserve and protect all of its
material properties and equipment useful and necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
unless such failure to maintain, preserve and protect such properties and
equipment could not reasonably be expected to have a Material Adverse Effect.  

 

A-152

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(g)Maintenance of Insurance.

(i)Maintain with financially sound and reputable insurance companies not
Affiliates of any Loan Party, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, provided that insurance coverage in respect of terrorism shall not be
required. Notwithstanding the foregoing, Holdings and the Restricted
Subsidiaries may self-insure to the extent deemed commercially reasonable in the
good faith judgment of the management of Holdings.

(ii)With respect to each Mortgaged Property located in the United States, obtain
flood insurance in such total amount reasonably satisfactory to the
Administrative Agent and as otherwise sufficient to comply in all material
respects with all applicable rules and regulations promulgated pursuant to the
Flood Laws, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

(h)Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

(i)Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries, in all material respects, in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Holdings or any Restricted
Subsidiary, as the case may be.

(j)Inspection Rights.  Permit representatives and independent contractors of the
Administrative Agent and, upon the occurrence and during the continuance of an
Event of Default, each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers, employees and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Holdings.

(k)Use of Proceeds.  Use the proceeds of the Initial Term Loans incurred on the
Closing Date solely to

(i)finance the APi Acquisition pursuant to the APi Acquisition Agreement,

(ii)refinance in full the Existing Credit Agreement, and

(iii)pay fees and expenses related to the Transactions.  

 

A-153

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

The Borrowers will use the proceeds of the Revolving Credit Loans made (i) on
the Closing Date, to finance the APi Acquisition pursuant to the APi Acquisition
Agreement and to pay fees and expenses related to the Transactions (with any
remaining amounts borrowed to be used for general corporate purposes) in an
aggregate amount not to exceed $50,000,000 (excluding undrawn Existing Letters
of Credit) and (ii) thereafter, for general corporate purposes.  The Borrowers
shall be entitled to request the issuance of Letters of Credit to support
payment obligations incurred in the ordinary course of business by the Borrowers
or the Restricted Subsidiaries.

The Borrower will use the proceeds of the 2020 Incremental Term Loans solely (i)
to initially replenish balance sheet cash, including, but not limited to, any
such cash used in connection with the SK FireSafety Group Acquisition and (ii)
pay fees and expenses related to the 2020 Incremental Amendment and the
transactions thereunder and the SK FireSafety Group Acquisition.

(l)Additional Guarantees and Collateral; Guarantor Coverage Ratio.  

(i)Upon the formation or acquisition of any new direct or indirect US Subsidiary
or, Canadian Subsidiary or, subject to the Agreed Security Principles, any
Required Foreign Subsidiary (other than an Excluded Subsidiary); provided that
(i) any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Restricted Subsidiary and (ii) any Excluded Subsidiary ceasing to be
an Excluded Subsidiary but remaining a Restricted Subsidiary shall be deemed to
constitute the acquisition of a Restricted Subsidiary for all purposes of this
Section 7.12) by any Loan Party or upon a Restricted Subsidiary becoming a
Guarantor pursuant to Section 7.12(d) or Section 7.12(e), the Borrowers shall,
in each case, at the Borrowers’ sole expense:

a.within 6090 days after such formation or acquisition of such Restricted
Subsidiary (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion) or, for any guarantee required under Section
7.12(d), upon such guarantee, cause each such Subsidiary, and cause each direct
and indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent

(1)a Subsidiary Joinder Agreement or such other joinder agreement, in each case,
in form and substance satisfactory to the Administrative Agent, guaranteeing the
Borrowers’ obligations under the Loan Documents,

(2)a joinder to the Pledge and Security Agreement (or, in respect of a Canadian
Subsidiary, a joinder to the Canadian Pledge and Security Agreement or a
Hypothec, as applicable) in form and substance satisfactory to the
Administrative Agent, (or in respect of any Foreign Subsidiary enter into or
join any applicable Collateral Document as may be reasonably requested by the
Administrative Agent to grant and perfect Liens on its properties and assets to
secure its obligations under the Credit Agreement and other Loan Documents in
accordance with and subject to the limitations set forth in the Agreed Security
Principles),

 

A-154

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(3)(x) in the case of a US Subsidiary, Uniform Commercial Code financing
statements (or, (y) in respectthe case of a Canadian Subsidiary, the Personal
Property Security Act financing statements and Civil Code of Quebec RH forms and
(z) in the state or provincecase of any Foreign Subsidiary, subject to the
Agreed Security Principles, any local equivalent (if any)) in the jurisdiction
of incorporation or formation of each such Subsidiary or other applicable
location in order to, with respect to such Subsidiary, perfect and protect the
first priority liens and security interests created under the Collateral
Documents, certificates, if any, representing the Pledged Collateral of such
Subsidiary and such parent referred to in the Pledge and Security Agreement (or,
in respect of (x) a Canadian Subsidiary, the Canadian Pledge and Security
Agreement and (y) any Foreign Subsidiary, any relevant Collateral Agreement)
accompanied by undated stock powers, endorsements and/or transfer powers, as
applicable, executed in blank and evidence that all other actions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the liens and security interests created under the Pledge and Security
Agreement (or, in respect of a Canadian Subsidiary, the Canadian Pledge and
Security Agreement)relevant Collateral Document have been taken, subject to the
terms thereof,

(4)the results of a recent Lien and judgment search in each relevant
jurisdiction (to the extent applicable and customary in such jurisdiction) with
respect to such Subsidiary and such parent, which such search shall reveal no
Liens on any of the assets of such Subsidiary except for Liens expressly
permitted by Section 8.01 or other Liens reasonably acceptable to the Collateral
Agent and except for Liens to be discharged on or prior to such Subsidiary’s and
such parent’s execution of the documents referred to in this clause (i),
pursuant to documentation reasonably satisfactory to the Collateral Agent,

(5)such certificates of resolutions or all necessary corporate or other
organizational action, incumbency certificates and/or other certificates of
Responsible Officers of such Subsidiary (and any approvals or consents of work
councils or other similar bodies) as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Subsidiary is a party
or is to be a party and

(6)such documents and certifications as the Administrative Agent may reasonably
require to evidence that such Subsidiary is duly organized or formed, and that
such Subsidiary is validly existing and in good standing in its state of
incorporation or formation (or such other security documents in form and
substance satisfactory to the Administrative Agent);

b.within 6090 days after such formation or acquisition of such Restricted
Subsidiary (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion) or, for any guarantee required under Section
7.12(d), upon such guarantee, deliver to the Administrative Agent, upon the
request of the Administrative

 

A-155

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Agent in its sole discretion, a signed copy of a favorable opinion of counsel to
the Loan Parties (or, as and if customary in the relevant jurisdiction, counsel
for the Administrative Agent) with respect to such Subsidiary, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent, and

c.at any time and from time to time, promptly execute and deliver any further
instruments and documents and take all such other action as the Collateral Agent
may deem reasonably necessary in obtaining the full benefits of, or in
perfecting and preserving the Liens of, the Collateral Documents.

(ii)Within 90 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) of (x) the Closing Date with
respect to Material Real Property in the United States or Canada held by any
Loan Party as of the Closing Date or (y) the acquisition of either Material Real
Property in the United States or Canada or a Restricted Subsidiary which holds
Material Real Property in the United States or Canada and is contemplated to
become a Loan Party hereunder, promptly grant to the Collateral Agent a security
interest in and Mortgage on each Material Real Property owned in fee (or such
other similar ownership interest as recognized by local law) by such Loan Party,
as additional security for the Obligations, in each case, unless, with respect
to Material Real Property in the United States, the Administrative Agent
determines in its reasonable discretion that, with respect to any such property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968, the costs of creating or perfecting
such security interests are excessive in relation to the benefits accruing to
the Lenders.  Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens, Liens pursuant to Section 8.01(g) or other
Liens reasonably acceptable to the Collateral Agent.  Such Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full.  With respect to each Mortgage,
except as may be agreed to by Collateral Agent, in its reasonable discretion,
the applicable Subsidiary shall deliver:

a.a mortgagee’s policy of title insurance, if available, (or marked up
unconditional signed title insurance commitment or pro forma for such insurance
having the effect of a policy of title insurance) insuring the Lien of such
Mortgage as a valid first mortgage Lien on the Mortgaged Property and fixtures
described therein in the amount equal to 110% of the fair market value of such
Mortgaged Property and fixtures (but not to exceed 100% of the fair market value
of such Mortgaged Property in jurisdictions that impose mortgage or intangibles
recording tax), which fair market value is delivered to the Collateral Agent in
writing by a Responsible Officer of the applicable Loan Party, which policy (or
marked up unconditional signed title insurance commitment or pro forma for such
insurance having the effect of a policy of title insurance) (each, a “Title
Policy”) shall

 

A-156

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(1)be issued by the Title Company,

(2)to the extent necessary and available, include such reinsurance arrangements
(with provisions for direct access, if necessary) as shall be reasonably
acceptable to the Collateral Agent,

(3)name the Collateral Agent and each of the other Secured Parties as insureds
thereunder,

(4)be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84) (or
equivalent policies) where available,

(5)contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),

(6)have been supplemented by such endorsements and affirmative coverage as shall
be reasonably requested by the Collateral Agent (including, but not limited to,
endorsements on matters relating to usury, first loss, last dollar, zoning
(unless the cost of obtaining such zoning endorsement is prohibitive or
Collateral Agent receives a zoning letter reasonably acceptable to Collateral
Agent), contiguity, revolving credit/future advance, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions), and

(7)contain no exceptions to title other than Permitted Liens, and other
exceptions reasonably acceptable to the Collateral Agent;

b.Surveys with respect to each Mortgaged Property, other than as agreed by the
Administrative Agent or the Title Company; and

c.Upon the request of the Administrative Agent in its sole discretion, an
opinion of counsel for the Loan Parties (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state or other jurisdiction in which a
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent, it being understood that the requirements of
this Section 7.12(b)(iii) shall not apply to amendments to this Agreement.

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, the Loan Parties shall not be required to (i) execute and deliver to
the Collateral Agent Mortgages with respect to any fee owned real property in
the United States or Canada other than a Material Real Property, or (ii) pledge
or grant security interests in any of their property or assets if, in the
reasonable judgment of Collateral Agent, the costs of creating or perfecting
such pledges or security interests in such property or assets are excessive in
relation to the benefits to the Secured Parties.  The Borrower shall use
commercially reasonable efforts at least seven Business Days

 

A-157

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

prior to the occurrence of a MIRE Event to provide to Administrative Agent and
each Revolving Credit Lender (x) a completed Flood Certificate from a third
party vender in respect of each then-existing Mortgaged Property in the United
States and (y) an updated list of owned-real property in the United States after
giving effect to such MIRE Event (or a confirmation that the most-recently
provided list of owned-real property remains accurate).  At least fifteen
Business Days prior to the recording of a Mortgage, notice will be provided to
the Revolving Credit Lenders identifying the real property to be subject to such
Mortgage.

(iii)With respect to any Collateral acquired after the Closing Date or, in the
case of inventory or equipment, any material Collateral moved after the Closing
Date by any Loan Party (other than any Collateral described in Section 7.12(a)
or Section 7.12(b)) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a first priority perfected security interest,
promptly (and, in any event, within ten Business Days following the date of such
acquisition (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion))

a.execute and deliver to the Administrative Agent and the Collateral Agent such
amendments to the Collateral Documents as the Collateral Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such Collateral and

b.take all actions necessary or advisable to grant to, or continue on behalf of,
the Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Collateral (including, without limitation,
the filing of UCC financing statements and financing statements under the
Personal Property Security Act, the registration of particulars of the
Collateral pursuant to Section 163 of the Business Companies Act and other
filings, registrations or actions as may be required by the Collateral
Documents, by law or as may be requested by the Administrative Agent or the
Collateral Agent).

(d)The Borrower shall cause, no later than the date 90 days (or such longer
period as the Administrative Agent may agree to in its sole discretion) after
the date of delivery of Holdings’ financial statements pursuant to Section
7.01(b) for the each of the first and third fiscal quarters of each fiscal year
(or if earlier, the date such financial statements were required to be
delivered), commencing with the fiscal quarter ending March 31, 2021, the
Consolidated EBITDA of the Loan Parties (calculated on an unconsolidated basis
and excluding all intercompany items and investments in any Subsidiaries that
are not Loan Parties) to be at least 85% of the Consolidated EBITDA of Holdings
and its Restricted Subsidiaries, calculated, in each case, by reference to the
financial statements for such fiscal quarter; provided that no Excluded
Subsidiary shall be permitted to become a Guarantor.

(e)The Borrowers may, at their option, cause any Restricted Subsidiary (other
than an Excluded Subsidiary) to become a Guarantor in accordance with this
Section 7.12 whether or not such Restricted Subsidiary is otherwise required to
become a Guarantor in accordance with this Section 7.12.

 

A-158

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(m)Compliance with Environmental Laws.  

(i)Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits;

(ii)obtain and renew all Environmental Permits necessary for its operations and
properties;

(iii)take any and all actions necessary to (i) cure any violation of applicable
Environmental Laws and (ii) cure and have dismissed with prejudice any
Environmental Claim against Holdings or any Restricted Subsidiary and discharge
any obligations it may have to any Person thereunder; and

(iv)if required by Environmental Law, conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its current
or former properties, in accordance with the requirements of all Environmental
Laws;

except in each case of clauses (a), (b), (c) and/or (d) above, where such
non-compliance, failure to obtain Environmental Permits, Environmental Claims or
requirements of Environmental Law does not or could not be reasonably expected
to have a Material Adverse Effect; provided, however, that no Loan Party nor any
Restricted Subsidiary shall be required to undertake any such compliance, to
obtain any such Environmental Permits, to cure any such Environmental Claims or
to perform any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate financial reserves are being maintained with respect
to such circumstances.

(n)Further Assurances.

(i)Promptly upon request by the Administrative Agent or the Collateral Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or Collateral Agent
may reasonably require from time to time in order to implement the provisions of
the Loan Documents.

(ii)Each Loan Party shall (and Holdings shall procure that each member of the
Restricted Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of
creation, perfection, protection or maintenance of any Lien conferred or
intended to be conferred on the Collateral Agent or the Secured Parties by or
pursuant to the Loan Documents.

(o)Collateral and Guarantee Limitations.

(i)Notwithstanding anything to the contrary set forth in Article IV, Sections
7.12 and 7.14 or any Loan Document, the requirements of such Sections shall not
apply to any assets or new Subsidiary created or acquired after the Closing
Date, as applicable, if, in the judgment of

 

A-159

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

the Administrative Agent, the costs of creating or perfecting such pledges or
security interests in such assets (including any mortgage, stamp or other
similar tax) are (taking into account the present and future direct and indirect
cost and/or burden to the Restricted Group) excessive in relation to the
benefits accruing to the Lenders.

(ii)Notwithstanding anything to the contrary set forth in Sections 7.12 and 7.14
or any Loan Document, no Loan Party shall be deemed or be obligated to grant a
security interest in any asset to support the Obligations if such grant of a
security interest in such asset would be prohibited by enforceable
anti-assignment provisions of any Contractual Obligation permitted pursuant to
Section 8.08 (after giving effect to relevant provisions of the Uniform
Commercial Code or other applicable law).

(c)Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary as provided in Section 7.12 that is organized or incorporated in or
under the laws of any jurisdiction other than a jurisdiction in or under the
laws of which at least one of the then-existing Loan Parties is organized or
incorporated on the date such Restricted Subsidiary becomes a Loan Party, the
Administrative Agent may, with the consent of Holdings, amend the Agreed
Security Principles and the other Loan Documents (including this Agreement) to
include such Subsidiary as a Loan Party, which amendment must be mutually agreed
to by the Administrative Agent and Holdings but without the consent of any
Lender (provided that no such amendment shall materially adversely affect the
rights of any Lender that has not consented to such amendment).

(d)(c) Notwithstanding anything to the contrary set forth in Sections 7.12 and
7.14 or any Loan Document, no Loan Party shall be deemed to be required under
any Loan Document to pledge or otherwise provide as collateral or security the
Equity Interests of an Unrestricted Subsidiary, a Non-Wholly Owned Subsidiary,
an Immaterial Subsidiary or any Subsidiaries set forth on Schedule 1.01(e) to
secure the Obligations of a Loan Party.

(e)(d) Sections 7.12 and 7.14 or any Loan Document need not be satisfied with
respect to any Excluded Assets.  In addition, the Collateral and Guarantee
requirement and the provisions of the Loan Documents shall not require any
account control agreements, lockbox arrangements or the taking of any other
actions to perfect by control any security interest in any deposit accounts,
securities accounts or commodities accounts.

(f)Notwithstanding anything to the contrary set forth in Article IV, Sections
7.12 and 7.14, the requirements of such Sections with respect to any Foreign
Subsidiary shall be subject to the Agreed Security Principles.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, (i) the Administrative Agent may grant extensions of time
for or waivers of (A) the requirements of creating or perfecting security
interests in or the obtaining of title insurance, legal opinions, appraisals,
flood insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with Holdings, that perfection or obtaining of such items cannot be
accomplished without undue effort or expense by the time or

 

A-160

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

times at which it would otherwise be required by this Agreement or the other
Loan Documents, or (B) the requirements of joining a Foreign Subsidiary to this
Agreement pursuant to Section 7.12 and/or creating or perfecting security
interests in the assets of any Required Foreign Subsidiary to permit the
expiration of any required holding period with regard to any such Required
Foreign Subsidiary so as to avoid any material adverse tax consequences to the
Loan Parties that may result from the joining of and creating or perfecting
security interests in the assets of such Foreign Subsidiary prior to the
expiration of such required holding period, as determined by Holdings and the
Administrative Agent, it being understood that Holdings shall make commercially
reasonable efforts to mitigate any such holding period, (ii) Liens required to
be granted from time to time pursuant to this Agreement and the Collateral
Documents shall be subject to exceptions and limitations set forth in the
Collateral Documents and (iii) the Administrative Agent and Holdings may make
such modifications to the Mortgages, and execute and/or consent to such
easements, covenants, rights of way or similar instruments (and Administrative
Agent may agree to subordinate the lien of any Mortgage to any such easement,
covenant, right of way or similar instrument of record or may agree to recognize
any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Administrative Agent), as are reasonable or necessary and
otherwise permitted by this Agreement and the other Loan Documents.

(p)Credit Rating.  The Borrowers at all times shall use commercially reasonable
efforts to cause to be maintained (a) a corporate rating for Holding from S&P,
(b) a corporate family rating for Holdings from Moody’s and (c) a rating for
each of the Facilities from each of S&P and Moody’s.

(q)Post-Closing Matters.  Holdings shall, and shall cause each Restricted
Subsidiary to, take all necessary actions to satisfy the requirements set forth
on Schedule 7.17 within such periods as specified on such schedule or such
longer period as agreed by the Administrative Agent in its sole discretion.

(r)OFAC and Anti-Corruption Laws.  The Borrowers agree that so long as any
amount payable by any Borrower hereunder remains unpaid or the Commitments have
not been terminated, Holdings will, and will cause each Restricted Subsidiary
to, unless the Required Lenders shall otherwise consent in writing:

(i)use the proceeds of the Loans in accordance with Section 7.11, but in no
event for any purpose that would be contrary to Section 6.23; and

(ii)furnish to the Lenders such other information respecting the condition,
operations or business, financial or otherwise, of the Borrowers or any of
Subsidiary as any Lender, through the Administrative Agent, may from time to
time reasonably request (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations, including the Patriot Act and the
Beneficial Ownership Regulation).

(s)Lender Calls.  Holdings shall conduct, if requested by the Administrative
Agent by written notice, which may be given in the form of an email, quarterly
conference calls that the Lenders may attend to discuss the financial condition
and results of operations of Holdings and

 

A-161

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

the Restricted Subsidiaries for the most recently ended measurement period for
which financial statements have been delivered pursuant to Section 7.01, at a
date and time to be reasonably determined by Holdings in consultation with the
Administrative Agent, provided, however, that so long as Holdings has publicly
listed debt or equity securities and regularly holds customary earnings calls,
the foregoing lender call requirements shall not apply.

SECTION 22.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, no Loan
Party shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

(a)Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Loan Party or any Restricted Subsidiary as
debtor, or sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement, or assign any
accounts or other right to receive income, other than the following:

(i)Liens pursuant to

a.any Loan Document and

b.any document governing any Credit Agreement Refinancing Indebtedness (other
than Permitted Unsecured Refinancing Debt); provided that in the case of this
clause (ii),

(1)such Liens do not extend to any assets that are not Collateral and

(2)the applicable parties to such Credit Agreement Refinancing Indebtedness (or
a representative thereof on behalf of such holders) shall have entered into with
the Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement, which agreement shall provide either that the Liens on the Collateral
securing such Credit Agreement Refinancing Indebtedness shall have either (x)
the same priority ranking as the Liens on the Collateral securing the
Obligations (but without regard to control of remedies) or (y) shall rank junior
to the Liens on the Collateral securing the Obligations; without any further
consent of the Lenders, the Administrative Agent and the Collateral Agent shall
be authorized to negotiate, execute and deliver on behalf of the Secured Parties
any Customary Intercreditor Agreement or any amendment (or amendment and
restatement) to the Collateral Documents or a Customary Intercreditor Agreement
to the extent necessary to effect the provisions contemplated by this Section
8.01(a)(ii);

 

A-162

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)Permitted Liens;

(iii)Liens existing on the Closing Date and listed on Schedule 8.01(c) and any
replacements, modifications, renewals or extensions thereof, provided that the
property covered thereby is not increased in any material respect and the amount
not increased or the direct or any contingent obligor changed and any
replacement, modification, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.02(c);

(iv)Liens securing Factoring Agreements and Receivables Facilities incurred
pursuant to Section 8.02 hereof in an aggregate amount up to the greater of (x)
$100,000,000 and (y) 27% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding;

(v)Liens securing Indebtedness permitted by Section 8.02(m);

(vi)Liens securing Indebtedness or any other obligations in an aggregate amount
up to the greater of (i) $75,000,000 and (ii) 20% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;

(vii)(A)       Liens securing Indebtedness that is permitted by Section 8.02(g);
provided that

 

(i)

such security interests are incurred, and the Indebtedness secured thereby is
created, within 120 days after such acquisition (or construction),

 

(ii)

the Indebtedness secured thereby, at the time of incurrence thereof, does not
exceed the lesser of the cost or the fair market value of such real property,
improvements or equipment at the time of such acquisition (or construction) and

 

(iii)

such security interests do not apply to any other property or assets of Holdings
or any Restricted Subsidiary (other than the proceeds of the property or assets
subject to such security interests) and

(B)any Lien securing the renewal, extension, refinancing or refunding of any
such Indebtedness without a change in the assets subject to such Lien and to the
extent that such renewal, refinancing or refunding is permitted by Section
8.02(g) and

(C)Liens arising out of Permitted Sale Leaseback Transactions permitted under
Section 8.13, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(viii)Liens granted to secure Indebtedness permitted to be secured by Section
8.02 (the “Second Lien Indebtedness”) which Liens are junior to the Liens
securing the Obligations; provided that

 

A-163

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

a.on the date such Second Lien Indebtedness is incurred, the Senior Secured Net
Leverage Ratio on a consolidated basis for Holdings and the Restricted
Subsidiaries’ most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Second Lien Indebtedness is incurred shall not exceed 3.50 to 1.00, determined
on a Pro Forma Basis (including a pro forma application of the net proceeds
therefrom (but assuming (A) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, (B) any
commitments in respect thereof are fully drawn and (C) the proceeds held as cash
or Cash Equivalents thereof or of other Indebtedness incurred substantially
concurrently therewith are not netted for the purposes of calculating the First
Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio), as if the Second Lien Indebtedness had been incurred at the
beginning of such four quarter period and

b.the agent, trustee or similar person party to such Second Lien Indebtedness
shall enter into a Customary Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(ix)Liens securing Indebtedness permitted by Section 8.02(p) to the extent
permitted to be secured, so long as the agent, trustee or similar Person party
to such Indebtedness shall enter into a Customary Intercreditor Agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(x)Liens existing on assets acquired by Holdings or any of its Subsidiaries
pursuant to any Permitted Acquisition; provided that

a.such Liens secure Indebtedness permitted pursuant to Section 8.02,

b.such Liens attach at all times only to the same assets to which such Liens
attached (and after‑acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured immediately prior to such Permitted
Acquisition (or any Permitted Refinancing Indebtedness in respect thereof) and

c.such Liens were not created in connection with, or in contemplation of, such
Permitted Acquisition;

(xi)Liens under any escrow arrangement holding the proceeds of any Indebtedness
incurred in accordance with Section 8.02 to finance a Permitted Acquisition or
other transaction; provided, that such Liens shall terminate and otherwise be
discharged upon the consummation of the applicable Permitted Acquisition or
other transaction;

(xii)Liens arising from UCC financing statements filings regarding operating
leases or consignment of goods entered into by Holdings and the Restricted
Subsidiaries in the ordinary course of business;

 

A-164

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xiii)in the case of any Non-Wholly Owned Subsidiary or joint venture, any put
and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;

(xiv)Liens securing Permitted Swap Obligations in an aggregate amount up to
$18,750,000;

(xv)Liens on cash in an aggregate amount up to $25,000,000 pledged in lieu of
issuance of a Letter of Credit in favor of an insurance company; and

(xvi)Liens on cash and Cash Equivalents securing letters of credit permitted
pursuant to Section 8.02(q).; and

(q)any Lien over bank accounts arising under clause 24 or 25 of the applicable
general terms and conditions (algemene bankvoorwaarden) of the relevant account
bank or under other terms and conditions of such bank.

For purposes of determining compliance with this Section 8.01,

(A)a Lien securing an item of Indebtedness need not be permitted solely by
reference to one category of permitted Liens (or any portion thereof) described
in Sections 8.01(a) through (n) but may be permitted in part under any
combination thereof and

(B)in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Sections 8.01(a) through (l), the
Borrowers may, in their sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 8.01 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when calculating the amount
of Liens or Indebtedness that may be incurred pursuant to any other clause.

(b)Indebtedness.  Directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in the case of Holdings, issue any shares of
Disqualified Stock or, in the case of any Restricted Subsidiary, issue any
shares of Disqualified Stock or preferred stock, except:

(i)Indebtedness under this Agreement and the other Loan Documents and Credit
Agreement Refinancing Indebtedness incurred to refinance (in whole or in part)
such Indebtedness;

(ii)[reserved];

 

A-165

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)Indebtedness (including, without limitation, credit lines) outstanding on
the Closing Date and listed on Schedule 8.02 and any Permitted Refinancing
Indebtedness incurred to refinance such Indebtedness;

(iv)Indebtedness consisting of Guarantees of Holdings or any Restricted
Subsidiary with respect to:

a.Indebtedness of Holdings or any Restricted Subsidiary to the extent that such
Indebtedness is permitted to be incurred pursuant to this Section 8.02 (other
than this Section 8.02(d)); provided that in the case of any Guarantee given by
a Loan Party that is not organized in the United States or Canada, if the
Indebtedness so guaranteed is in a principal amount in excess of the Threshold
Amount at the time such Guarantee is given, the holders of such Indebtedness (or
their representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary European Intercreditor Agreement if reasonably
requested by the Administrative Agent;

b.Indebtedness of any Person that is not a Restricted Subsidiary, provided that
the aggregate principal amount of such Indebtedness shall not at any time exceed
$40,000,000 (without giving effect to any write-offs or write-downs of such
Indebtedness); and

c.Indebtedness not to exceed $20,000,000 in the aggregate consisting of
Guarantees in favor of customers of Holdings, the Restricted Subsidiaries or
joint ventures to which Holdings, the Borrower or a Restricted Subsidiary is a
party;

(v)intercompany loans

a.between the Loan Parties,

b.from an Immaterial Subsidiary to a Loan Party so long as the payee with
respect to such intercompany loans is Solvent both before and after giving
effect thereto,

c.from any Loan Party to an Immaterial Subsidiary, to the extent such loans are
permitted under clause (b) of the definition of “Permitted Investments”,

d.between Restricted Subsidiaries that are not Loan Parties,

e.from a Restricted Subsidiary that is not a Loan Party to a Loan Party, to the
extent such loans are permitted under clause (b) of the definition of “Permitted
Investments” and

f.from a Loan Party to a Restricted Subsidiary that is not a Loan Party, to the
extent such loans are permitted under clause (b) of the definition of “Permitted
Investments”,

in each case, which shall be subject to a Customary European Intercreditor
Agreement if reasonably requested by the Administrative Agent,

 

A-166

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(vi)Indebtedness consisting of Permitted Swap Obligations;

(vii)(i)        capital lease obligations, mortgage financings, industrial
revenue bonds or purchase money obligations, in each case, incurred for the
purpose of financing all or any part of the purchase price or cost of design,
development, construction or improvement of property, plant or equipment used in
the business of Holdings or any Restricted Subsidiary, in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any Indebtedness incurred pursuant to this Section 8.02(g),
not to exceed the greater of (x) $25,000,000 and (y) 7.0% of Consolidated EBITDA
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 7.01 at any time outstanding and

(ii)any Indebtedness incurred by Holdings or a Restricted Subsidiary arising
from any Permitted Sale Leaseback Transaction that is permitted under Section
8.13 and Permitted Refinancing Indebtedness in respect thereof in an amount not
to exceed $25,000,000 at any time outstanding;

(viii)Acquired Indebtedness (and any Permitted Refinancing Indebtedness in
respect thereof) in an aggregate principal amount not to exceed the greater of
(x) $75,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the
last Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding;

(ix)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

(x)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business in an amount not to exceed $15,000,000 at any time
outstanding;

(xi)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (x) $75,000,000 and (y) 20% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;

(xii)the incurrence of additional Indebtedness (including Acquired Indebtedness)
by

(A)any Holdings or any Restricted Subsidiary or

(B)Persons that are acquired by or merged or amalgamated with or into Holdings
or any Restricted Subsidiary in accordance with the terms of this Agreement and
in each case, incurred to finance a Permitted Acquisition or any other
acquisition of any Acquired Entity by any Borrower or any Wholly-Owned
Restricted Subsidiary;

provided, in each case, that, at the time such additional Indebtedness is
incurred, the Total Net Leverage Ratio on a consolidated basis for Holdings’ and
the Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred shall not exceed

 

A-167

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

3.75 to 1.00, in each case, determined on a Pro Forma Basis (including a pro
forma application of the net proceeds thereof and assuming (a) the Indebtedness
being incurred as of such date of determination would be included in the
definition of Consolidated Indebtedness, whether or not such Indebtedness would
otherwise be included, (b) any commitments in respect thereof are fully drawn
and (c) the proceeds held as cash or Cash Equivalents thereof or of other
Indebtedness incurred substantially concurrently therewith are not netted for
the purposes of calculating the First Lien Net Leverage Ratio, the Senior
Secured Net Leverage Ratio and the Total Net Leverage Ratio), as if the
additional Indebtedness had been incurred at the beginning of such four-quarter
period;

provided that, solely with respect to the incurrence of additional Indebtedness
in the form of customary term loans or high-yield notes (other than Acquired
Indebtedness), such additional Indebtedness

(1)will have a maturity date that is no earlier than the date that is six months
after the later of Initial Term Loan Maturity Date and the 2020 Incremental Term
Loan Maturity Date;

(2)does not provide for any required, scheduled or mandatory prepayment on
account of principal (including amortization or otherwise, but excluding a
customary offer to redeem or repay with asset sale proceeds or following a
Change of Control) prior to the later of Initial Term Loan Maturity Date and the
2020 Incremental Term Loan Maturity Date;

(3)has terms (other than with respect to pricing, premiums, optional prepayment
or redemption terms and maturity), when taken as a whole, that are not more
favorable to the holders thereof than those applicable to the holders of Term
Loans;

(4)to the extent such additional Indebtedness consists of term loans secured on
a pari passu basis with the Obligations, such additional Indebtedness shall be
subject to the MFN Adjustment as if such additional Indebtedness were a New Term
Loan Facility; and

(5)(A) if secured, such Indebtedness is not secured by any property or assets
other than the Collateral and the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary Intercreditor Agreement; and (B) in the case of
any Indebtedness in an original principal amount in excess of the Threshold
Amount, if guaranteed by a Loan Party that is not organized in the United States
or Canada, the holders of such Indebtedness (or their representative) and the
Administrative Agent and/or Collateral Agent shall become parties to a Customary
European Intercreditor Agreement if reasonably requested by the Administrative
Agent;

(xiii)Indebtedness in an amount not to exceed $18,750,000 outstanding at any one
time for the repurchase, redemption, acquisition or retirement of Equity
Interests of Holdings held in a Plan or otherwise held by employees or
independent contractors;

(xiv)Indebtedness (in addition to the allowances in the other subsections of
this Section 8.02) in an aggregate principal amount at any time outstanding not
to exceed the greater of

 

A-168

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(x) $75,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the
last Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding; provided that Holdings and the Restricted
Subsidiaries shall not be permitted to incur additional Indebtedness under this
Section 8.02(n) during the existence of an Event of Default or if an Event of
Default would occur after giving effect to the incurrence of such Indebtedness;

(xv)unsecured Indebtedness issued or incurred by Holdings or any Restricted
Subsidiary; provided that

a.such Indebtedness include a maturity date that is no earlier than the date
that is 365 days after the Latest Maturity Date,

b.such Indebtedness does not provide for any required, scheduled or mandatory
prepayment on account of principal (including amortization or otherwise, but
excluding a customary offer to redeem or repay with asset sale proceeds or
following a Change of Control) prior to the date that is 365 days after the
Latest Maturity Date,

c.after giving effect to such incurrence and the application of proceeds
therefrom, no Default or Event of Default shall have occurred and be continuing
or would result therefrom,

d.at the time such unsecured Indebtedness is incurred or issued, as applicable,
the Fixed Charge Coverage Ratio is greater than or equal to 2.00 to 1.00 on a
Pro Forma Basis (assuming (a) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, (b) any
commitments in respect thereof are fully drawn and (c) the proceeds held as cash
or Cash Equivalents thereof or of other Indebtedness incurred substantially
concurrently therewith are not netted for the purposes of calculating the First
Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio) and,

e.the terms and provisions of the documentation governing such Indebtedness are
not more restrictive, when taken as a whole, on Holdings and the Restricted
Subsidiaries than the terms and provisions of this Agreement; and

(vi)in the case of any Indebtedness in an original principal amount in excess of
the Threshold Amount, if guaranteed by a Loan Party that is not organized in the
United States or Canada, the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary European Intercreditor Agreement;

(xvi)(i)         additional Indebtedness (including Acquired Indebtedness) of
any Restricted Subsidiary (and any Permitted Refinancing Indebtedness in respect
thereof); provided that

(1)immediately prior to and after giving effect thereto, no Default or Event of
Default shall exist or result therefrom,

 

A-169

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(2)such additional Indebtedness

(a)will not mature prior to the date that is six months after the later of
Initial Term Loan Maturity Date and the 2020 Incremental Term Loan Maturity
Date,

(b)has no scheduled amortization or payments of principal prior to the later of
Initial Term Loan Maturity Date and the 2020 Incremental Term Loan Maturity Date
and

(c)has terms (other than with respect to pricing, premiums, optional prepayment
or redemption terms and maturity), when taken as a whole, that are not more
favorable to the holders thereof than those applicable to the holders of Term
Loans,

(3)to the extent such additional Indebtedness consists of term loans secured on
a pari passu basis with the Obligations, such additional Indebtedness shall be
subject to the MFN Adjustment as if such additional Indebtedness were a New Term
Loan Facility and

(4)after giving effect to the incurrence or issuance of such additional
Indebtedness on the date thereof, either

(x)the principal amount of such Indebtedness shall not exceed the sum of

(1)the greater of (I) $375,000,000 and (II) 100% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding less the amount of
Incremental Facilities and/or Incremental Loans incurred pursuant to Section
2.14(a)(x) and

(2)an unlimited amount if, after giving effect to the incurrence of such
Indebtedness,

(X)if such Indebtedness is secured on a pari passu basis with the Obligations,
the First Lien Net Leverage Ratio is less than or equal to 3.25 to 1.00 on a Pro
Forma Basis,

(Y)if such Indebtedness is secured on a junior basis to the Obligations, the
Senior Secured Net Leverage Ratio is less than or equal to 3.50 to 1.00 on a Pro
Forma Basis and

(Z)if such Indebtedness is unsecured, either (x) the Fixed Charge Coverage Ratio
is greater than or equal to

 

A-170

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

2.00 to 1.00 on a Pro Forma Basis or (y) the Total Net Leverage Ratio is less
than or equal to 3.75 to 1.00 on a Pro Forma Basis

(in each case, assuming (a) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, (b) any
commitments in respect thereof are fully drawn and (c) the proceeds held as cash
or Cash Equivalents thereof or of other Indebtedness incurred substantially
concurrently therewith are not netted for the purposes of calculating the First
Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio) or

(y)all of the Net Cash Proceeds (or such lesser amount that would permit the
remaining Indebtedness to be permitted hereunder) of any such Indebtedness are
used on the date of incurrence to permanently prepay and refinance Term Loans on
a dollar-for-dollar basis; and

(5)if secured, such Indebtedness is not secured by any property or assets other
than the Collateral and the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary Intercreditor Agreement; orand

(F)in the case of any Indebtedness in an original principal amount in excess of
the Threshold Amount, if incurred by a Loan Party that is not organized in the
United States or Canada, the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary European Intercreditor Agreement; or

(ii)Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrowers under this clause (p); provided, in the case of
any Indebtedness in an original principal amount in excess of the Threshold
Amount, if guaranteed by a Loan Party that is not organized in the United States
or Canada, the holders of such Indebtedness (or their representative) and the
Administrative Agent and/or Collateral Agent shall become parties to a Customary
European Intercreditor Agreement;

(xvii)Indebtedness arising under any performance or surety bond or obligations
in respect of letters of credit related thereto, in each case entered into in
the ordinary course of business, which for the avoidance of doubt includes for
purposes of this section, but is not limited to, bonding provided with respect
to contracts and projects, including to support contracts and projects of
permitted joint ventures of Holdings and its Restricted Subsidiaries, and where
Holdings or any Restricted Subsidiary is co-bonding a project where a Restricted
Subsidiary or permitted joint venture is a subcontractor on the contract or
project;

 

A-171

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xviii)Indebtedness arising under Factoring Agreements and/or in respect of any
Receivables Facilities in an aggregate outstanding principal amount not to
exceed the greater of (x) $100,000,000 and (y) 27% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;

(xix)Indebtedness of Holdings or any Restricted Subsidiary

a.pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business and

b.in respect of letters of credit, bank guaranties, surety bonds, performance
bonds or similar instruments to support any of the foregoing items; and

(xx)Contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, earn-out, non-compete, or similar obligation of
the Borrowers or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions or Dispositions permitted
hereunder or any acquisition or disposition consummated prior to the Closing
Date.; and

(u)any liability of a Loan Party incorporated in The Netherlands arising under
(i) a declaration of joint and several liability (hoofdelijke aansprakelijkheid)
as referred to in Article 2:403 of the Dutch Civil Code and any residual
liability (overblijvende aansprakelijkheid) under such declaration arising
pursuant to Article 2:404 (2) of the Dutch Civil Code and (ii) any joint and
several liability (hoofdelijke aansprakelijkheid) by operation of law under an
applicable fiscal unity (fiscale eenheid) for Dutch VAT or Dutch corporate
income tax purposes consisting solely of Loan Parties.

Further, for purposes of determining compliance with this Section 8.02,

(A)Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in this Section 8.02
but may be permitted in part under any combination thereof and

(B)in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in this Section 8.02, the Borrowers may, in their
sole discretion, classify or reclassify, or later divide, classify or reclassify
(as if incurred at such later time), such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 8.02 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Indebtedness that may be incurred pursuant to any
other clause; provided, that all Indebtedness outstanding

 

A-172

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

on the Closing Date under this Agreement shall at all times be deemed to have
been incurred pursuant to clause (a) of this Section 8.02.

For the purposes of Sections 8.02(d)(i), (l)(5), (o)(vi) and (p)(ii), the
determination whether any Indebtedness or Guarantee is subject to the
requirement that such Indebtedness or Guarantee be subject to a Customary
European Intercreditor Agreement on the basis that such Indebtedness is in an
original principal amount in excess of the Threshold Amount or such Guarantee is
of Indebtedness in an original principal amount in excess of the Threshold
Amount shall be made based on the total original principal amount of the
relevant tranche or series of Indebtedness whether or not such Indebtedness is
classified, divided or reclassified among separate categories of permitted
Indebtedness described in this Section 8.02.

Notwithstanding the foregoing, any single tranche or series of Indebtedness in
the form of term loans or bonds in an original principal amount in excess of the
greater of (x) $100,000,000 or (y) 25% of Consolidated EBITDA (determined based
on the total original principal amount of the relevant tranche or series of
Indebtedness whether or not such Indebtedness is classified, divided or
reclassified among separate categories of permitted Indebtedness described in
this Section 8.02) shall be incurred by Holdings, the Borrower or another Loan
Party that is a US Subsidiary or Canadian Subsidiary.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or preferred stock, as applicable, will in each
case not be deemed to be an incurrence of Indebtedness or Disqualified Stock or
preferred stock for purposes of this Section 8.02.

For the avoidance of doubt, for the purposes of this Section 8.02, the term
“Indebtedness” shall be deemed to include, in the case of Holdings, the issuance
of any shares of Disqualified Stock or, in the case of any Restricted
Subsidiaries, the issuance of any shares of Disqualified Stock or preferred
stock, in each case, to the extent that any of the foregoing would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP.

Notwithstanding any other provision of this Section 8.02, the maximum amount of
Indebtedness that Holdings or any Restricted Subsidiary may incur pursuant to
this Section 8.02 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

(c)Fundamental Changes.  Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of the assets of Holdings or any Restricted Subsidiary on a consolidated
basis, taken as a whole, to any other Person, except that, so long as no Default
exists or would result therefrom:

(i)Holdings or any Restricted Subsidiary may merge with or acquire another
Person engaged in a similar or adjacent line of business as that Holdings and
the Restricted Subsidiaries

 

A-173

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

hashave conducted during the current and most recently concluded calendar year,
through a stock, asset or any other similar transaction (or any business
reasonably ancillary or complementary thereto, or which is a reasonable
extension, development or expansion thereof), if

a.Holdings or such Restricted Subsidiary is the surviving entity,

b.such acquisition is friendly and is done with the recommendation of the
acquiree’s board of directors or similar governing body and

c.such acquisition constitutes a Permitted Acquisition;

(ii)any Restricted Subsidiary may merge with a Loan Party or a Wholly-Owned
Restricted Subsidiary if (i) such Loan Party or such Wholly-Owned Restricted
Subsidiary, as the case may be, is the surviving entity of such merger (provided
that, if such merger involves (x) a Subsidiary Guarantor, the surviving entity
of such merger shall be a Subsidiary Guarantor and (y) any Borrower, the
surviving entity of such merger shall be the Borrower) and (ii) immediately
after giving effect to such merger, no Default shall have occurred or be
continuing;

(iii)Holdings or any of its Subsidiaries may enter a Permitted Intercompany
Transaction;

(iv)any Restricted Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 8.05 (other than
Investments permitted pursuant to clause (f) of the definition of “Permitted
Investments”); provided that the continuing or surviving Person shall be a
Restricted Subsidiary (and, if such merger or consolidation involves a Borrower,
the continuing or surviving Person shall be such Borrower) and shall have
complied with the applicable provisions of Sections 7.12 and 7.14 and the
Collateral Documents;

(v)any Immaterial Subsidiary may be liquidated or dissolved; and

(vi)Holdings may (x) merge or consolidate with an entity organized under the
laws of the State of Delaware, (y) reorganize in the State of Delaware or (z)
“continue” as a Delaware corporation pursuant to Section 388 of the General
Corporation Law of the State of Delaware (clauses (x), (y) and (z) collectively,
the “J2 Domestication Merger”), in each case for the purpose of changing the
jurisdiction of organization of Holdings; provided that, in the event of the J2
Domestication Merger, (i) Holdings shall be the continuing or surviving Person
or (ii) if the Person formed by or surviving the J2 Domestication Merger is not
Holdings (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the laws of the State of Delaware
and (B) the Successor Company shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto reasonably satisfactory to
the Administrative Agent and the Collateral Agent; provided, further that, in
the event of the J2 Domestication Merger, at the request of the Administrative
Agent, Holdings or the Successor Company, as applicable, shall enter into such
documentation as the Administrative Agent reasonably determines is necessary or
desirable to grant and perfect the Collateral Agent’s Lien on the Equity
Interests of the Initial Borrower in accordance with the requirements of Section
7.12 (as if Holdings or such Successor Company were a newly formed or acquired
US Subsidiary) and Section 7.14 hereof.

 

A-174

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(d)Dispositions.  Make any Disposition, except:

(i)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(ii)Dispositions of inventory in the ordinary course of business;

(iii)Dispositions (i) by Holdings or any Restricted Subsidiary to any Loan Party
and (ii) by any Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party;

(iv)other Dispositions

a.for fair market value and for consideration at least 75% of which is cash or
Cash Equivalents; provided that such Cash Equivalents shall mature within 180
days after the date of such Disposition,

b.the proceeds of which shall be reinvested into the business of Holdings and
the Restricted Subsidiaries, including through a Permitted Investment or
Permitted Acquisition, within the Reinvestment Period or applied in accordance
with Section 2.05 if and to the extent required thereby and

c.so long as the Loan Parties are in Pro Forma Compliance;

(v)the dissolution of any Restricted Subsidiary that (i) is not a Loan Party and
(ii) is not material to the business of Holdings and the Restricted
Subsidiaries, taken as a whole;

(vi)Dispositions set forth on Schedule 8.04;

(vii)other Dispositions in an aggregate amount not to exceed $15,000,000 during
any fiscal year;

(viii)any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;

(ix)Mergers and consolidations permitted by Section 8.03;

(x)the lease or sublease of Real Property not constituting Indebtedness and not
constituting a sale and leaseback transaction;

(xi)assignments, licenses, sublicenses, leases and subleases of intellectual
property in the ordinary course of business, which do not interfere in any
material respect with the business of Holdings and the Restricted Subsidiaries;

(xii)Dispositions in connection with Factoring Agreements and/or Receivables
Facilities permitted by Section 8.02;

(xiii)Dispositions of cash and cash equivalents in the ordinary course of
business;

 

A-175

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xiv)the granting of Liens permitted pursuant to Section 8.01;

(xv)terminations or unwinds of derivative transactions; and

(xvi)Dispositions constituting Restricted Payments permitted by Section 8.05 and
Dispositions constituting Permitted Investments.

(e)Restricted Payments.  Declare or make, directly or indirectly, any Restricted
Payment, except:

(i)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, any Loan Party may repurchase its Equity Interests owned by
employees of such Loan Party (or held by any Plans maintained by the foregoing)
or make payments to employees of Holdings or any Restricted Subsidiary upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or other Plans or in
connection with the death or disability of such employees in an aggregate amount
not to exceed $10,000,000 in any fiscal year (excluding any net repurchases or
payments over issuances of such Equity Interests in such fiscal year to such
employees) plus (x) the amount of net proceeds of any key-man life insurance
policies received during such fiscal year and (y) the amount of any cash bonuses
otherwise payable to members of management, directors or consultants that are
foregoing in return for the receipt of Equity Interests (the “Distribution
Amount”); provided, that the amount of permitted distributions pursuant to this
Section 8.05(a) shall be increased by (A) the unused Distribution Amount for the
immediately preceding fiscal year less (B) an amount equal to the unused
Distribution Amount carried forward to such preceding fiscal year;

(ii)the redemption, retirement or defeasance of any Indebtedness of Holdings or
any Restricted Subsidiaries with the Net Cash Proceeds from an incurrence of
Permitted Refinancing Indebtedness;

(iii)the payment of any dividend or distribution by a Restricted Subsidiary to
the holders of its Equity Interests on a pro rata basis in connection with a
bona fide joint venture;

(iv)so long as no Event of Default shall have occurred and be continuing or
would result therefrom, dividends or distributions by Holdings at the times due
and in an amount necessary to make payments in accordance with and to the extent
permitted by Section 8.07(f);

(v)dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of any Borrower;

(vi)in addition to the foregoing and following Restricted Payments, any Loan
Party may make additional Restricted Payments to any other Loan Party;

(vii)repurchases of Equity Interests deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units if such Equity Interests represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting shall
be permitted;

 

A-176

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(viii)[reserved];

(ix)Restricted Payments for amounts to be paid under employee stock ownership
plans;

(x)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an aggregate amount
not to exceed the greater of (x) $75,000,000 and (y) 20% of Consolidated EBITDA
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 7.01 at any time outstanding;

(xi)so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving effect thereto, the
Total Net Leverage Ratio is less than or equal to 3.25 to 1.00 on a Pro Forma
Basis, Restricted Payments in an aggregate amount not to exceed an amount (which
shall not be less than zero) equal to the portion, if any, of the Available
Amount on the date of such election that the Borrowers elect to apply to this
Section 8.05(k), which election shall be specified in a written notice of a
Responsible Officer of Holdings calculating in reasonable detail the amount of
Available Amount immediately prior to such election and the amount thereof
elected to be so applied;

(xii)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances, or other satisfactions prior to the scheduled maturity thereof with
respect to the Indebtedness permitted to be secured under Section 8.01(h) in an
aggregate amount not to exceed $75,000,000;

(xiii)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments by Holdings or any
Restricted Subsidiary to the holders of its Equity Interests in an aggregate
amount per annum not to exceed 5.0% of Market Capitalization;

(xiv)additional Restricted Payments if, after giving effect thereto, the Total
Net Leverage Ratio is less than or equal to (x) in the case of any Restricted
Payment set forth in clause (b) of the definition thereof, 2.50 to 1.00 and (y)
in the case of any Restricted Payment set forth in clause (a) or (c) thereof,
2.25 to 1.00, in each case, on a Pro Forma Basis; provided that no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and

(xv)to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any parent company (or any immediate family member
of any of the foregoing) to the extent such salary, bonuses, severance and other
benefits are attributable and reasonably allocated to the operations of Holdings
and/or the Restricted Subsidiaries, in each case, so long as such parent company
applies the amount of any such Restricted Payment for such purpose.

(xvi)Restricted Payments for earn-out and holdback payments (i) required
pursuant to existing agreements as set forth on Schedule 8.02 and (ii) required
pursuant to Permitted Acquisitions;

Further, for purposes of determining compliance with this Section 8.05, (A)
Restricted Payments need not be permitted solely by reference to one category of
permitted Restricted

 

A-177

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Payments (or any portion thereof) described in this Section 8.05 above or
Permitted Investments described in the definition thereof but may be permitted
in part under any combination thereof and (B) in the event that a Restricted
Payment (or any portion thereof) or Permitted Investment meets the criteria of
one or more of the categories of permitted Restricted Payments (or any portion
thereof) described in this Section 8.05 above or Permitted Investment, the
Borrowers may, in their sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such
Restricted Payment (or any portion thereof) in any manner that complies with
this Section 8.05 or falls within the definition of a Permitted Investment and
will be entitled to only include the amount and type of such Restricted Payment
(or any portion thereof) in one of the above clauses (or any portion thereof) or
within the definition of Permitted Investment (or any portion thereof) and such
Restricted Payment (or any portion thereof) or Permitted Investment shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of the Restricted Payment that
may be incurred pursuant to any other clause.

(f)Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
the Restricted Subsidiaries on the Closing Date or any business substantially
related or incidental thereto or reasonably ancillary or complementary thereto.

(g)Transactions with Affiliates.  Enter into any transaction of any kind
involving aggregate consideration in excess of $5,000,000 with any Affiliate of
Holdings, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Holdings or such Restricted
Subsidiaries as would be obtainable by Holdings or such Restricted Subsidiaries
at such time in a comparable arm’s length transaction with a Person other than
an Affiliate, provided that the foregoing restriction shall not apply to:

(i)participation by Holdings or any Restricted Subsidiary in, or effecting any
transaction in connection with, any joint enterprise or other joint arrangement
with any Affiliate if Holdings or such Restricted Subsidiary, as applicable,
participates in the ordinary course of its business and on a basis no less
advantageous than the basis on which such Affiliate participates;

(ii)loans and other transactions among the Loan Parties to the extent permitted
by this Article VIII;

(iii)any payment from any Restricted Subsidiary to any Borrower;

(iv)intercompany Indebtedness permitted under Section 8.02, Restricted Payments
permitted under Section 8.05 and Permitted Investments;

(v)compensation arrangements with directors and employees entered into in the
ordinary course of business;

(vi)fees paid (and expenses reimbursed) pursuant to and in accordance with the
Advisory Agreement as such agreement is in effect on the Closing Date;

(vii)issuance of Equity Interests (other than Disqualified Stock) of Holdings;

 

A-178

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(viii)customary agreements, covenants and restrictions contained in agreements
relating to the sale of assets or Equity Interests of Subsidiaries of the
Borrowers;

(ix)transactions between Holdings or any Restricted Subsidiary and any person, a
director of which is also a director of Holdings or any direct or indirect
parent company of Holdings; provided, however, that (A) such director abstains
from voting as a director of Holdings or such direct or indirect parent company,
as the case may be, on any matter involving such other person and (B) such
person is not an Affiliate of Holdings for any reason other than such director’s
acting in such capacity;

(x)transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business;

(xi)transactions pursuant to any Factoring Agreements permitted under Section
8.02; and

(xii)sales of accounts receivable, or participations therein, in connection with
any Receivables Facility permitted under Section 8.02.

(h)Burdensome Agreements.  Create, enter into or permit to exist (x) any
Contractual Obligation (other than this Agreement, any other Loan Document or
any Permitted Refinancing Indebtedness incurred to refinance any such
Indebtedness) that limits the ability (i) except as permitted under Section 8.01
or the documentation governing any Credit Agreement Refinancing Indebtedness, of
Holdings or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations or any
refinancing thereof or (ii) of Holdings or any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances, in each case, to Holdings or any Restricted
Subsidiary or to Guarantee Indebtedness of Holdings or any Restricted Subsidiary
or (y) a Canadian Defined Benefit Pension Plan, except, in respect of any
Restricted Subsidiary acquired after the Closing Date, any such pension plan
that (i) existed as of the date of acquisition of such Restricted Subsidiary
(and not created in contemplation of such acquisition) and (ii) does not have a
funding deficiency of in excess of the greater of (x) $50,000,000 and (y) 13% of
Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01; provided that
the foregoing restrictions in Section 8.08(x) shall not apply to:

(i)customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or Unrestricted Subsidiary pending such sale;
provided that such restrictions and conditions apply only to the Restricted
Subsidiary or Unrestricted Subsidiary (or any Equity Interests therein) that is
to be sold and such sale is permitted hereunder;

(ii)customary restrictions and conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrowers or any Restricted Subsidiaries are a party and was entered
into in the ordinary course of business; provided that such agreement prohibits
the encumbrance of solely the property or assets of such Borrower or such
Restricted Subsidiary that are the subject to such agreement;

 

A-179

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(iii)Contractual Obligations which impose (x) restrictions described in clause
(i) above, but only to the extent that such restrictions do not materially
adversely affect the value of the Collateral granted to secure the Obligations
or (y) restrictions described in clause (ii) above, but only to the extent that
such restrictions do not materially adversely affect the consolidated cash
position of the Loan Parties;

(iv)any agreement or other instrument (including an instrument governing
Indebtedness) of a Person acquired by Holdings or any Restricted Subsidiary in
existence at the time of such acquisition or at the time it merges with or into
Holdings or any Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or the property or assets so assumed;

(v)any restrictions created in connection with any Factoring Agreement or
Receivables Facility incurred pursuant to Section 8.02 that, in the good faith
determination of Holdings are necessary or advisable to effect the transactions
contemplated under such Factoring Agreement or Receivables Facility;

(vi)any contractual encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the agreements referred to in Section 8.08(d);
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrowers, not materially more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing;

(vii)customary restrictions on leases, subleases, licenses or sublicenses or
sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(viii)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

(ix)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(x)restrictions on cash or other deposits under contracts entered into in the
ordinary course of business;

(xi)Contractual Obligations which arise under applicable laws or any applicable
rule, regulation or order;

(xii)any agreement or instrument governing Equity Interests of any Person that
is acquired;

 

A-180

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(xiii)restrictions and conditions on any Restricted Subsidiary organized in
jurisdictions where such restrictions are customary, including the People’s
Republic of China, or any state or other political subdivision thereof;

(xiv)provisions in any customary indenture in connection with Indebtedness
permitted hereunder, and any Contractual Obligations relating thereto;

(xv)restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 8.02(g)(i) (solely to the extent such restriction relates to assets the
acquisition, construction, repair, replacement, lease or improvement of which
was financed by such Indebtedness), Section 8.02(h) (solely to the extent such
restriction relates to assets acquired in connection with the Acquired
Indebtedness referred to in Section 8.02(h)) or Section 8.02(l) (solely to the
extent such restriction relates to assets acquired in connection with the
Permitted Acquisition financed by such Indebtedness);

(xvi)restrictions that are binding on a Foreign Subsidiary pursuant to
Indebtedness of a Foreign Subsidiary which is permitted by Section 8.02; or

(q)restrictions in a surety or performance bond entered into in the ordinary
course of business.

(i)Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

(j)Financial Covenant.  

(i)Solely in respect of the Revolving Credit Facility, permit the First Lien Net
Leverage Ratio as of the last day of any such fiscal quarter of Holdings to
exceed (i) for each fiscal quarter ending in 2019 (following the Closing Date),
4.50 to 1.00, (ii) for each fiscal quarter ending in 2020, 4.50 to 1.00, (iii)
for each fiscal quarter ending in 2021, 4.00 to 1.00 and (iv) thereafter 3.75 to
1.00; provided that, notwithstanding the foregoing, the financial covenant set
forth in this Section 8.10 shall be tested as of the last day of any such fiscal
quarter only in the event that, on the last day of such fiscal quarter, the
Total Outstandings (excluding undrawn Letters of Credit up to $40,000,000) is
greater than 30.0% of the Total Revolving Credit Commitments (such occurrence, a
“Triggering Event”).

(ii)Right to Cure.  Notwithstanding anything to the contrary contained in
Section 9.01 or 9.02, in the event that the Borrowers fail to comply with the
requirements of the financial covenant set forth in Section 8.10(a) at any time
when Holdings is required to comply with such financial covenant, pursuant to
the terms thereof, then (A) until the expiration of the tenth Business Day
subsequent to the date the relevant financial statements are required to be
delivered pursuant to Section 7.01(a) or (b) (the last day of such period being
the “Anticipated Cure Deadline”), Holdings shall have the right to issue or
obtain a contribution to its equity (which shall be in the form of common equity
or otherwise in a form reasonably acceptable to the Administrative Agent) for
cash (the “Cure Right”), and upon the receipt by Holdings of such cash (the
“Cure Amount”),

 

A-181

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

pursuant to the exercise Holdings of such Cure Right, the calculation of
Consolidated EBITDA as used in the financial covenant set forth in
Section 8.10(a) shall be recalculated giving effect to the following pro forma
adjustments:

a.Consolidated EBITDA shall be increased, solely for the purpose of measuring
the financial covenant set forth in Section 8.10(a) and not for any other
purpose under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs (including the
determination of the Available Amount) or determining the Applicable Rate), by
an amount equal to the Cure Amount; provided that (1) the receipt by Holdings of
the Cure Amount pursuant to the Cure Right shall be deemed to have no other
effect whatsoever under this Agreement (including but not limited to determining
the availability or amount of any covenant baskets or carve-outs or determining
the Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness (including
as unrestricted cash or Cash Equivalents of Holdings and the Restricted
Subsidiaries) on a Pro Forma Basis for the applicable fiscal quarter for which
such Cure Amount was contributed for purposes of calculating the financial
covenant set forth in Section 8.10(a);

b.If, after giving effect to the foregoing recalculations, the Borrowers shall
then be in compliance with the requirements of the financial covenant set forth
in Section 8.10(a), the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 8.10(a) as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the financial covenant set forth in Section 8.10(a) that had occurred shall
be deemed cured for the purposes of this Agreement; and

c.upon receipt by the Administrative Agent of written notice, on or prior to the
Anticipated Cure Deadline, that the Borrowers intend to exercise the Cure Right
in respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them or to exercise remedies against the Collateral on the basis
of a failure to comply with the requirements of the financial covenant set forth
in Section 8.10(a), unless such failure is not cured pursuant to the exercise of
the Cure Right on or prior to the Anticipated Cure Deadline. For the avoidance
of doubt, the Borrower shall not be able to obtain any Credit Extension
hereunder until receipt by the Administrative Agent of the Cure Amount.

Notwithstanding anything set forth herein to the contrary, (i) in each four
consecutive fiscal-quarter period there shall be at least two fiscal quarters in
respect of which the Cure Right is not exercised, (ii) there can be no more than
five fiscal quarters in respect of which the Cure Right is exercised during the
term of this Agreement and (iii) for purposes of this Section 8.10(b), the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenant set forth in
Section 8.10(a).

(k)Amendments of Organization Documents and Certain Other Agreements.  Amend,
modify or otherwise alter (a) any of its Organization Documents in any manner
that would conflict with its obligations under the Loan Documents or (b) the
instrument or agreement governing any Indebtedness that is subordinated to the
Obligations if such amendment, modification or alteration is in violation of the
Customary Intercreditor Agreement entered into with respect thereto.

 

A-182

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(l)Accounting Changes.  Make any (a) significant change in a manner adverse to
the Lenders in accounting policies or reporting practices, except as permitted
or required by generally accepted accounting principles, or (b) change its
fiscal year.

(m)Sale and Leaseback Transactions.  Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (A) (i) the sale of such property is permitted
by Section 8.04 and (ii) any capital lease obligations or Liens arising in
connection therewith are permitted by Sections 8.02 and 8.01, respectively or
(B) in respect of property acquired after the Closing Date, such transaction (a
“Permitted Sale Leaseback Transaction”) is consummated within 365 days of such
acquisition of property.

(n)No Other “Designated Senior Indebtedness”.  No Borrower shall designate, nor
permit the designation of, any Indebtedness (other than under this Agreement or
the other Loan Documents) as “Designated Senior Indebtedness” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in the documentation for all Indebtedness that is
subordinated in right of payment to the Obligations (if applicable) or any
Permitted Refinancing Indebtedness in respect thereof.

22.15Centre of Main Interests and Establishments.  No European Loan Party shall
change its “centre of main interests” (as that term is used in Article 3(1) of
the Regulation).

22.16Holding Covenant.  Holdings shall not have any direct Subsidiary other than
the Initial Borrower.

SECTION 23.

EVENTS OF DEFAULT AND REMEDIES

(a)Events of Default.  Any of the following shall constitute an Event of
Default:

(i)Non-Payment.  Any Loan Party fails to pay

a.when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or

b.within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any Commitment Fee or other fee due hereunder or

c.within five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

A-183

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of

a.Section 7.01 or 7.03(a), if such failure continues for three Business Days or

b.Section 7.05, 7.11, 7.17, or Article VIII; provided that, any Event of Default
under Section 8.10 shall not constitute an Event of Default with respect to any
Term Loan Facility until the earlier of (x) the date that is 30 days after the
date such Event of Default arises with respect to the Revolving Credit Facility
and (y) the date on which the Administrative Agent or the Revolving Credit
Lenders exercise any remedies with respect to the Revolving Credit Facility in
accordance with Section 9.02; provided, further, that any Event of Default under
Section 8.10 may be waived, amended or otherwise modified from time to time
pursuant to clause (i) of Section 11.01; or

(iii)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days of the earlier of (i) a Responsible Officer of any Loan
Party has knowledge of such failure or (ii) receipt by Holdings of notice from
the Administrative Agent or the Required Lenders of such default; or

(iv)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading, in each case in any
material respect (or, in the case of any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language,
shall be incorrect or misleading in any respect after giving effect to such
qualifier), when made or deemed made; or

(v)Cross-Default.

a.Any Loan Party or any Significant Subsidiary (or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary)

(1)fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Indebtedness under Swap
Contracts and with respect to surety or performance bonds in respect of
commercial contracts entered into in the ordinary course of business (for the
avoidance of doubt, not in respect of debt for borrowed money)) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or

(2)fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee (other than with respect to surety or performance
bonds in respect of commercial contracts entered into in the ordinary course of
business (for the avoidance of doubt, not in respect of debt for borrowed
money)) in excess of the Threshold Amount or contained in any instrument or

 

A-184

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

b.there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from

(1)any event of default under such Swap Contract as to which Holdings or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or

(2)any Termination Event (as so defined) under such Swap Contract as to which
Holdings or any Restricted Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by Holdings
or such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount; or

(vi)Insolvency Proceedings, Etc.  

a.Any Loan Party or any Significant Subsidiary (or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, receiver and
manager, interim receiver, manager, monitor, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, receiver and manager, interim receiver,
manager, monitor, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 days, or an order for relief
is entered in any such proceeding; or

b.Any Canadian Loan Party shall admit in writing its inability to pay its debts
generally or make a proposal (or file a notice of its intention to do so) under
the Bankruptcy and Insolvency Act (Canada).; or

(iii)with respect to any UK Loan Party that is a Significant Subsidiary (or any
group of UK Loan Parties that, when taken together, would constitute a
Significant Subsidiary), the occurrence of any UK Insolvency Event.

 

A-185

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(vii)Inability to Pay Debts; Attachment.  

a.Any Loan Party or any Significant Subsidiary (or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or

b.any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the material property of any Loan
Party or any Significant Subsidiary and is not released, vacated or fully bonded
within 30 days after its issue or levy; or

(viii)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary

a.a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Borrower and does not dispute coverage), or

b.any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and,

in either case, (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(ix)ERISA.  

a.One or more ERISA Events occur with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect,

b.any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA in an aggregate amount
in excess of the Threshold Amount;,

c.with respect to a Foreign Plan, a termination, withdrawal, imposition of a
Lien, noncompliance with applicable Law or plan terms that would reasonably be
expected to result in a Material Adverse Effect, or

d.with respect to a Canadian Defined Benefit Pension Plan, imposition of a Lien
that would reasonably be expected to result in a Material Adverse Effect; or

(x)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and

 

A-186

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

effect; or any Loan Party contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

(xi)Change of Control.  There occurs any Change of Control; or

(xii)Collateral Documents.  Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby (subject to Liens expressly permitted
under the Loan Documents) (other than by reason of the failure of the Collateral
Agent to retain possession of Collateral physically delivered to it (other than
due to any act or failure to act by Holdings or any of its Subsidiaries)) or the
failure of the Collateral Agent to timely file Uniform Commercial Code financing
statements or continuation statements or other perfection filings (other than
due to any act or failure to act by Holdings or any of its Subsidiaries) and is
not, upon the written request of an Agent, promptly corrected.; or

(m)Pensions.  The UK Pensions Regulator issues a Financial Support Direction or
a Contribution Notice is issued to any Loan Party or any of their Subsidiaries,
that would reasonably be expected to result in a Material Adverse Effect.

(b)Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders, shall take any or all of the following actions (it being understood
that during any period during which an Event of Default under Section 8.10
exists solely with respect to the Revolving Credit Facility, the Administrative
Agent may, and at the request of the Majority Facility Lenders in respect of the
Revolving Credit Facility, shall take any of the actions described below solely
as they relate to the Revolving Credit Facility):

(i)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(iii)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 103% the then Outstanding Amount thereof); and

(iv)exercise, on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, however, that upon the occurrence of an event with respect to any
Borrower described in Section 9.01(f), the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount

 

A-187

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case, without further act of the Administrative Agent or any
Lender.

(c)Application of Funds.  After the exercise of remedies provided for in Section
9.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including reasonable Attorney
Costs and amounts payable under Article III) payable to each Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including reasonable Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to (a) payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, and (b) periodic payments
due under any Secured Hedge Agreement, ratably among the Lenders and the Hedge
Banks, respectively, in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, not otherwise paid pursuant
to clause Third, due under any Secured Hedge Agreement, (c) payments of amounts
due under any Secured Treasury Management Agreement, ratably among the Lenders,
the L/C Issuers, Hedge Banks and the Lender Counterparties in proportion to the
respective amounts described in this clause Fourth payable to or held by them
and (d) to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 103% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

A-188

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

SECTION 24.

THE AGENTS AND THE ARRANGERS

(a)Appointment and Authority.

(i)Each of the Lenders and the L/C Issuers hereby irrevocably appoints Citibank,
N.A. to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
X are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and no Loan Party shall have rights as a third party beneficiary of
any of such provisions.

(ii)Each of the Lenders (in its capacities as a Lender and potential Hedge Bank)
and the L/C Issuers hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Collateral Agent (for purposes of this Article X, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and hereby authorizes the Collateral Agent to acquire,
hold and enforce any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto (including as
vertegenwoordiger/représentant for the purposes of article 5 of the Belgian
Financial Collateral Law and article 3 of Title XVII of Book III of the Belgian
Civil Code). In this connection, the Collateral Agents and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 10.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent, shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

(b)Delegation of Duties.  Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article X shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

(c)Rights as a Lender.  The Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any of its
Subsidiaries or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

A-189

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(d)Exculpatory Provisions.  No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the such Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

(iii)shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

Each Agent shall not be liable for any action taken or not taken by it (i) with
the consent or, at the request of or ratified by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
specifying that it is a “notice of default or event of default” and describing
such Default or Event of Default, as applicable, is given to such Agent by any
Borrower, any Lender or any L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

(iv)No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising

 

A-190

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

(e)Reliance by Agents.  Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, an Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for Holdings or any Restricted
Subsidiary), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

(f)Non-Reliance on Agents and Other Lenders.  Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents,
the Arrangers, the 2020 Incremental Lead Arrangers or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents, the Arrangers, the 2020
Incremental Lead Arrangers or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(g)Resignation of Agent.  Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such retiring
Agent may on behalf of the Lenders and the L/C Issuers, appoint a successor
Agent meeting the qualifications set forth above; provided that if such Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and, subject to the last sentence of
this Section 10.07, (a) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and L/C Issuer directly, until
such time as the

 

A-191

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Required Lenders appoint a successor Agent as provided for above in this Section
10.07.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 10.07).  The fees payable by the Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article X and Section 11.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.  In addition, notwithstanding the
effectiveness of a resignation by the Administrative Agent hereunder, (a) the
retiring Administrative Agent may, in its sole discretion, continue to provide
the services of the Administrative Agent solely with respect to administering,
collecting and delivering any payments of principal, interest, fees, premium or
other amounts in respect of the Loans and maintaining the books and records
relating thereto (such Administrative Agent acting in such capacity, the “Paying
Agent”), (b) the term “Administrative Agent” when used in connection with any
such functions shall be deemed to mean such retiring Administrative Agent in its
capacity as the Paying Agent and (c) such retiring Administrative Agent shall,
in its capacity as the Paying Agent, continue to be vested with and enjoy all of
the rights and benefits of an Administrative Agent hereunder.

(h)Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j) and 2.09) allowed in such judicial proceeding;
and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, receiver and manager, interim receiver, manager,
monitor, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09.

 

A-192

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

(i)Collateral and Guaranty Matters.  The Lenders and the L/C Issuers irrevocably
authorize the Collateral Agent, at its option and in its discretion,

(i)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Total Revolving Credit
Commitments and payment in full of all Obligations (other than (x) contingent
indemnification obligations not yet accrued and payable and (y) obligations in
respect of Secured Treasury Management Agreements and Secured Hedge Agreements)
and each Letter of Credit having been backstopped or Cash Collateralized, in
each case, in amounts and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the relevant L/C Issuer, (ii) that
is Disposed or to be Disposed of as part of or in connection with any
transaction permitted hereunder or under any other Loan Document, (iii) subject
to Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders or (iv) that is on or with respect to Mortgaged Property which is not
Material Real Property; and

(ii)to release any Subsidiary Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or transaction permitted hereunder or the application
of clause (v) of the definition of Excluded Subsidiary thereto.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.09. In each case as
specified in this Section 10.09, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.09.

(j)No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Arrangers listed on the cover page hereof or the 2020 Incremental Lead
Arrangers shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as an
Agent, a Lender or a L/C Issuer hereunder.

(k)Certain ERISA Matters.

(i)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative

 

A-193

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Agent and not, for the avoidance of doubt, to or for the benefit of any Loan
Party, that at least one of the following is and will be true:

a.such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
of one or more Benefit Plans with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement,

b.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

c.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

d.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent (in its sole discretion) and such Lender.

(ii)In addition, unless either (1) Section 10.11(a)(i) is true with respect to a
Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with Section 10.11(a)(iv), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

A-194

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

24.12Parallel Debt

(a)Each Secured Party appoints the Collateral Agent to act as its agent under
and in connection with this Agreement and the other Loan Documents.

(b)Each Secured Party authorizes the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Collateral Agent under or
in connection with this Agreement and the other Loan Documents, together with
any other incidental rights, powers, authorities and discretions.

(c)Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally undertakes to pay to the Collateral Agent, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by such Loan
Party to Secured Parties under each of the Loan Documents as and when that
amount falls due for payment under the relevant Loan Document.

(d)The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Loan Party under this Section 10.12.

(e)Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 10.12 shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the corresponding
amount under the other provisions of the Loan Documents and any amount due and
payable by a Loan Party to the other Secured Parties under those provisions
shall be decreased to the extent that the Collateral Agent has received (and is
able to retain) payment in full of the corresponding amount under this Section
10.12.

(f)The rights of the Secured Parties (other than the Collateral Agent to receive
payment of amounts payable by each Loan Party under the Loan Documents) are
several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 10.12.

 

A-195

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

SECTION 25.

MISCELLANEOUS

(a)Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and Holdings or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(i)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(ii)postpone any date scheduled for any payment of principal or interest under
Sections 2.07 or 2.08, or any date fixed in writing by the Administrative Agent
for the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;

(iv)amend or modify the pro rata requirements of Section 3.07, change the
provision in Section 11.06(a)(i), change any provision of this Section 11.01 or
the definitions of “Required Lenders” or “Majority Facility Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(v)change the provisions of any Loan Document in a manner that by its terms
materially and adversely affects the rights in respect of payments due to
Lenders holding Loans of one Class differently from the rights of Lenders
holding Loans of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each materially and adversely affected Class;

(vi)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(vii)release any Borrower or all or substantially all of the Subsidiary
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender;

(viii)impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder with respect to any Facility without the
written consent of the Majority Facility Lenders then in effect in respect of
such Facility; provided, for purposes of this clause, the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
shall be deemed to be held by such Lender;

 

A-196

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ix)amend, waive or otherwise modify any of the terms and provisions (and
related definitions) of Section 8.10 (even if the effect of such amendment would
be to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any
fee payable hereunder) or any of the terms and provisions of the proviso set
forth in Section 9.01(b), without the written consent of the Majority Facility
Lenders in respect of the Revolving Credit Facility, and, notwithstanding
anything else set forth in this Agreement to the contrary, any such amendment,
waiver or other modification shall be effective for all purposes of this
Agreement with the written consent of only the Majority Facility Lenders in
respect of the Revolving Credit Facility (or the Administrative Agent with the
prior written consent thereof), on the one hand, and Holdings, on the other
hand; or

(x)modify the protections afforded to an SPC pursuant to the provisions of
Section 11.06(b)(vii) without the written consent of such SPC,

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document.  Notwithstanding anything
to the contrary set forth herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(i) the Commitment of such Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary set forth herein, if the Administrative
Agent and the Borrowers have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature, in each case, in any provision of any Loan Document, the
Borrowers and the Administrative Agent shall be permitted to effect amendments
to this Agreement or any other Loan Document, as applicable, solely to address
such matter and such amendment shall become effective without the consent of any
other party to this Agreement so long as, in each case, the Lenders shall have
received at least ten Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within ten Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement and/or any other Loan Document as
contemplated by Section 11.01, the consent of each Lender, each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender in
accordance with Section 11.15 or (B) prepay the Loans and, if applicable,
terminate the commitments of such Non-Consenting Lender, in whole or in part,
without premium or penalty.

 

A-197

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(b)Notices and Other Communications; Facsimile Copies.

(i)Notices Generally. Except as provided in Section 11.02(b), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

a.if to the Borrowers, the Agents or the L/C Issuers, to the address, telecopier
number or electronic mail address specified for such Person on Schedule 11.02;
and

b.if to any other Lender, to the address, telecopier number or electronic mail
address specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.02(b) below shall be effective as provided in such
Section 11.02(b).

(ii)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication.  The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes,

(i)notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and

(ii)notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(iii)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE

 

A-198

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, any L/C Issuer, any Arranger, the 2020
Incremental Lead Arrangers or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any L/C Issuer, any Arranger, the 2020 Incremental Lead Arrangers or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(iv)Change of Address, Etc.  Each of the Borrowers, the Agents and the L/C
Issuers may change its address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Agents, and the
L/C Issuers. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(v)Reliance by Agents, L/C Issuers and Lenders. The Agents, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Agents, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

(c)No Waiver; Cumulative Remedies.  No failure by any Lender or the Agents to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

A-199

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(d)Expenses; Indemnity; Damage Waiver.

(i)Costs and Expenses.  The Loan Parties shall

a.reimburse from time to time, upon presentation of a reasonably detailed
statement all reasonable and documented out-of-pocket expenses incurred by the
Agents, the Arrangers, the 2020 Incremental Lead Arrangers, each Lender, each
L/C Issuer and their respective Affiliates (including the fees and expenses, to
one primary counsel and, if reasonably necessary, to one local counsel in each
appropriate jurisdiction and one special counsel and, solely in the case of an
actual or perceived conflict of interest, one or more additional counsel for
each affected group), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated);

b.all reasonable and documented out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and

c.reimburse from time to time, upon presentation of a reasonably detailed
statement, all reasonable and documented out-of-pocket expenses incurred by the
Agents, the Arrangers, the 2020 Incremental Lead Arrangers, any L/C Issuer, any
Lender (including the reasonable fees and expenses to one primary counsel and,
if reasonably necessary, to one local counsel in each appropriate jurisdiction
and one special counsel and, solely in the case of an actual or perceived
conflict of interest, one or more additional counsel for each affected group),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(ii)Indemnification by the Borrowers.  The Borrowers shall indemnify the Agents
(and any sub-agent thereof), the Arrangers, the 2020 Incremental Lead Arrangers,
each Lender, each L/C Issuer and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Loan Party arising out of, in
connection with, or as a result of

a.the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,

 

A-200

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

b.any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),

c.any actual or alleged presence or Release of Hazardous Materials on or from
any property currently or formerly owned or operated by Holdings or any
Restricted Subsidiary, or any other Environmental Claim or Environmental
Liability related in any way to Holdings or any Restricted Subsidiary, or

d.any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any of such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) other than in respect of the Administrative
Agent or Collateral Agent in its capacity as such, result from a claim brought
by any Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, in each
case of clauses (x) and (y), if such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(iii)Reimbursement by Lenders.  To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.04(a) or 11.04(b)
to be paid to the Agents (or any sub-agent thereof), the Arrangers, the 2020
Incremental Lead Arrangers, the L/C Issuers or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agents (or any such
sub-agent),  the Arrangers, the 2020 Incremental Lead Arrangers, the L/C Issuers
or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agents (or any such sub-agent),
the Arrangers, the 2020 Incremental Lead Arrangers or the L/C Issuers in their
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent), the Arrangers, the 2020 Incremental Lead
Arrangers or the L/C Issuers in connection with such capacity.  The obligations
of the Lenders under this Section 11.04(c) are subject to the provisions of
Section 2.12(d).

(iv)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that such waiver of special,
indirect, consequential or punitive

 

A-201

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

damages shall not limit the indemnification obligations of the Borrowers under
Section 11.04(b).  No party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such party hereto through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such party hereto as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

(v)Payments. All amounts due under this Section 11.04 shall be payable not later
than 20 Business Days after written demand therefor.

(vi)Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent and any L/C Issuer, the replacement of any Lender,
the termination of the Total Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

(e)Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Agents or any Lender, or the Agents or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agents or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then

(i)to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(ii)each Lender severally agrees to pay to the Agents upon demand their
applicable share of any amount so recovered from or repaid by the Agents, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

(f)Successors and Assigns.

(i)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that

a.no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, each L/C Issuer and each Lender (and any attempted assignment without
such consent shall be null and void) and

b.no Lender may assign or otherwise transfer any of its rights or obligations
hereunder, except

 

A-202

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(1)to an assignee in accordance with the provisions of Section 11.06(b) or
Section 11.06(i),

(2)by way of participation in accordance with the provisions of Section
11.06(d), or

(3)by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and any other attempted assignment or transfer
shall be null and void).  

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
11.06(d) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Each party to this Agreement agrees that in case of an assignment or transfer
pursuant to this Section 11.06 and for the purpose of (and to the extent
possible under) any applicable law, the Liens and the guarantees granted by each
Loan Party under the Loan Documents shall be preserved for the benefit of the
Collateral Agent, the assignee Lender, the other Secured Parties and all other
beneficiaries thereof.

(ii)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

a.Minimum Amounts.

(1)no minimum amount need be assigned in the case of (x) an assignment of the
entire remaining amount of the assigning Lender’s Commitment under any Facility
and the Loans at the time owing to it under such Facility and (y) an assignment
by a Lender to any other Lenders, Affiliates and Approved Funds; and

(2)in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than, in the
case of any Facility, $1,000,000, in the case of any assignment under such
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Holdings otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group with respect to any

 

A-203

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Lender and concurrent assignments from members of an Assignee Group with respect
to any Lender to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

b.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

c.Required Consents.  No consent shall be required for any assignment except to
the extent required by Section 11.06(b)(i)(B) and, in addition:

(1)the consent of Holdings (such consent not to be unreasonably withheld or
delayed) shall be required unless

(a)an Event of Default has occurred and is continuing at the time of such
assignment,

(b)such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
or

(c)such assignment is during the primary syndication of the Loans and
Commitments or the 2020 Incremental Term Loans and 2020 Incremental Term Loan
Commitments to Persons identified by the Administrative Agent to Holdings on or
prior to the Closing Date;

provided, that if Holdings has not given the Administrative Agent written notice
of its objection to such assignment within ten (10) Business Days after written
notice to Holdings, Holdings shall be deemed to have consented to such
assignment;

(2)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of

(i)any Term Loan Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or

(ii)any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(3)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility.

 

A-204

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

d.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption (such
Assignment and Assumption to be delivered via an electronic settlement system
reasonably acceptable to the Administrative Agent (or, if previously agreed with
the Administrative Agent, manually)), and shall pay to the Administrative Agent
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds by a single Lender and no fee shall be payable for
assignments among related funds or among any Lender and any of its
Affiliates.  The assignee, if it shall not be a Lender immediately prior to the
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and applicable tax forms.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.06(c), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the applicable Borrower (at its sole expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d);

e.No such assignment shall be made to Holdings or any of its Affiliates or any
Restricted Subsidiary, except as set forth in Section 11.06(i);

f.Prohibited Assignees.

(1)No such assignment shall be made to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of one or more natural persons);

(2)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date on which the assigning Lender entered
into a binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless Holdings has consented
to such assignment in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation).  For the avoidance of doubt, with respect to
any assignee that becomes a Disqualified Institution after the entry into such
binding agreement (the date of such agreement, the “Trade Date”) (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the

 

A-205

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

definition of “Disqualified Institution”), such assignee shall not retroactively
be disqualified from becoming a Lender.

(3)If any assignment or participation is made to any Disqualified Institution
without Holdings’ prior written consent in violation of Section 11.06(b)(vi)(B)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Borrowers may, at their sole expense and effort, upon notice to
the applicable Disqualified Institution and the Administrative Agent, in
accordance with and subject to the provisions of Section 11.15, require such
Disqualified Institution to assign all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee.

(4)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions

(A)will not

(x)have the right to receive information, reports or other materials provided to
Lenders by the Borrowers, the Administrative Agent or any other Lender,

(y)attend or participate in meetings attended by the Lenders and the
Administrative Agent or the Collateral Agent or

(z)access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative
Agent, the Collateral Agent or the Lenders and

(B)(x)      for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) under this Agreement or any other Loan
Document, each Disqualified Institution will be deemed to have consented in the
same proportion as the Lenders that are not Disqualified Institutions consented
to such matter, and

(y)for purposes of voting on any bankruptcy plan, each Disqualified Institution
party hereto hereby agrees

(1)not to vote on such bankruptcy plan,

(2)if such Disqualified Institution does vote on such bankruptcy plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be

 

A-206

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

counted in determining whether the applicable class has accepted or rejected
such bankruptcy plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and

(3)not to contest any request by any party for a determination by court of
competent jurisdiction effectuating the foregoing clause (2).

(5)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions and any updates thereto from time to time on the
Platform, including that portion of the Platform that is designated for Public
Lenders and/or (B) provide such list to each Lender requesting the same.

g.SPC.  

(1)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  

(2)The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  

(3)Each party hereto hereby agrees that no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement (all liability for which
shall remain with the Granting Lender).  

(4)In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof.  

(5)In addition, notwithstanding anything to the contrary contained in this
Section 11.06(b)(vii), any SPC may (i) with notice to, but without the prior
written consent of, Holdings and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the

 

A-207

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Granting Lender or to any financial institutions (consented to by Holdings and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non‑public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC;

h.No Assignment to Defaulting Lender.  No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender; and

i.In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub‑participations, or other compensating actions, including funding, with the
consent of Holdings and the Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, each L/C Issuer, each other Lender hereunder
(and interest accrued thereon) and the Borrowers, and (y) acquire (and fund as
appropriate) its full pro rata share of all outstanding Term Loans and/or
Revolving Credit Commitments, as applicable, and all participations in Letters
of Credit.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(iii)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, Holdings and each L/C Issuer to
such assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) promptly record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 11.06(c).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the

 

A-208

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Borrowers, any Lender (with respect to any entry relating to such Lender’s
Commitment or Loans) and any L/C Issuer, at any reasonable time and from time to
time upon reasonable prior notice.

(iv)Participations.  

a.Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of one or more natural persons)
or Holdings or any of its Affiliates or any Restricted Subsidiary) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that

(1)such Lender’s obligations under this Agreement shall remain unchanged,

(2)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and

(3)the Borrowers, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

b.Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(b),
(c), (d), (f) or (g) that affects such Participant.

c.Subject to Section 11.06(e), the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b).  

d.To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  

e.Each Lender that sells a participation shall, acting solely for this purpose
as a non‑fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or

 

A-209

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

other obligation is in registered form under Section 5f.103-1(c) or Proposed
Section 1.163-5(b) of the United States Treasury Regulations (or any amended or
successor version).  

f.The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(v)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Holdings’ prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Holdings is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
applicable, to comply with Section 11.14(a) as though it were a Lender.

(vi)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(vii)As used herein, the following terms have the following meanings:

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

(viii)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(ix)Notwithstanding anything to the contrary set forth herein, any Lender may
assign all or any portion of its Term Loans hereunder to Holdings or any of its
Subsidiaries, but only if:

 

A-210

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

a.(A) such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the specified Tranche on a pro rata basis or (B) such
assignment is made as an open market purchase;

b.no Default or Event of Default has occurred and is continuing or would result
therefrom;

c.any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries; and

d.Holdings and its Subsidiaries do not use the proceeds of any Revolving Credit
Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or extended pursuant to Section 2.16) to acquire such
Term Loans.

(g)Confidentiality.  Each Agent, each Lender and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed

(i)to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors (including
accountants, legal counsel and other advisors) and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential);

(ii)to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners);

(iii)to the extent required by applicable laws or regulations or by any subpoena
or similar legal process;

(iv)to any other party to this Agreement;

(v)in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement, any suit,
any other Loan Document or the enforcement of rights hereunder or thereunder;

(vi)subject to an agreement containing provisions substantially the same as
those of this Section 11.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the obligations of
the Loan Parties;

(vii)with the consent of the Borrowers;

(viii)to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 11.07 or (ii) becomes available to each
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrowers; or

 

A-211

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ix)to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  

In addition, each Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to each
Agent and the Lenders in connection with the administration, settlement and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  “Information” means all information received from any Loan
Party or any Restricted Subsidiary relating to any Loan Party or any Restricted
Subsidiary or their respective businesses, other than any such information that
is available to any Agent, any Lender or any L/C Issuer on a non-confidential
basis prior to disclosure by any Loan Party or any Restricted Subsidiary,
provided that, in the case of information received from any Loan Party or any
Restricted Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each Agent, each Lender and each L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
any of its Subsidiaries, (b) it has developed compliance procedures regarding
the use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including federal and
state securities Laws.

(h)Setoff.  In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default and
the making of the request or the granting of the consent specified by Section
9.02 to authorize the Administrative Agent to declare the Loans due and payable
pursuant to the provisions of Section 9.02, each Lender and each of their
respective Affiliates is authorized at any time and from time to time, without
prior notice to any Loan Party, any such notice being waived by each Loan Party
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.

 

A-212

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(i)Interest Rate Limitation.  Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

(j)Counterparts.  This Agreement and each other Loan Document may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  To the extent
permitted under applicable law, delivery by telecopier or e‑mail of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document.  The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

(k)Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

(l)Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

(m)Severability.  If any provision of this Agreement or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as

 

A-213

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

(n)Tax Forms.

(i)(i)(i)      Each Lender with respect to a Loan or Commitment extended to a US
Borrower, if such Lender is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall, to the extent it is
legally able to do so, deliver to the Administrative Agent and the Borrowers,
prior to receipt of any payment subject to withholding under the Code (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or IRS Form W-8BEN-E or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on payments to be made to such Foreign Lender by
the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement) or such other applicable evidence satisfactory to
the Borrowers and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, U.S. withholding tax (including, in the
case of a Foreign Lender claiming any exemption pursuant to Section 881(c) of
the Code, a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to any Borrower described in
Section 881(c)(3)(C) of the Code) (each a “Tax Compliance Certificate”).

b.Each Foreign Lender with respect to a Loan or Commitment extended to a US
Borrower, to the extent it does not act or ceases to act for its own account
with respect to any portion of any sums paid or payable to such Lender under any
of the Loan Documents (for example, in the case of a typical participation by
such Lender), shall, to the extent that it is legally able to do so, deliver to
the Administrative Agent and the Borrowers on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent and the Borrowers (in the reasonable
exercise of their discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, Tax Compliance Certificates and/or any other certificate or statement
of exemption from each beneficial owner required under the Code, as applicable.

(ii)Each Lender with respect to a Loan or Commitment extended to a US Borrower
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9 or otherwise establish an exemption from United States
back-up withholding tax.

(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the

 

A-214

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for purposes of this
Section 11.14(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iv)To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  Without limiting or expanding the provisions of Section
3.01(c), each Lender shall indemnify and hold harmless the Administrative Agent
against, and shall make payable in respect thereof (but only to the extent that
the Loan Party has not already indemnified the Administrative Agent for any
Non-Excluded Taxes pursuant to Section 3.01 and without limiting the obligation
of the Loan Party to do so) within 10 days after demand therefor, any and all
taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 11.14(d).  The agreements in this Section 11.14(d) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Total
Revolving Credit Commitments, repayment, satisfaction or discharge of all other
Obligations hereunder and the resignation of the Administrative Agent.

(v)Each Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments hereunder shall deliver to the Borrowers, at the
time or times reasonably requested by the Borrowers, such properly completed and
executed documentation reasonably requested by the Borrowers as will permit such
payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the foregoing, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

A-215

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(vi)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent and the
Borrowers in writing of its legal inability to do so.

(o)Replacement of Lenders.  

(i)Under any circumstances set forth herein providing that the Borrowers shall
have the right to replace a Lender as a party to this Agreement, the Borrowers
may, upon notice to such Lender and the Administrative Agent, replace such
Lender by causing such Lender to assign all of its interests, rights and
obligations, with the assignment fee to be paid by the Borrowers in such
instance, pursuant to Section 11.06(b) to one or more other Lenders or Eligible
Assignees procured by the Borrowers; provided, however, that if the Borrowers
elect to exercise such right with respect to (i) any Lender pursuant to
Section 3.06(b), it shall be obligated to replace all Lenders that have made
similar requests for compensation pursuant to Section 3.01 or 3.04 or (ii) any
Non-Consenting Lender, the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents.  

(ii)The Borrowers shall

(x)pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of replacement (including any amounts payable pursuant
to Section 3.05 or 2.05(a)(iv), as applicable),

(y)provide appropriate assurances and indemnities (which may include letters of
credit) to each L/C Issuer as it may reasonably require with respect to any
continuing obligation to fund participation interests in any L/C Obligations
then outstanding, and

(z)release such Lender from its obligations under the Loan Documents.  

(iii)Any Lender being replaced shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations.  

(iv)Each Lender hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 11.15.

(p)Governing Law.

(i)THIS AGREEMENT and any other loan document AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR any other loan
document (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE

 

A-216

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

(ii)EACH LOAN PARTY HEREBY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH PARTY
HERETO IRREVOCABLY WAIVES (I) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO
AND (II) THEIR RIGHTS TO ANY OTHER JURISDICTION THAT MAY APPLY BY VIRTUE OF
THEIR PRESENT OR ANY OTHER FUTURE DOMICILE OR FOR ANY OTHER REASON. EACH PARTY
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(iii)EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW YORK, NEW
YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK, NEW YORK AS
IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO BE AVAILABLE
TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH LOAN PARTY AT
ITS ADDRESS SET FORTH ON SCHEDULE 11.02, SUCH SERVICE TO BECOME EFFECTIVE 10
DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWERS IN ANY OTHER
JURISDICTION.

(q)Binding Effect.  This Agreement shall become effective when it shall have
been executed by each of the parties hereto and thereafter shall be binding upon
and inure to the benefit

 

A-217

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

of each of the parties hereto and their respective successors and assigns,
except that the Loan Parties shall not have the right to assign their rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent, the L/C Issuers and the Lenders.

(r)Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(s)USA PATRIOT Act Notice.  The Administrative Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)) (the “Patriot Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow the Administrative
Agent or such Lender, as applicable, to identify each Loan Party in accordance
with the Patriot Act and the Beneficial Ownership Regulation.

(t)Waiver of Notice of Termination.  Those Lenders party hereto which are also
party to the Existing Credit Agreement hereby waive any prior notice requirement
under the Existing Credit Agreement with respect to the termination of
commitments thereunder and the making of any prepayments thereunder.

(u)Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

(v)Joint and Several Obligations.  Each Borrower is accepting joint and several
liability hereunder and under the other Loan Documents, the Secured Hedge
Agreements and the Secured Treasury Management Agreements in consideration of
the financial accommodation to be provided by the Lenders, the L/C Issuers, any
Agent, Arranger, the 2020 Incremental Lead Arrangers or Lender or any Affiliate
of any of the foregoing and the Hedge Banks under this Agreement, the other Loan
Documents, the Secured Hedge Agreements and the Secured Treasury Management
Agreements, for the mutual benefit, directly and indirectly, of the other
Borrower and in consideration of the undertakings of the other Borrower to
accept joint and several liability for such Borrower.  Each Borrower jointly and
severally hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other

 

A-218

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Borrower with respect to the payment and performance of all of the Obligations,
it being the intention of the parties hereto that all the Obligations shall be
the joint and several obligations of each of the Borrowers without preferences
or distinction between them.  If and to the extent that any Borrower shall fail
to make any payment with respect to any Obligation as and when due or to perform
any Obligation in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
Obligation.  The obligations of each Borrower under the provisions of this
Section 11.22 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

Except as otherwise expressly provided herein, each Borrower hereby waives, to
the extent permitted by applicable law, notice of acceptance of its joint and
several liability.  Except as otherwise expressly provided herein, each Borrower
hereby waives, to the extent permitted by law, notice of any Loan made under
this Agreement, notice of occurrence of any Default or Event of Default or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, to the extent permitted by
applicable law, any extension or postponement of the time for the payment of any
Obligation, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Lender at any time or times in respect of
any default by the other Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any Obligation or the addition, substitution or
release, in whole or in part, of the other Borrower.  Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of any Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with the applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.22, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 11.22, it being the intention of each
Borrower that, so long as any Obligation remains unsatisfied, the obligations of
such Borrower under this Section 11.22 shall not be discharged except by
performance or payment and then only to the extent of such performance or
payment.  The obligations of each Borrower under this Section 11.22 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Lender.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

The provisions of this Section 11.22 are made solely for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrower or to exhaust any remedies available to it against the other
Borrower or to resort to any other source or means of obtaining payment of any
Obligation or to elect any other remedy.  If at any time, any

 

A-219

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

payment, or any part thereof, made in respect of any Obligation, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 11.22 will forthwith be reinstated
in effect, as though such payment had not been made.

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, to the extent the joint and several obligations of any Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state, provincial or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Debtor Relief Laws), after taking into account, among
other things, such Borrower’s right of contribution and indemnification from
each other Loan Party under applicable law.

(w)Judgment Currency.

(i)The obligations of the Borrowers or any Additional Borrower under the Loan
Documents to make payments in Dollars or an Alternative Currency, as the case
may be (the “Obligation Currency”), shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or Lender under the Loan Documents.  If, for
the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Dollar Equivalent of
such amount, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(ii)If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.  The Borrower shall
indemnify and save the Administrative Agent and the Lenders harmless from and
against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by the Administrative Agent from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any other
Loan Document or under any judgment or order.

 

A-220

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.

(x)Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Notwithstanding anything to the contrary set forth in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or L/C
Issuer that is an EEAAffected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(ii)the effects of any Bail-in Action on any such liability, including, if
applicable:

a.a reduction in full or in part or cancellation of any such liability;

b.(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected  Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

c.(iii)       the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

(y)Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Secured Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(i)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the

 

A-221

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(ii)As used in this Section 11.25, the following terms have the following
meanings:

a.“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

b.“Covered Entity” means any of the following:

(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

c.“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

d.“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(z)Canadian AML Legislation.

(i)Each Canadian Loan Party acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti‑terrorist financing, government sanction and “know
your client” Laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Borrowers, their directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Borrower, and the
transactions contemplated hereby. Each Canadian Loan Party shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or the Administrative
Agent, or any prospective assign or participant of a Lender or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

 

A-222

 

--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

(ii)If the Administrative Agent has ascertained the identity of a Canadian Loan
Party or any authorized signatories of such Canadian Loan Party for the purposes
of applicable AML Legislation, then the Administrative Agent:

a.shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

b.shall provide to each Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of a Canadian Loan Party or any authorized
signatories of such Canadian Loan Party on behalf of any Lender, or to confirm
the completeness or accuracy of any information it obtains from such Canadian
Loan Party or any such authorized signatory in doing so.

[Signature Pages FollowRemainder of page intentionally left blank]

 

 

 

A-223

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by Assignor to
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.  

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

 

 

3.

 

Borrower:

 

 

APi Group DE, Inc.

 

 

 

 

 

 

4.

 

Administrative Agent:

 

 

Citibank, N.A., as the administrative agent under the Credit Agreement

 

B-1

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

 

 

 

 

 

 

5.

 

Credit Agreement:

 

 

The Credit Agreement dated as of October 1, 2019 by and among APi Group DE,
Inc., a Delaware corporation, APi Group Corporation, a Delaware corporation, the
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, the L/C Issuers from time to time parties thereto and Citibank,
N.A. as Administrative Agent.

 

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

 

Assignor

Assignee

Facility Assigned1

Aggregate Amount of Commitment/Loans for all Lenders2

Amount of Commitment/Loans Assigned8

Percentage Assigned of Commitment/
Loans3

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.

Trade Date:                ______________]4

 

[Page break]

 

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Term Loan Commitment,” etc.)

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

B-3

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

 

 

[Consented to and]5 Accepted:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:

 

 

 

APi Group Corporation

 

 

 

By:

 

 

 

Title:  ] 6

 

 

 

 

[Consented to:]7

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Title:

 

 




 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6

To be added only if the consent of Holdings is required by the terms of the
Credit Agreement.  

7

To be added only if the consent of other parties (e.g., Swingline Lender,
Issuing Bank) is required by the terms of the Credit Agreement.  

 

B-4

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

ANNEX 1

 

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.  

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.06 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, subject to any other agreement
between the Assignor and the Assignee, the Assignor and Assignee agree that all
payments shall be made in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  Notwithstanding
the foregoing, all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date shall be made to the Assignee.

 

B-5

 

--------------------------------------------------------------------------------

Exhibit B to Amendment No. 1

 

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 

B-6

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

SCHEDULE 7.12

Agreed Security Principals

SECTION 26.

SECURITY PRINCIPLES

(a)

The Guaranties and security to be provided in connection with the proposed
transactions will be given in accordance with the security principles set forth
herein (the “Agreed Security Principles”).  Capitalized terms used herein but
not defined herein shall have the meanings set forth in the Agreement.  The only
Restricted Subsidiaries that shall be required to be a Loan Party or a Guarantor
(each as defined in the Credit Agreement) are those Restricted Subsidiaries that
are incorporated or organized in the United States, Canada, England and Wales
and the Netherlands (collectively, the “Required Jurisdictions”) and any other
jurisdiction added in connection with an amendment to these Agreed Security
Principles in accordance with Section 13 hereof (such additional jurisdictions
together with the Required Jurisdictions, the “Specified Jurisdictions” and the
Specified Jurisdictions excluding the United States and Canada, the “ASP
Jurisdictions”).

(b)

The Agreed Security Principles embody recognition by all parties that there may
be certain legal and practical difficulties in obtaining security and Guaranties
from all proposed grantors of security and Guaranties (the “Loan Parties”)
incorporated or organized in the ASP Jurisdictions. In particular:

 

(i)

general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules, retention
of title claims and similar principles may limit the ability of a Loan Party to
provide a Guaranty or security or may require that the Guaranty or security be
limited by an amount or otherwise or affect the timing of the provision of a
Guaranty or security.  The Borrower and its Restricted Subsidiaries will assist
in demonstrating that adequate corporate benefit accrues to each Loan Party to
the greatest extent factually accurate and shall use commercially reasonable
efforts to overcome any such limitation specified above to the extent reasonably
practicable;  

 

(ii)

the security and extent of its perfection will be agreed to by the Borrower and
the Administrative Agent taking into account the present and future costs to the
Restricted Group of providing Guaranties and security so as to ensure that they
are not excessive in relation to the benefit accruing to the Secured Parties;

 

(iii)

any assets subject to third party arrangements which are not prohibited by the
Loan Documents and which prevent those assets from being granted as security
will be excluded in any relevant Collateral Document provided that commercially
reasonable efforts to obtain consent to grant security interests over any such
assets shall be used by the relevant Loan Party if the relevant asset is
material. Unless a Relevant Event (as defined below) has occurred, the
perfection of security granted will not be required if it has or is reasonably
likely to have a material adverse effect

 

D-1

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

 

on the commercial reputation or any material commercial relationships of the
Loan Party;

 

(iv)

Loan Parties will not be required to give Guaranties or enter into Collateral
Documents to the extent that it would (based on the advice of counsel) conflict
with the fiduciary duties of their directors or officers, managers, members or
other governing Persons or equityholders or contravene any legal or regulatory
prohibition or result in a risk of personal or criminal liability on the part of
any such Person, provided that each Loan Party shall use commercially reasonable
efforts to address and overcome any such legal or regulatory prohibitions to the
extent allowable under applicable law and reasonably practicable;

 

(v)

perfection of any security interest of the Collateral Agent, for the benefit of
the Secured Parties, when required, and other legal formalities will be
completed as soon as reasonably practicable and, in any event, within the time
periods specified in the Credit Agreement and the Collateral Documents or (if
earlier or to the extent no such time periods are specified in the Credit
Agreement or the Collateral Documents) within the time periods specified by
applicable law in order to ensure due perfection.  The recordation of security
interests in intellectual property (other than Immaterial Intellectual Property
which is not required to be perfected against in accordance with the Loan
Documents) will (at all times subject to paragraph (iii) above) only be in
respect of the jurisdiction of organization of the grantor of such security
interest and any supranational registration authorities.  If it is possible to
create a security interest over intellectual property as part of a general
security interest, no separate intellectual property security interest shall be
created;

 

(vi)

the maximum granted or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties as well as
the tax cost to the Restricted Group where the benefit of increasing the granted
or secured amount is disproportionate, as agreed reasonably by the Borrower and
the Administrative Agent, to the level of such fee, taxes and duties or tax cost
to the Restricted Group;

 

(vii)

no perfection action will be required in jurisdictions where Loan Parties are
not incorporated or organized but perfection action may be required in the
jurisdiction of incorporation or organization of one Loan Party in relation to
security granted by another Loan Party incorporated or organized in a different
jurisdiction;

 

(viii)

where a class of assets to be secured includes material and immaterial assets,
if the cost of granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest over the immaterial assets is disproportionate to
the benefit of such security interest, such security interest will be granted
over the material assets only;

 

(ix)

unless granted under a global security document governed by the law of the
jurisdiction of a Loan Party or under English or New York law or as otherwise
required by applicable law, all Collateral (other than share security over
subsidiaries of the relevant Loan Party and other assets of the relevant Loan
Party

 

D-2

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

 

incorporated, organized or located in jurisdictions other than the jurisdiction
of incorporation or organization of the Loan Party) shall be governed by the law
of the jurisdiction of incorporation or organization of that Loan Party;

 

(x)

subject to local laws, the Collateral Agent will hold one set of security for
the Secured Parties;

 

(xi)

the Borrower shall be responsible for the costs and expenses reasonably incurred
by the Administrative Agent, the Collateral Agent, the other Secured Parties and
the Restricted Group (including all legal expenses, disbursements, registration
costs and all taxes, duties and fees (notarial or otherwise)) in respect of
Guaranties and security;

 

(xii)

it is expressly acknowledged that in certain jurisdictions it may be either
impossible or impractical to grant guarantees by certain subsidiaries or to
create security over certain categories of assets, in which event, such
guarantees will not be granted and security will not be taken over such assets
provided that the Company shall use commercially reasonable endeavors to
overcome any such obstacle to the extent reasonably practicable;

 

(xiii)

no Loan Party will be under any obligation to obtain any landlord, warehouseman
or bailee waiver, consent or agreement with respect to waiving or granting any
liens or encumbrances or accessing Collateral; and

 

(xiv)

any Administrative Agent or Collateral Agent shall have the discretion and power
to agree to extend or modify any time requirement for the completion of a
perfection action, the giving of notice or other similar timeframe set forth
herein or in the Collateral Documents.

(c)

The Administrative Agent or Collateral Agent or the other Secured Parties, as
the case may be, shall promptly discharge any Guaranties and release any Liens
which is or are subject to any legal or regulatory prohibition referred to in
paragraph (b)(iv) above.

SECTION 27.

GRANTORS AND SECURITY

(a)

Each Guaranty will be an upstream, cross-stream and downstream Guaranty and each
Guaranty and security will be for all liabilities of each Loan Party and any
Loan Parties under the Loan Documents in accordance with, and subject to, the
requirements of the Agreed Security Principles in each relevant jurisdiction.

(b)

To the extent possible, all security shall be given in favor of the Collateral
Agent and not the Secured Parties individually. “Parallel debt” provisions will
be used where necessary under local law; such provisions will be contained in
the Credit Agreement or other relevant Loan Documents and not the individual
security documents unless required under local laws. To the extent possible,
there should be no action required to be taken in relation to the Guaranties or
security when a Lender transfers any of its participation in the Facilities to a
new Lender.

 

D-3

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

(c)

No Guaranty or other security by any Excluded Subsidiary shall be required and
no Excluded Subsidiary shall be a Guarantor or Loan Party for purposes of these
Agreed Security Principles or any other Loan Document.

SECTION 28.

TERMS OF SECURITY DOCUMENTS

The following principles will be reflected in the terms of any Guaranty or
security taken as part of this transaction, except as may otherwise be agreed to
by the Administrative Agent and the Borrower:

(a)

except for nonconsensual liens having priority by operation of law, the security
will be first ranking;

(b)

the Collateral Agent shall not exercise remedies unless an Event of Default has
occurred and is continuing (a “Relevant Event”);

(c)

the Administrative Agent and the Collateral Agent will be entitled, where the
relevant Loan Party fails to fulfill its obligations under a Collateral Document
(after the expiry of any applicable grace period), to perfect all Collateral
Documents and do all things which it may consider to be required or reasonably
necessary to perfect its rights thereunder;

(d)

the Collateral Documents shall only operate to create a security interest of the
Collateral Agent, for the benefit of the Secured Parties, rather than to impose
new commercial obligations. Accordingly, they shall not contain additional
representations or undertakings (such as, without limitation, in respect of
insurance, notice provisions, further assurances, indemnities, distribution of
proceeds, maintenance of assets, information or the payment of costs) unless the
same are consistent with those contained in the Loan Documents and with local
market practice and or are required or necessary for the creation, perfection or
preservation of the Collateral Agent’s security interest or the assets subject
to the Collateral Agent’s security interest and shall not operate so as to
prevent transactions which are otherwise permitted under the Loan Documents or
to require additional consents or authorizations;

(e)

prior to the occurrence of a Relevant Event, the provisions of each Collateral
Document (and the perfection thereof) will not be unduly burdensome on the Loan
Party or interfere unreasonably with the operation of its business;

(f)

the Collateral Agent shall only be able to exercise a power of attorney granted
to it following the occurrence of a Relevant Event or if the relevant Loan Party
has failed to comply with its obligations under the Collateral Documents (after
the expiry of any applicable grace period);

(g)

Collateral Documents will, where possible and practical (but subject to the
other provisions set forth in these Agreed Security Principles), automatically
create a security interest of the Collateral Agent, for the benefit of the
Secured Parties, over future assets of the same type as those already secured;

 

D-4

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

(h)

information, such as lists of assets, will be provided if, in the opinion of
counsel to the Administrative Agent or the Collateral Agent, these are required
by local law to be provided to perfect or register the security or to ensure the
security can be enforced and will, unless required to be provided by local law
more frequently, be provided semi-annually or, following a Relevant Event which
is continuing, on the Administrative Agent’s or the Collateral Agent’s
reasonable request;

(i)

no security interest of the Collateral Agent, for the benefit of the Secured
Parties, shall be required to be granted in respect of assets that are the
subject of any existing Lien as set forth in Schedule 8.01(c) where the terms of
the existing Liens prohibit the creation of further Liens in the assets so long
as such prohibition exists;

(j)

[Reserved];

(k)

no security interest of the Collateral Agent, for the benefit of the Secured
Parties, shall be granted in respect of

 

(i)

any lease, license or other similar agreement or any property subject to a
purchase money security interest or similar arrangement only to the extent a
grant of a security interest therein would violate or invalidate such lease,
license or similar agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than in favor of any
Borrower or any other Loan Party or any of their respective Subsidiaries or
Affiliates);

 

(ii)

any lease, license, contract, property right or agreement to which any Loan
Party is a party or any of its rights or interests thereunder only to the extent
that the grant of a security interest therein shall constitute or result in a
breach of a term of, termination of or default under the terms of any such
lease, license, contract, property right or agreement,

in each case described in clauses (i) and (ii),

 

(x)

other than Proceeds thereof and receivables with respect thereto and

 

(y)

only after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or
any successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity, where applicable;

provided, however, that the Collateral shall include (and such security interest
shall attach and the definition of Excluded Assets shall not then include)
immediately at such time as the contractual or legal provisions or the condition
causing such violation, invalidation, right of termination, prohibition or
restriction referred to above shall no longer be applicable and to the extent
severable, and shall attach immediately to any portion of such lease, license,
contract, property, right or agreement not subject to the provisions specified
above;

 

(iii)

any assets if, in the judgment of the Collateral Agent, the costs of creating or
perfecting such pledges or security interests in such assets (including any
mortgage,

 

D-5

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

 

stamp or other similar tax) are excessive in relation to the benefits to the
Lenders; and

 

(iv)

Excluded Assets for so long as they constitute Excluded Assets, except to the
extent that a security interest in such Excluded Assets may be created by
identifying such Excluded Assets (by class or type) in a general debenture
(including by way of floating charge), security agreement or other similar
agreement (with no obligation for further action with respect to perfection of
such security interest, other than security registrations, delivery of notices
or other steps or formalities required in accordance with the Agreed Security
Principles).

(l)

the security documents should not operate so as to prevent transactions which
are permitted or not prohibited under the Credit Agreement or to require any
additional consents or authorizations;

(m)

without prejudice to the other terms of the Loan Documents, where an entity is
being disposed of as permitted or not prohibited by the Credit Agreement
(including a disposition permitted by requisite consent), all Guaranties by that
entity in favor of the Secured Parties and all security in favor of the Secured
Parties over the shares of that entity and the assets owned by that entity shall
be released upon completion of such disposition;

(n)

security over any asset disposed of in compliance with the Credit Agreement
shall be released upon completion of such disposition; and

(o)

prior to the occurrence of a Relevant Event, the Administrative Agent or
Collateral Agent shall not have any right to block any funds being transferred
between or by Loan Parties except as provided in the Loan Documents in effect on
the date hereof.

SECTION 29.

BANK ACCOUNTS

(a)

If a Loan Party grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, over its bank accounts, it shall be free to deal
with those accounts (other than mandatory prepayment accounts and any other
accounts which are specifically blocked) in the ordinary course of its business,
until a Relevant Event has occurred.

(b)

Outside of the United States, if required by local law to perfect the Collateral
Agent’s security interest, notice of such security interest will be served on
the account bank within five (5) Business Days of such security interest being
granted.  Irrespective of whether notice of the Collateral Agent’s security
interest is required for perfection, if the service of notice would prevent the
Loan Party from using a bank account (other than a mandatory prepayment account
or any other account that is specifically blocked) in the course of its business
no notice of such security interest shall be served until the occurrence of a
Relevant Event. There will be no restriction on the closure of any bank accounts
which are no longer required by any Loan Party.  Notwithstanding the foregoing,
no action shall be required to perfect any bank account located outside of the
United States if such bank account does not hold deposits in an amount in excess
of €10,000,000 and such bank accounts for which perfection actions have not been
taken do not, in the aggregate, hold deposits in an amount in excess of
€30,000,000.

 

D-6

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

(c)

Any security interest of the Collateral Agent, for the benefit of the Secured
Parties over bank accounts may be subject to any prior security interests in
favor of the account bank (including, but not limited to, rights of set-off)
which are created either by law or in the standard terms and conditions of the
account bank.  The notice of security may request these are waived by the
account bank but the relevant Loan Party shall not be required to change its
banking arrangements if these security interests are not waived of or only
partially waived.

SECTION 30.

FIXED ASSETS

(a)

If a Loan Party grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, over its fixed assets it shall have free use and
operation of those assets in the course of its business until a Relevant Event
has occurred.

(b)

Unless required for perfection or priority of a security interest, no notice
whether to third parties or by attaching a notice to the fixed assets shall be
prepared or given until a Relevant Event has occurred.

(c)

If required under local law a security interest of the Collateral Agent, for the
benefit of the Secured Parties, over fixed assets will be registered subject to
the general principles set forth in these Agreed Security Principles.

SECTION 31.

INSURANCE POLICIES

(a)

Subject to these Agreed Security Principles, each Loan Party shall grant a
security interest to the Collateral Agent, for the benefit of the Secured
Parties, over the proceeds of its insurance policies (other than third party
liability and public liability insurance) in relation to assets that are also
subject to the security interest of the Collateral Agent, for the benefit of the
Secured Parties, created or expressed to be created in respect of the Secured
Obligations pursuant to the Collateral Documents.  No security interest will be
granted over any insurance policies which cannot be secured under local law or
under the terms of the relevant policy. Insurance claims will be collected by
the Loan Party in the ordinary course of business until a Relevant Event. To the
extent required under local law and standard local practice, each Loan Party
shall note the interest of the Collateral Agent as secured creditor or loss
payee on each such policy.

(b)

If required by local law to perfect the Collateral Agent’s security interest or
to exclude the possibility that the debtor pays to the Loan Party with
discharging effect, notice of the Collateral Agent’s security interest will be
served on the insurance provider within twenty (20) Business Days of the
security being granted and the Loan Party shall use its commercially reasonable
efforts to obtain an acknowledgement of that notice within twenty (20) Business
Days of service. If the Loan Party has used its commercially reasonable efforts
but has not been able to obtain acknowledgement its obligation to obtain
acknowledgement shall cease on the expiry of that twenty (20) Business Day
period.

 

D-7

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

SECTION 32.

INTELLECTUAL PROPERTY

(a)

If a Loan Party grants a security interest to the Collateral Agent over its
intellectual property it shall be free to deal with those assets in the course
of its business (including, without limitation, allowing its intellectual
property to lapse to the extent permitted by the Credit Agreement, the Pledge
and Security Agreement and any other Collateral Document) until a Relevant Event
has occurred.

(b)

No security interest shall be granted to the Collateral Agent over any
Intellectual Property which cannot be secured under the terms of the relevant
licensing agreement. No notice shall be prepared or given to any third party
from whom intellectual property is licensed until a Relevant Event has occurred.

(c)

No perfection or registration of the Collateral Agent’s security interest in any
Intellectual Property granted under the Collateral Documents (including,
registration with the appropriate national or supra-national intellectual
property registry or office and filing of all necessary documents, forms and
particulars required by such registry or office in order to record, register,
complete or perfect such interest over any existing and future registrations and
applications for any registered Intellectual Property (including trademarks,
registered design rights, copyrights and patents)) shall be effected or required
in a jurisdiction in which no Loan Party is incorporated or organized.

SECTION 33.

INTERCOMPANY RECEIVABLES

(a)

If a Loan Party grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, over its intercompany receivables from time to
time it shall be free to deal with those receivables in the course of its
business (subject to the Loan Documents) until a Relevant Event has occurred.

(b)

If required by local law to perfect the security interest of the Collateral
Agent, for the benefit of the Secured Parties, or to exclude the possibility
that the debtor pays to the Loan Party with discharging effect, notice of such
security interest will be served by the relevant Loan Party within twenty (20)
Business Days of the date on which the security interest is granted and the
relevant Loan Party shall obtain an acknowledgement of such notice within twenty
(20) Business Days of such service.

(c)

If local law requires supplemental pledges to be delivered in respect of future
intercompany receivables in order for an effective security interest of the
Collateral Agent, for the benefit of the Secured Parties to be created, the Loan
Party shall provide such supplemental pledges or other forms of security
(including but not limited to assignments) promptly, but in any event at
intervals no more frequent than semi-annually (unless required more frequently
under local law or customary practice, or after the occurrence of a Relevant
Event).

(d)

No lists of intercompany receivables shall be required to be provided or
updated, but a list of debtors under such intercompany receivables shall be
provided.

 

D-8

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

SECTION 34.

TRADE RECEIVABLES

(a)

If a Loan Party grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, over its trade receivables it shall be free to
deal with those receivables in the course of its business until a Relevant Event
has occurred.

(b)

No notice of the security interest of the Collateral Agent, for the benefit of
the Secured Parties, over the trade receivables of a Loan Party may be served
until a Relevant Event has occurred.

(c)

No security interest will be granted to the Collateral Agent, for the benefit of
the Secured Parties, over any trade receivables which cannot be secured or
assigned under the terms of the relevant contract or otherwise constitutes
Excluded Assets.

(d)

[Reserved].

(e)

Nothing contained in these Agreed Security Principles or the relevant Collateral
Documents shall cause any Loan Party to violate any applicable data protection
laws.

(f)

Any list of trade receivables required shall not include details of the
underlying contracts and no lists thereof shall be required to be provided or
updated.

SECTION 35.

SHARES / PARTNERSHIP INTEREST

(a)

The applicable Collateral Document will be governed by the Laws of the Person
whose Equity Interests are being secured and not by the law of the country of
the Person granting the security interest, unless, the person whose Equity
Interests are being secured is incorporated or organized outside of a Specified
Jurisdiction, in which case, the Equity Interests being secured shall be
governed by the laws of the Person granting the security interest.
Notwithstanding the foregoing, it is understood and agreed that, with respect to
a security granted over Equity Interests to secure the Obligations of a US
Borrower or Domestic Subsidiary, such security interest shall be documented
under the laws of the United States.

(b)

Until the occurrence of a Relevant Event, the Loan Party will be permitted to
retain and to exercise voting rights to any Equity Interests pledged by it in a
manner which does not adversely affect the validity or enforceability of the
security interest of the Collateral Agent, for the benefit of the Secured
Parties, adversely affect the interests of the Secured Parties under the Loan
Documents or cause a Relevant Event to occur and the Person whose Equity
Interests have been pledged will, subject to the terms of the Loan Documents, as
applicable, be permitted to pay dividends (with the proceeds to be available to
the recipient).

(c)

Where customary, on the date of execution of the share pledge, the share
certificate and a stock transfer form executed in blank together with any other
ancillary security documents customarily provided under local law practice
(including but not limited to powers of attorney to vote and sell shares and
signed by undated letters of resignation from existing directors) will be
provided to the Collateral Agent and where required by law the share

 

D-9

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

certificate or shareholders register will be endorsed or written up and the
endorsed share certificate or a copy of the written up register provided to the
Collateral Agent.

(d)

Unless the restriction is required by law, the constitutional documents of the
company whose Equity Interests have been pledged will be amended to remove any
restriction on the transfer or the registration of the transfer of the Equity
Interests on enforcement of the security interest of the Collateral Agent, for
the benefit of the Secured Parties, granted over them.

(e)

If local law requires supplemental pledges to be delivered in respect of future
shares in order for an effective security interest of the Collateral Agent, for
the benefit of the Secured Parties, to be created, each Loan Party shall provide
such supplemental pledges or other forms of security (including but not limited
to assignments) promptly.

(f)

It is understood and agreed that the Loan Parties will not pledge (i) any Equity
Interests of Unrestricted Subsidiaries; or (ii) interests in partnerships, joint
ventures and non-wholly owned Subsidiaries which cannot be pledged without the
consent of one or more third parties (in each case, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law and
only so long as Holdings and its wholly owned Restricted Subsidiaries have used
commercially reasonable efforts (not involving expending of money in excess of
de minimis amounts) to obtain any such consent).

SECTION 36.

REAL ESTATE

(a)

There will be no security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, over real property unless such security interest
may be granted as part of an “all assets” or similar type of security interest
(e.g., an all assets debenture) or, if specific security is required (e.g., a
mortgage), such real property is owned real property with a fair market value of
$10,000,000 or more.

(b)

[reserved].

(c)

If local law requires supplemental pledges to be delivered in respect of future
real property in order for an effective security interest of the Collateral
Agent, for the benefit of the Secured Parties, to be created, each Loan Party
shall provide such supplemental pledges or other forms of security (including
but not limited to assignments) promptly.

SECTION 37.

RELEASE OF ANY LIEN

Other than release of the security interest of the Collateral Agent, for the
benefit of the Secured Parties, upon irrevocable payment in full of all the
Obligations (and no Secured Party having any actual or contingent liability to
advance further monies to, or incur liabilities on behalf of, any Loan Party
under the Loan Documents), no circumstances in which such security interest
shall be released should be dealt with in individual Collateral Documents unless
required by local law. If so required, such circumstances shall, except to the
extent required by local law, be the same as those set forth in the Credit
Agreement.

 

D-10

 

--------------------------------------------------------------------------------

Exhibit D to Amendment No. 1

 

SECTION 38.

AMENDMENTS

The Agreed Security Principles may be amended from time to time by the
Administrative Agent and the Borrower to reflect the assets and/or jurisdictions
of Guarantors formed or acquired after the Amendment No. 1 Effective Date,
including, without limitation, in the manner contemplated by Section 7.15(c) of
the Credit Agreement.

The parties hereto agree that the guaranty and security documents to be
delivered to the Agent in connection with the addition of any new Loan Party
shall be agreed to by the Administrative Agent and the Borrower and in all cases
shall take into account this Agreed Security Principles. For purposes of this
Agreed Security Principles, the term (i) “Collateral Document”  shall be deemed
to include any security document or collateral document delivered to the
Administrative Agent by the Borrower and/or any other Loan Party and (ii)
“Guaranty” (or “Guaranties”) shall be deemed to include any Guarantee provided
by the Borrower and/or any other Loan Party, in each case, in connection with
this Agreed Security Principles.

 

D-11

 